       CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 1 of 80

                                                                         Service of Process
                                                                         Transmittal
                                                                         09/25/2020
                                                                         CT Log Number 538304300
TO:      Brian Alexander
         Hard Rock Cafe
         5701 STIRLING RD
         DAVIE, FL 33314-7429

RE:      Process Served in Florida

FOR:     Hard Rock Cafe International (USA), Inc. (Domestic State: FL)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   MOAC Mall Holdings LLC, ETC., AND MOA Entertainment Company LLC, ETC.,
                                   PLTFS. vs. Hard Rock Caf International (USA), Inc., DFT.
DOCUMENT(S) SERVED:                -
COURT/AGENCY:                      None Specified
                                   Case # NONE
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Plantation, FL
DATE AND HOUR OF SERVICE:          By Process Server on 09/25/2020 at 04:04
JURISDICTION SERVED :              Florida
APPEARANCE OR ANSWER DUE:          None Specified
ATTORNEY(S) / SENDER(S):           None Specified
ACTION ITEMS:                      CT has retained the current log, Retain Date: 09/25/2020, Expected Purge Date:
                                   09/30/2020

                                   Image SOP

                                   Email Notification, Erica Pallaron erica_pallaron@hardrock.com

                                   Email Notification, Michele Giger Michele_Giger@hardrock.com

                                   Email Notification, Brian Alexander brian.alexander@hardrock.com

                                   Email Notification, Candice Pinares-Baez candice.pinares-baez@hardrock.com

SIGNED:                            C T Corporation System
ADDRESS:                           1209 N Orange St
                                   Wilmington, DE 19801-1120
For Questions:                     866-401-8252
                                   EastTeam2@wolterskluwer.com




                                                                         Page 1 of 1 / CM
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 2 of 80


                                                                              Wolters Kluwer

                            PROCESS SERVER DELIVERY DETAILS




Date:                          Fri, Sep 25, 2020

Server Name:                   Eric Deal




Entity Served                  Hard Rock Cafe International (USA), Inc.

Agent Name ,

Case Number                    NONE

J urisdiction                  FL




                                                    i1




                                                                          1
       CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 3 of 80
        •




 STATE OF MINNESOTA                                                        DISTRICT COURT

 COUNTY OF HENNEPIN                                          FOURTH JUDICIAL DISTRICT

                                                                Case Type: Breach of Contract

 MOAC Mall Holdings LLC,                                         Court File No:
 a Delaware limited liability company and
 MOA Entertainment Company LLC,a
 Delaware limited liability company,
                                                                 SUMMONS
               Plaintiffs,
                                                         Date.
                                                             .        5-to Time: 'Lk:,
 V.

 Hard Rock Café International(USA),Inc.,
                                                         Erio Deal                S.P.S. 336
               Defendant.


TO:    DEFENDANT ABOVE-NAMED:

       YOU ARE BEING SUED. The Plaintiffs have started a lawsuit against you. The
Plaintiffs' Complaint against you is attached to this Summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court and there may be no court file number on this Summons.
       2.     YOU MUST REPLY WITHIN **20** DAYS TO PROTECT YOUR
RIGHTS. You must give or mail to the person who signed this Summons a written response
called an Answer within **20** days ofthe date on which you received this Summons. You must
send a copy of your Answer to the person who signed this Summons located at

                                 Bradley D. Hauswirth, Esq.
                                     Aaron Ferguson Law
                              2700 Snelling Avenue N,Suite 460
                                 Roseville, Minnesota 55113

       3.     YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiffs' Complaint. In your Answer you must state whether you agree or
disagree with each paragraph of the Complaint. If you believe the Plaintiff should not be given
everything asked for in the Complaint, you must say so in your Answer.


                                            Page 1 of2
         CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 4 of 80




         4.      YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS SUMMONS.
If you do not Answer within **20** days, you will lose this case. You will not get to tell your
side ofthe story, and the Court may decide against you and award the Plaintiffs everything asked
for in the complaint. If you do not want to contest the claims stated in the complaint, you do not
need to respond. A default judgment can then be entered against you for the relief requested in
the complaint.
         5.      LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places where you can
get legal assistance. Even if you cannot get legal help, you must still provide a written Answer
to protect your rights or you may lose the case.
         6.      ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolutions process under Rule 114 or the Minnesota
General Rules ofPractice. You must still send your written response to the Complaint even if you
expect to use alternative means of resolving this dispute.




Dated:        dc/aCD-0
                                             Bradley pflaus irth, Esq.(ii219836)
                                             brad adtnfergusonlaw.com
                                             2700 Snelling Avenue N,Suite 460
                                             Roseville, MN 55113
                                             Tel:(612)242-7709
                                             ATTORNEYS FOR PLAINTIFF




                                           Page 2 of2
        CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 5 of 80




STATE OF MINNESOTA                                                            DISTRICT COURT

COUNTY OF HENNEPIN                                              FOURTH JUDICIAL DISTRICT
                                                                       Subject Matter: Contract

                                                           Court File No.:
                                                               Judge:
MOAC Mall Holdings LLC,
a Delaware limited liability company and
MOA Entertainment Company LLC,a
Delaware limited liability company,

                              Plaintiffs,                                  COMPLAINT

V.

Hard Rock Café International(USA),Inc.,

                               Defendant.


        Comes now Plaintiffs MOAC Mall Holdings LLC, a Delaware limited liability company

and MOA Entertainment Company LLC,a Delaware limited liability company (jointly referred to

as "Plaintiff", and for its claims and causes ofaction against Defendant state and allege as follows:

                                            PARTIES

1. At all times material herein, MOAC Mall Holdings LLC, is a Delaware limited liability

     company,and the landlord of Mall of America,a premises located in the City ofBloomington,

     County ofHennepin, State of Minnesota, Fourth Judicial District, the address of which is 2131

     Lindau Lane, Suite 500, Bloomington, Minnesota 55425-5550 ("the Mall"), and Plaintiff

     MOA Entertainment Company LLC is an assignee of a certain lease involving Defendant.

2. At all times material herein, Defendant is a Florida corporation, with its Registered Office

     Address of 5701 Stirling Road, Davie, Florida 33314. At all times material herein, Defendant

     is a tenant at the Mall. Defendant has a presence in approximately 70 countries or more, has

     approximately 180 restaurants, 24 hotels and 11 casinos.

                                            Page 1 of4
       CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 6 of 80




                                 GENERAL ALLEGATIONS

3. Plaintiff and Defendant entered a non-residential lease dated February 19, 2014 [Ex. A].

4. The Lease Commencement Date was March 1, 2014 for a period of 10 years.

5. Pursuant to the Lease, rent, including all rental obligations under the Lease, was due and

   payable on the first day of each month. [Ex. A at Art. I, Section 1.1(g) and Art. IV., Section

   4.1]

6. On June 8, 2020, Plaintiff served Defendant with a Notice of Anticipatory Default advising

   that, among other things, its rental account was delinquent in the aggregate sum of

   $236,140.52. [Ex. B].

7. On July 21, 2020, Plaintiff served Defendant with a Notice of Continuing Default advising

   that, among other things, its rental account was delinquent in the aggregate sum of

   $318,172.51. [Ex. C].

8. The current amount due for past rental obligations under the Lease through September 30,

   2020, exclusive of amounts due pursuant to Article VIII, Section 8.2, is the aggregate sum of

   $493,916.94.

9. Pursuant to the Lease, upon default by Defendant for failure to promptly occupy and use the

   premises, said default having occurred, Plaintiffis entitled to additional damages ofan increase

   by twenty-five percent (25%) of the Gross Annual Rent, prorated on a daily basis, said

   additional damages amounting to $64,102.08 for the time period from June 10, 2020 through

   September 30,2020.[Ex. A at Art. VIII, § 8.2]

10. Pursuant to the lease, including a year-end electric adjustment/reduction of $7,440.73 and a

   year-end gas adjustment/reduction of $2,514.72, Defendant is liable for past rent expenses in

   the total sum of $548,063.57 through September 30, 2020, said amount ongoing.


                                            Page 2 of4
       CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 7 of 80




11. Pursuant to the Lease, upon default by Defendant, said default having occurred, Defendant

    remains liable for ongoing obligations arising during the remainder ofthe term ofthe Lease as

    ifthe Lease remained in full force and effect. [Ex. A at Art. XVIII,§ 18.2.1

12. Pursuant to the Lease,Plaintiffis entitled to recover all attorney's fees,costs and disbursements

   arising out ofDefendant's default under the Lease and incurred in bringing this action. [Ex. A

    at Art. XVIII, § 18.2.]

13. That Defendant has not occupied and used the space since March 17, 2020.

14. That Defendants failure to occupy and use the space from June 10, 2020 to the present

    constitutes a breach ofthe lease pursuant to Article VIII, Section 8.2 ofthe lease.

15. Plaintiff has not terminated the lease.

16. Defendant has not terminated the lease.

                               COUNT I — BREACH OF LEASE

17. Plaintiff realleges all allegations and incorporates them herein by reference.

18. Defendant is in default under the Lease for failure to pay rental obligations and failure to

   occupy and use the space.

19. Despite knowledge of default under the Lease for failure to pay rental obligations and failure

    to occupy and use the space, Defendant has refused, failed and/or neglected to make payment

   ofthe amount due and owing and has refused to enter, occupy and use the space.

20. Pursuant to the Lease, Defendant is liable to Plaintiff for all past due rental obligations in the

    amount of$548,063.57.

21. Pursuant to the Lease, Defendant is liable to Plaintiff for a late payment service charge.

22. Pursuant to the Lease, Defendant is liable to Plaintiff for attorney's fees, costs and

    disbursements arising out of Defendant's default under the Lease and incurred in bringing this

    action.

                                              Page 3 of4
         CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 8 of 80




23. Plaintiff has incurred and will continue to incur attorney's fees, costs and disbursements in

   enforcing the terms ofthe Lease and recovering the amount due and owing under the Lease.

24. Additional damages may accrue under the Lease and Plaintiff reserves the right to request and

    prove additional damages at trial.

25. Defendant is liable to Plaintiff on a breach of lease theory.

                           COUNT II— SPECIFIC PERFORMANCE

26. Plaintiff realleges all allegations and incorporates them herein by reference.

27. Notwithstanding that Plaintiff has provided the leased space, Defendant has refused to occupy

    and use the space as required in the lease.

28. In addition to other damages requested herein, Plaintiff seeks specific performance by

   Defendant to comply with occupying and using the space pursuant to the lease.

         WHEREFORE, Plaintiff demands judgment against Defendant for damages in a

reasonable sum greater than $548,063.57,said sum continuing to increase,together with attorney's

fees, costs, disbursements, interest, any other damages allowed pursuant to the lease and for such

other and further relief as the Court deems just and equitable.

                                               AARON FERGUS;LAW

Dated:    Va5;k:W)                            A     /1J           IV/
                                              Bradley VH-aus<virth, Esq.(#2119836)
                                              brad@aaronfergusonlaw.com
                                              2700 Snelling Avenue N,Suite 460
                                              Roseville, MN 55113
                                              Phone:(612)242-7709
                                              Fax:(651)493-3843

                                  ACKNOWLEDGEMENT
       The undersigned hereby acknowledges that costs, disbursements, and reasonable attorney
and witness fees may be awarded pursuant to Minn. Stat. § 549.21, Subd. 2, to the party against
whom the allegations in this pleading are asserted.
                                                                   ./1



                                              Page 4 of4
              CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 9 of 80
               a




                                                               LEASE

                                                        BY AND BETWEEN

                                                  MOAC MALL HOLDINGS

                                                 a Delaware limited liability company

                                                                AND

                                           HARD ROCK CAFE INTERNATIONAL(USA), INC.,


                                                        a Florida corporation




                                                                                                  exhibitsticker.com




                                                                                        EXHIBIT

                                                                                           A
               026767.000127 602929037.2
alt02,514A8
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 10 of 80




                                                                   TABLE OF CONTENTS


                      ARTICLE                                                                                              PAGE

                               I    BASIC LEASE INFORMATION AND DEFINITIONS
                                   Section 1.1 Basic Lease Information                                                     1
                                   Section 1.2 Definitions .                                            •.• ......... ••   3
                              II   LEASED PREMISES AND TERM                                                                3
                                   Section 2.1 Leased Premises                                                             3
                                   Section 2.2 Reef-NW-U(446 Landlord's Work;Reserved Rights ..............                3
                                   Section 2.3 Lease Term                                                                  4
                                   Section 2.4 Lease Year Defined                                                          4
                                   Section 2.5 Relocation of Premises Intentionally Deleted                                4
                                   Section 2.6 Modifications to the Center                                                 5
                             III   TENANT'S WORK                                                                           5
                                   Section 3.1 Tenant's Work                                                               5
                                   Section 3.2 Tenants Obligations Before Commencement Date                                6
                                   Section 3.3 Failure of Tenant to Perform                                                6
                                   Section 3.4 Condition of Premises .                                                     6
                                   Section 3.5 Certification                                                               7
                             IV    RENT                                                                                    7
                                   Section 4.1 Gross and Percentage Rent                                                   7
                                   Section 4.2 Miscellaneous Rent Provisions                                               7
                                   Section 4.3 Percentage Rent                                                             7
                                   Section 4.4 Gross Sales and Adjusted Gross Sales Defined ......................         8
                                   Section 4.5 Taxes                                                                       9
                                   Section 4.6 Additional Rent                                                             9
                                   Section 4.7 Sprinkler System                                                            9
                                   Section 4.8 Landlords Expenses                                                          10
                              V    PARKING AND COMMON AREAS AND FACILITIES                                                 10
                                   Section 5.1 Common Areas                                                                10
                                   Section 5.2 Use of Common Areas                                                         10
                             VI    MAINTENANCE OF COMMON AREAS                                                             10
                                   Section 6.1 Operating and Maintenance the Common Facilities                             10
                                   Section 6.2 Tenants Fixed Rate Charge Intentionally Deleted                             10
                            VII    UTILITIES AND SERVICES                                                                  11
                                   Section 7.1 Utilities                                                                   11
                                   Section 7.2 Air Conditioning of Premises                                                12
                                   Section 73 .64eFee4riewt-rif>d4evoi 4ioa Interruption ofUtilities                       12
                                   Section 7.4 Abatement Event                                                             12
                            VIII   CONDUCT OF BUSINESS BY TENANT .                                                         13
                                   Section 8.1 Use ofPremises                                                              13
                                   Section 8.2 Prompt Occupancy and Use                                                    13
                                   Section 8.3 Conduct of Business                                                         13
                                   Section 8.4 Operation by Tenant                                                         14
                                   Section 8.5 Emissions and Hazardous Materials                                           14
                                   Section 8.6 Painting, Decorating, Displays, Alterations, Signage                        15
                                   Section 8.7 Other Operations                                                            16
                                   Section 8.8 Sales and Dignified Use                                                     16
                                   Section 8.9 Rules and Regulations                                                       17
                             DC    MAINTENANCE OF PREMISES                                                                 17
                                   Section 9.1 Maintenance by Landlord                  ..............................     17
                                   Section 9.2 Maintenance by Tenant                                                       18
                                   Section 9.3 Surrender ofPremises                                                        18
                              X    ALTERATIONS AND TENANT'S LIENS                                                          18
                                   Section 10.1 Remodeling .                                                               18
                                   Section 10.2 Removal and Restoration by Tenant                                          18
                                   Section 10.3 Tenant's Liens                                                             19



                 026767.000127 602929037.2
lial929.12S8-
                   CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 11 of 80




                                Xl INSURANCE                                                                               19
                                   Section 11.1 By Landlord                                                                19
                                      Section 11.2 By Tenant                                                               19
                                      Section 11.3 Mutual Waiver of Subrogation Rights ......... .....................     20
                                      Section 11.4 Waiver                                                                  20
                                      Section 11.5 Insurance - Tenant's Operation                                          20
                                    Section 11.6 Indemnification                                                           21
                                    Section 11.7Dramshop Insurance                                                         21
                                XII OFFSET STATEMENT, ATTORNMENT,SUBORDINATION ...                                ......   21
                                    Section 12.1 Offset Statement                                                          21
                                      Section 12.2 Adornment                                                               21
                                      Section 12.3 Subordination                                                           21
                                      Section 12.4 Failure to Execute Instruments                                          22
                               XIII   ASSIGNMENT,SUBLETTING AND CONCESSIONS                                                22
                                      Section 13.1 Consent Required                                                        22
                                      Section 13.2 Change in Ownership Intentionally Deleted                               23
                                      Section 13.3 Right of Recapture                                                      24
                                      Section 13.4 Permitted Transfers                                                     24
                               XIV    MARKETING FUND AND ADVERTISING                                                       24
                                      Section 14.1 Provisions Relating to Marketing Fund Intentionally Deleted             24
                                      Section 14.2 Advertising Intentionally Deleted                                       24
                                      Section 14.3 Media Fund                                                              25
                                      Section 14.4 Mall of America® Servicemark                                            25
                               XV     SECURITY DEPOSIT                                                                     25
                                      Section 15.1 Amount of Deposit Intentionally Deleted                                 25
                               XVI    DAMAGE AND DESTRUCTION                                                               25
                                      Section 16.1 Damage and Destruction of Premises                                      25
                                      Section 16.2 Damage and Destruction of Center                                        26
                                      Section 16.3 Obligations of Landlord to Rebuild Conditional                          26
                              XVII    EMINENT DOMAIN                                                                       26
                                      Section 17.1 Condemnation                                                            26
                                      Section 17.2 Damages                                                                 27
                             XVIII    DEFAULT BY TENANT                                                                    27
                                      Section 18.1 Right to Re-Enter                                                       27
                                      Section 18.2 Right to Relet                                                          28
                                      Section 18.3 Default under Another Lease in Center Intentionally Deleted             29
                                      Section 18.4 Connterclairn .                                                         29
                                      Section 18.5 Waiver of Rights of Redemption Consequential Damages ......             29
                                      Section 18.6 Waiver of Trial by Jury                                                 29
                                      Section 18.7 Bankruptcy                                                              29
                              XDC DEFAULT BY LANDLORD                                                                      30
                                  Section 19.1 Default Defined, Notice                                                     30
                                      Section 19.2 Notice to First Mortgagee                                               30
                               XX     TENANT'S PROPERTY                                                                    31
                                      Section 20.1 Taxes on Leasehold                                                      31
                                      Section 20.2 Assets of Tenant Intentionally Deleted                                  31
                                      Section 20.3 Waiver ofLien                                                           31
                             ,CG      ACCESS BY LANDLORD                                                                   31
                                      Section 21.1 Right of Entry                                                          31
                             XXII     HOLDING OVER,SUCCESSORS                                                              31
                                      Section 22.1 Holding Over                                                            31
                                      Section 22.2 Successors                                                              31
                             XXIII    QUIET ENJOYMENT                                                                      32
                                      Section 23.1 Landlords Covenant                                                      32
                             XXIV     MISCELLANEOUS                                                                        32
                                      Section 24.1 Waiver                                                                  32
                                      Section 24.2 Accord and Satisfaction                                                 32
                                      Section 24.3 Entire Agreement                                                        32
                                      Section 24.4 No Partnership                                                          32
                                      Section 24.5 Force Majeure                                                           32


                                                                                2
                    026767.000127 602929037.2
(12-4:025.1T3T6A
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 12 of 80




                                   Section 24.6 Submission of Lease                                                 32
                                   Section 24.7 Notices                                                             32
                                   Section 24.8 Captions and Section Numbers                                        33
                                   Section 24.9 Number and Gender                                                   33
                                   Section 24.10 Objection to Statements                                            33
                                   Section 24.11 Representation by Tenant and Landlord        .......   .........   33
                                   Section 24.12 Joint and Several Liability                                        33
                                  'Section 24.13 Limitation of Liability                                            33
                                   Section 24.14 Brokees Commission                                                 33
                                   Section 24.15 Partial Invalidity                                                 34
                                   Section 24.16 Recording                                                          34
                                   Section 24.17 Applicable Law                                                     34
                                   Section 24.18 Mortgagee's Approval                                               34
                                   Section 24.19 Reservation of Air Rights                                          34
                                   Section 24.20 Unrelated Business Taxable Income                                  34
                                   Section 24.21 Anti-Terrorism Law                                                 35
                                   Section 24.22 Certificates Intentionally Deleted                                 35
                                   Section 24.23 Time of Essence                                                    36
                                   Section 24.24 Parties To Have No Liability If Center Not Open                    36
                                  Section 24.25 Improvement Allowance                                               36
                                  Section 24.26 Operating Co-Tenancy                                                36
                                  Section 24.27 Option to Renew                                                     36
                                  Section 24.28 Exclusive Use                                                       37



                        EXHIBITS Exhibit "A"   Floor Plan ofPremises
                                 Exhibit"A-I" Location ofTrash Chute
                                 Exhibit "A-2" Damage and Destruction - Floor Plan of Adjacent Areas
                                 Exhibit "B"   Description of Tenant's Work
                                 Exhibit "B-3" Landlord's Work
                                 Exhibit "C-1" Food Court —Mall of America Intentionally Deleted
                                 Exhibit "C-2" Approved Menu Intentionally Deleted
                                 Exhibit"D"    Form of Tenant Estoppel Letter Intentionally Deleted
                                 Exhibit "E" License Agreement




                                                                            3
                    026767.000127 692929037.2
E111.0251r4r68,
             CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 13 of 80




                                                                MALL OF AMERICA®

                                                                         LEASE

                     THIS LEASE made this [C;t4ti- day of fe-4,)(tAAX                    2014, by and between MOAC
               MALL HOLDINGS LLC, a Delaware limited liability company, FEIN 36.4J09812,("Landlord"), and HARD ROCK
               CAFE INTERNATIONAL(USA),INC., a Florida corporation ("Tenant");

                         W1TNESSETH THAT, in consideration of the rents, covenants and agreements hereinafter set forth, such
               parties enter into the following agreement

                                                                      ARTICLE!

                                                BASIC LEASE INFORMATION AND DEFINITIONS

               Section 1.1.       Basic Lease Information.
                        This Article! is an integral part of this Lease and all of the terms hereof are incorporated into this Lease in all
               respects. In addition to the other provisions which are elsewhere defined in this Lease, the following, whenever used in
               this Lease, shall have the meanings set forth in this Section:

                      (a)      Center: Mall of America®, situated in the City of Bloomington, County of Hennepin, State of
                       Minnesota.

                      (b)       Premises: Space 5115. Landlord shall have the right to change the space designation upon written
                       notice to Tenant.

                      (c)       Store Floor Area: 16,383 squarefeet, consisting ofapproximately 11,626 squarefeet ofon thefirst
                       level and 4,757 squarefeel on the second level ofthe Center,provided, however, in no event shall the Store
                       Floor Area on the first level exceed Eleven Thousand Five Hundred (11,700) square feet (excluding the
                      patio), nor the Store Floor Area on the second level exceed Five Thousand(5,000)squarefeet; and provided
                      further that the Store Floor Area for purposes of calculating Grass Rent (Sections 1.1(g) and 4.1) and the
                      Improvement Allowance (Section 24.25) shall be Ten Thousand (10,000) squarefeet Thefirst level ofthe
                      Premises will include a patio as generally depicted on Exhibit "A", the Main Level(Level I)plan, provided
                       the squarefootage ofthe Patio shall not be includedfor purposes ofcalculating Gross Rent(Sections 1.1(g)
                       and 4.1) and the Improvement Allowance (Section 24.25).

                       (d)       Lease Term: Ten(10)Lease Years, commencing on the Commencement Date and continuing until the
                        last day of the Tenth (10th) Lease Year. Tenant shall also have the option to renew this Leasefor two (2)
                        additional terms offive(5)years each as provided in Section 24.27.

                      (e)      Commencement Date: The earlier of (i) the date Tenant opens for business, or (ii) the Required
                       Completion Date.

                      (f)       Required Completion Date: Two Hundred Ten (210)days after the date Landlord delivers possession
                       ofthe Premises in the condition required herein such that the Premises are ready for commencement of
                       Tenant's Work ("Possession Date"). The anticipated Possession Date is March 1, 2014. Prior to the
                      Possession Date, Landlord agrees that it will use its commercially reasonable efforts, subject to the needs
                       and requirements of the existing occupants, to allow reasonable access to the Premises so as to facilitate
                       Tenant's development of its architectural and design plans. Subject to delays from Force Majeure (as
                       defined in Section 24.5 below) or delays caused by Tenant(which delays by Tenant shall includefailure to
                       timely submit plans and permits or failure to timely execute the Lease), if Landlord is unable to deliver
                      possession ofthe Premises to Tenant on or before July I, 2014,for any reason then Tenant, in Tenant's sole
                      and absolute discretion, shall have the option at any time thereafter until possession of the Premises is
                       delivered to Tenant, to notify Landlord ofits intent to terminate this Lease in which event this Lease shall
                       terminate and both Landlord and Tenant shall be releasedfrom any liability or obligation under this Lease;
                      provided, however, if Landlord delivers possession of the Premises within twenty (20) days following
                       Tenant's notice of termination, Tenant's termination of the Lease shall be nullified and this Lease shall
                      continue infullforce and effect.

                      (g)       Gross Annual Rent A Gross Annual Rent of Seventy-Three and 00/100 Dollars ($73.00) per square
                       foot of Store Floor Area, or Seven Hundred Thirty Thousand and 00/100 Dollars ($730,000.00) per annum
                      (based on a Store Floor Area of Ten Thousand (10,000) square feet), payable in equal monthly installments, in
                       advance upon the first day of each and every month commencing upon the Commencement Date and
                       continuing thereafter through and including the last day of the First (1st) Lease Year of the Lease Term.
                       Beginning on the first day of the Second (2nd)full Lease Year, Gross Annual Rent shall be increased at Two
                       and One-Half Percent (2.5%) per annum and shall continue to increase annually on a compounded basis at
                       Two and One-Half Percent(2.5%)on each subsequent anniversary thereafter as follows:
                                      Lease             Gross Annual                      Gross Annual
                                      Year           Rent Per Square Foot                     Rent
                                        2                   $74.83                         $748,300.00
                                        3                   $76.70                         $767,000.00
                                        4                   $78.62                         $786,200.00
                                        5                   $80.59                         $805,900.00
                                        6                   $82.60                         $826,000.00
                                        7                   $84.67                         $846,700.00


                                                                          -1-
               026767.000127 602929037.2
112102515A
               CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 14 of 80




                                         8                   $86.79                       $867,900.00
                                         9                   $88.96                       $889,600.00
                                         10                  $91.18                       $911,800.00

                                  Percentage Rent Rate: Six Percent(6%).

                                  Sales Breakpoint: $13,000,000.00 per annum for each Lease Year from the Commencement Date
                                                   through and including the expiration of the First(1st) Lease Year. Beginning on the
                                                   first day of the Second (2nd) full Lease Year, the Sales Breakpoint shall be
                                                   increased at Two and One-Half Percent (2.5%) per annum and shall continue to
                                                   increase annually on a compounded basis at Two and One-Half Percent(2.5%) on
                                                   each subsequent anniversary. The Sales Breakpoint for Lease Years 2— 10 are as set
                                                  forth below:
                                              Lease              Sales Breakpoint
                                              Year                 Per Annum
                                                2                 $13,325,000.00
                                               3                  $13,658,125.00
                                               4                  $13,999,578.00
                                               5                  $14,349,567.00
                                               6                  $14,708,306.00
                                               7                  $15,076,014.00
                                               1                  $15,452,914.00
                                               9                  $15,839,237.00
                                               10                 $16,235,218.00

                         (1)      Taxes: Not Applicable

                        (k)       Sprinkler Charge: Not Applicable

                        (I)       Fixed Rate Charge: Not Applicable

                        (m)       Central Plant Charge: Not Applicable

                        (n)       Trade Name: Hard Rock Café or such other trade name as Tenant may usefor a majority ofits
                         locations of a similar size and character operating under the "Hard Rock Café" trade name in the United
                        States, provided such name does not conflict with the trade name ofanother tenant in the Center.

                        (o)       Permitted Use: The Premises shall be occupied and used by Tenant solely for the purpose of the
                         Operation of a typical Hard Rock Café as operated by Tenant in the United States providing the retail sale of
                         menu items, including the sale of alcoholic beverages for on-premises consumption, consistent with the
                         majority of Hard Rock Café restaurants, and Tenant shall not use or permit or suffer the use of the Premises for
                         any other business or purpose. Tenant acknowledges that Landlord has provided Tenant with notice that
                        Landlord has a selected brand sponsor as its exclusive, carbonated and non-carbonated, non-alcoholic drink
                         beverage provider; at the present time Landlord's selected brand sponsor is Pepsi®. Tenant further
                        acknowledges and agrees that its current selected provider of carbonated non-alcoholic drink beverage
                         brand sponsor Ls Pepsi®, and Tenant agrees that it shall open the Premisesfor business serving Pepsi® and
                        Pepsi® branded products and shall serve Pepsi® and Pepsi® branded products at the Premisesfor thefirst
                        five(5)years ofthe Lease Term.

                                 Notwithstanding anything herein to the contrary, Landlord and Tenant shall enter into a separate
                        license agreement in theform attached hereto as Exhibit "E"("License Agreement") whereby Landlord
                        shall grant to Tenant during the Term a non-exclusive worldwide license on a royalty-free basis to use its
                        trademarks, designs, trade names, copyrights and logos shown on selected products(asfurther setforth in
                        the License Agreement), ("LICENSED PROPERTY") in conjunction with the custom manufacture,
                         marketing, advertising and promoting, distribution and sale of Tenant's accessories, apparel and product
                        for sale at its Mall of America retail store only. Other than the authorized use of the LICENSED
                        PROPERTY by and through the license granted to Tenant, Tenant will not use the LICENSED PROPERTY
                        and Tenant is hereby specifically prohibitedfrom selling, offeringfor sale, giving away or displaying Mall
                        of America® merchandise or any other merchandise or items that bear the Mall of America® name,
                        trademark service mark or logo thereon without Landlord's prior written consent thereto which consent
                        may be given or withheld by Landlord in Landlord's sole and absolute discretion and Landlord'sfailure to
                        give such consent shall not be deemed unreasonable.

                        (p)       Insurance Charge: Not Applicable

                        (q)       Marketing Fund Charge: Not Applicable

                        (r)       Media Fund Charge: Not Applicable

                        (s)       Security Deposit: Intentionally Deleted

                        (t)       Notice Address:




                                                                         -2-
                 026767.000127 602929037.2
1210251-6.68
              CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 15 of 80




                                   Landlord                     MOAC MALL HOLDINGS LLC
                                                                60 East Broadway
                                                                Bloomington, Minnesota 55425-5550

                                   Tenant                       HARD ROCK CAFE INTERNATIONAL(USA),INC.
                                                                6100 Old Park Lane
                                                                Orlando, Florida 32835
                                                                Ann: Jay A. Wolszczalc, Esq.

                                   With a Copy To:              Baker & Hostetler LLP
                                                                200 South Orange Avenue
                                                                Suite 2300
                                                                Orlando, Florida 33801
                                                                Attn: Michael C. Wilde, Esq.

                         (u)       Remittance Address:          MOAC MALL HOLDINGS LLC
                                                                NW 5826
                                                                P.O. Box 1450
                                                                Minneapolis, Minnesota 55485-5826

                        (v)        Premises Address:            5115 Center Court
                                                                Bloomington, MN 55425

                 Section 1.2.      Definitions.
                         (a)       "Center" shall mean, as the same may be changed from time to time, the land and buildings and other
                 improvements from time to time constitutiiig a mixed use project which Landlord and others have constructed or caused
                 to be constructed, consisting of a retail mall and entertainment center ("Retail Space") and a hotel or hotels ("Hotel
                 Space"), as well as a parking deck or parking decks("Parking Space").

                        (b)        "Landlord's Tract" shall mean that portion(or portions) of the land in the Center and the buildings and
                other improvements thereon which at any time in question Landlord owns or which Landlord leases as tenant under a
                sale leaseback or under a ground lease or sublease, it being understood that Landlord may not own or control portions of
                the Center. Landlord reserves unto itself the unlimited right to modify the configuration of Landlord's Tract at any time
                for the purpose of incorporating additional Major Tenants and other buildings within the Center. For purposes of this
                Lease, a "Major Tenant" is herein defined as a single tenant leasing at least 40,000 contiguous square feet of floor area.
                In exercising Its right under this Section 1.2, Landlord shall not materially impair ingress or egress to the Premises,
                or visibility of the Premises from the enclosed mall area or materially impair the visibility of Tenant's signage,
                provided, however, that the foregoing shall not, restrict Landlord's right to temporarily close portions of the
                Commons Areas to make repairs or changes orfor other reasonable purposes; provided that, except in the event of
                an emergency, there shall always be maintained reasonable access to the Premisesfor Tenant's use.

                                                                         ARTICLE H

                                                             LEASED PREMISES AND TERM

               Section 2.1.       Leased Premises.
                         Landlord hereby leases to Tenant and Tenant hereby rents from Landlord the Premises as depicted on Exhibit
               "A". The Store Floor Area shall be measured to the center line of all party or adjacent tenant walls, to the exterior faces
               of all other walls and to the building line where there is no wall.
               Store Floor Aro shall ho final, binding and cpnolugi,o Promptly upon the Commencement Date, Tenant may, at
               Tenant's own expense, direct its architect (or engineer) to determine the actual Store Floor Area of the Premises
               (based on the method of calculation above) as actually constructed and certifv the same to Tenant If the
               determinations of the measurement in question by Tenant's architect (or engineer) differs from Landlord's
               determination, Tenant's and Landlord's architects (or engineers) shall each be provided with a copy of the other
               party's determination. The parties shall havefourteen (14) daysfrom delivery ofthe other party's determination to
               agree or to select a mutually agreeable third architect(or engineer). Such third architect (or engineer) shall have
               thirty (30) daysfrom the date selected to make such independent measurements and investigation as such architect
               (or engineer) deems reasonable and necessary and to deliver to the parties a written determination. The
               determination ofsuch third architect or engineer will befinal, binding and non-appealable. Each party shall bear
               the cost andfees ofits architect (or engineer), and both parties shall equally divide the costs andfees ofthe third
               architect (or engineer). Upon the final determination of the Store Floor Area of the Premises, Tenant shall
               immediately pay any amounts which were due and notpaid, or Landlord shall credit Tenant's accountfor any excess
               amounts previously paid, as the case may require. Uponfinal determination ofthe Store Floor Area ofthe Premises
               all calculations in the lease derivedfrom or utilizing such number shall be adjusted proportionately.

                Section 2.2.       Roof-m*1-4144 Landlord's Work; Reserved Rights.
                          Landlord reserves the eAle.14-14a44-tlie-tvielosive right to use all areas behind the or-any-part of the side and rear
                walls of the Premises and the roof for any purpose, including but not limited to erecting signs or other structures on or
                over all or any part of the same, erecting scaffolds and other aids to the construction and installation of the same, and
                installing, maintaining, using, repairing and replacing pipes, ducts, conduits and wires leading through, to or from the
                Premises and serving other parts of the Center in locations which do not materially interfere with Tenant's use of the
                Premises. Tenant shall have no right whatsoever in the exterior of exterior walls of the Premises or the roof or any
                portion of the Center outside the Premises, except as provided in Exhibit "B" hereof. Landlord's utilization ofsuch
                areas shall not materially, adversely impact or interfere with Tenant's use or enjoyment ofthe Premises. Landlord
                shall locate such pipes, conduits, ducts and wires below the floor, above Tenant'sfinished ceiling or abutting or

                                                                             - 3-
                026767.000127 602929037.2
21025i-7.68
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 16 of 80




                  adjoining dividing walls. All such facilities shall be concealed and in performing work in connection therewith, and
                  in no event shall any such work performed by Landlord result in a material modification to the design and/or
                  aesthetics of the Premises. Landlord shall provide Tenant with prior notice and shall use commercially reasonable
                  efforts to complete such work as expeditiously as possible under the circumstances, and such work shall be
                  performed in a manner least disruptive to the operation of Tenant's business. With the exception of any work that
                  must be performed on an emergency basis, Landlord shall perform any work described hereinabove before or after
                  Tenant's normal business hours.

                          In addition to the foregoing, Tenant acknowledges and agrees that the components of the theme park's
                  nightly light show, which are currently located on the exterior of the "roof' of the existing "Caribou Coffee"
                  location shall be relocated to the exterior of the "roof' of the Premises at Tenant's expense, such lighting
                  components to include but not be limited to the Jogger, smoker and accent lightingfor the light show; provided any
                  additional components added by Landlord in thefuture shall be added at Landlord's expense.

                             If at any time during the term of this Lease it is Landlord's intention to demolish, redevelop, reconfigure or
                  substantially renovate all or part of the Center then, notwithstanding any other provision ofthis Lease, Landlord has the
                   right to change or modify the structural components of the center 64RIGNife within the Premises in order to reinforce
                  such structure (hereinafter "Landlord's Work"). With the exception of any work which must be performed on an
                   emergency basis, Landlord shall use commercially reasonable efforts to perform any work described hereinabove
                  before or after Tenant's normal business hours and in a manner so as to minimize any disruption to Tenant's use
                  and enjoyment ofthe Premises. Further, in no event shall any such work performed by Landlord result in a material
                  modification to the design and/or aesthetics of the Premises. Upon completion of Landlord's Work, Landlord will
                  repair and restore any affected areas ofthe Xefiant Premises to be similar, whenever possible, to that condition existing
                  prior to Landlord's Work, and during the duration ofLandlord's Work, Landlord shall use commercially reasonable
                  efforts to repair/restore as work progresses (to the extent reasonably practicable) so as to minimize any aesthetic
                  disruption. If as is reasonably determined by either Landlord or Tenant, 4,-44-6ef+41eriki-epiRieft Landlord's Work
                  in the Premises materially impairs or interferes with Tenant's ability to operate its business in the Premises and Tenant
                  ceases operating in the Premises, then Gross Rent and all other charges under the Lease shall abate until i.andiefd
                  fletafiee Tenant can reasonably resume operation ofthet-i4-aeft-enee-ato, en-epeca4e its business in the Premises. In the
                  event Tenant is unable to operate its business in part of the Premises, as is reasonably determined by either Landlord
                  or Tenant, 144-6804IeRks-epiffieft7 then Gross Rent and other charges under the Lease shall abate to the extent that
                  Tenant is usable to operate its business in the Premises until Landlord notifies Tenant that it can once again operate its
                  business in the Premises.

                  Section 2.3.       Lease Term.
                            The term of this Lease (hereinafter called "Lease Term") shall commence upon the Commencement Date and
                  shall thereafter end on the last day of the number of Lease Years set forth in Article I unless sooner terminated as herein
                  provided.

                  Section 2.4.       Lease Year Defined.
                            "Lease Year", as used herein, means a period of twelve (12) consecutive months during the Lease Term. The
                  first full Lease Year shall commence on the Commencement Date if the Commencement Date is the first day of the
                  calendar month. If the Commencement Date is other than the first day of a calendar month, then the first full Lease
                  Year shall commence on the first day of the first full calendar month immediately after the Commencement Date. The
                  first full Lease Year shall expire at the end of the twelfth (12th) full calendar month occurring on or after the
                  Commencement Date. "Partial Lease Year" means that portion of the Lease Term prior to the first full Lease Year or
                  following the last full Lease Year.

                  Section 2.5.       Relocation ofPremises. Intentionally Deleted




                   +itrfist-ividaeeer4kiftee-wit14414e-fetleAviog+




                 car414-1444L-safliefe14-aotieepaati


                 in-the-L-eas




                                                                         given-wi44n-hirr (30)                                  -4=0.041.04o
                 cel•aeatiefraetieertlien-L-ecid4e4414a



                                                                            -4-
                 026767.000127 602929037.2
5-110251-8.6g
              CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 17 of 80




                tem-e€41+is-L-esse?




                of-fatirfe-speee-iii-the-cou4ef?

               Section 2.6.        Modifications to the Center.
                          Notwithstanding anything in this Lease contained, Landlord reserves the right to change or modify and add to
                or subtract (including vertically) from the size and dimensions of the Center or any part thereof, the number, location
                and dimensions of buildings and stores, the size and configuration of the parking areas, entrances, exits and parking
                aisle alignments, dimensions of hallways, malls and corridors, the number of floors in any building, the location, size
                and number of tenants' spaces and kiosks which may be erected in or fronting on any mall or otherwise, the identity,
                type and location of other stores and tenants, and the size, shape, location and arrangement of Common Areas
               (hereinafter defined), including altering the boundaries of the Center by the addition or subtraction of land or the
                granting of easements or rights and to renovate, re-merchandise, design and decorate any portion of the Center as it
                desires, but the general character of the Center and the approximate location of the Premises in relation to the existing
                major department stores shall not be substantially changed. In exercising its right under this Section 26, Landlord
               shall not materially impair ingress or egress to the Premises, or visibility ofthe Premisesfrom the enclosed mall area
                or materially impair the visibility of Tenant's signage, provided, however, that the foregoing shall not, restrict
               Landlord's right to temporarily close portions of the Commons Areas to make repairs or changes or for other
                reasonable purposes; provided that, except in the event of an emergency, there shall always be maintained
                reasonable access to the Premisesfor Tenant's use

                         If at any time (a) Landlord is required by any laws, ordinances, rules or regulations of any governmental
                agency having jurisdiction over the Center to provide additional parking on Landlord's Tract, or(b) Landlord proposes
                to increase the total rentable floor area within the Center which would require additional parking in the Center, Landlord
                may elect to provide such additional parking by constructing deck or elevated or subterranean parking facilities,
                hereinafter referred to as "Deck Parking".




                                                                     ARTICLE III

                                                                  TENANT'S WORK

               Section 3.1.      Tenant's Work.
                        Except as expressly setforth herein, Tenant agrees to accept the Premises in its present "AS IS, WHERE IS"
               condition, subject to the provisions of Exhibit "B-3" of this Lease attached hereto and incorporated herein by
               reference and the language below regarding Hazardous Materials. Further alterations of this space will be at Tenant's
               sole expense and deemed to be Tenant's Work, including, but not limited to, all work designated as Tenant's Work in
               Exhibit "B", and Tenant shall do and perform all Tenant's Work diligently and promptly and in accordance with the
               following provisions.

                         In the event that any time during the Lease Term, any asbestos containing material isfound in the Premises
                that were present prior to the date Tenant took possession or brought onto the Premises by Landlord, Landlord shall,
                at its sole cost and expense, remove the same, such removal to be in accordance with applicable laws and
                regulations, and shallfurnish Tenant with a certificate executed by the environmentalfirm performing such removal
                work to the effect that the work has been completed in accordance with applicable laws and regulations. Ifsuch

                                                                          -5-
                026767.000127 602929037.2
210251f9T68
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 18 of 80
                                              c.




                    discovery occurs during Tenant's initial Tenant Work in the Premises, the Required Completion Date shall be
                    extended by the number of days Tenant Is delayed by virtue ofsuch work by Landlord Furthermore, In the event
                    any Hazardous Materials arefound in the Premises and such Hazardous Materials were placed or installed in the
                   Premises by Landlord or were otherwise present In the Premises prior to Tenant's occupancy thereof("Pre-Existing
                    Conditions"), Landlord, at its sole cost and expense, shall take such action as required by applicable law or code to
                   remove, remediate, abate or encapsulate such Hazardous Materials placed or Installed In the Premises by Landlord
                    or Pre-Existing Conditions. Any such removal, remediation, abatement or encapsulation shall be deemed
                   Landlord's Work and shall be performed in accordance with the requirements relative to Landlord's Work as set
                   forth herein.

                   Section 3.2.      Tenants Obligations Before Commencement Date
                            At soon as reasonably possible hereafter, T..oridlord shall deliver to Tenant The Tenant Information Package is
                   Incorporated herein fing-the-sefoe-s4a44-13egeme-a•-peft-liefeef by this reference as Exhibit "B-1"(hereinafter referred to
                   as "Tenant Information Package"). Within forty five (45) days after the date of this Lease or the date of receipt of a
                   drawing of the Premises and Tenant Information Package, whichever is later, Tenant will submit to Landlord one (1)
                   reproducible set (sepia) and three (3)copies of plans and specifications, prepared by a registered architect or engineer,
                   of all Tenants Work to be done within the Premises (hereinafter called "Tenant's Plans"), prepared in conformity with
                   Exhibit "B" and the Tenant Information Package. Within fifteen (15)440,4344 days after receipt of Tenant's Plans,
                   Landlord shall notify Tenant of any failures of Tenant's Plans to conform to Exhibit "B", the Tenant Information
                   Package or otherwise to meet with Landlord's approval. Tenant shall within fifteen (15)days after receipt of any such
                   notice cause Tenants Plans to be revised to the extent necessary to obtain Landlord's approval and resubmitted for
                   Landlord's approval. When Landlord has approved the original or revised Tenant's Plans, Landlord shall sign and
                   return (which signature and return may be transmitted electronically) one (1) set of approved Tenant's Plans to Tenant
                   and the same shall become a part hereof by this reference as Exhibit "6-2". Approval of plans and specifications by
                   Landlord shall not constitute the assumption of any responsibility by Landlord for their accuracy or sufficiency or
                   conformity with applicable laws (including but not limited to the Americans with Disabilities Act of 1990 and the
                   Williams-Steiger Occupational Safety and Health Act), and Tenant shall be solely responsible for such plans and
                   specifications. Tenant shall not commence any of Tenants Work until Landlord has approved Exhibit "6-2", unless
                   prior Landlord approval has been obtained in writing.

                             Landlord shall notify Tenant not less than fifteen (15) days in advance of the Possession Date; time whoa
                  ;414(ifii-ean-c-emmenee4eRsii4Wer4it and    Tenant shall commence such work after the Possession Date and thereafter
                   pursue completion of Tenant's Work
                   complcted Lar.d!orda Work on such dote and may be in the Promioco egnourrontly wit!i Tnont), complete 44e-eame in
                   strict accordance with Exhibits"B" and "B-2", install all store and trade fixtures, equipment, stock in trade, merchandise
                   and inventory, and open for business therein not later than the Required Completion Date. Tenant hereby releases
                   Landlord and its contractors from any claim whatsoever for damages against Landlord or its contractors for any delay in
                   the date on which the Premises shall be ready for delivery to Tenant 44i-t-lie-e*ent-fpagsost4or4-414444o-Pfamiseg-46-nat



                  Section 3.3.      Failure of Tenant to Perform.
                           Because of the difficulty or impossibility of determining Landlord's damages resulting from Tenant's failure to
                  open for business fully fixtured, stocked and staffed on or before the Required Completion Date ehe-Geinagenestneof
                  sole, including, but not limited to, damages from loss of Percentage Rent(hereinafter defined) from Tenant and other
                  tenants, diminished saleability, leasability, mortgageability or economic value of the Center or Landlord's Tract, if
                  Tenant fails to commonop Tennnt'e Work reithii, the limO provided obav and procaed v.ith the came diligently, or to
                  open for business fully fixtured, stocked and staffed on or before the Required Completion Date Glammorieement-Da4e
                  a .&e-porforrn any of ito obligations to be performed prior to lh Required Cpmpltion Dots, Landlord may, with notice
                  to Tenant, W4149+14-1404k.e-er-de4an4, in addition to the right to exercise any other remedies and rights herein or at law
                  provided, collect rent from the Required Completion Date GORIFF10140431ffailE-Da4e in an amount equal to the Gross
                  Annual Rent (hereinafter defined) and other additional rent and other amounts payable by Tenant hereunder, and, in
                  addition thereto, if Tenant fails to open within sixty (60) days following the Required Completion Date ("Grace
                  Period"), an amount equal to twenty percent(20%)cifty-rafeent-(4444) of 1/365ths of the Gross Annual Rent for each
                  day that Tenant has failed to open for business on and after the Grace Period Gefamegeement-De4e, which latter
                  amount shall be in lieu of Percentage Rent that might have been earned had Tenant opened in timely fashion. la




                   ReFemelogive.

                   Section 3.4.     Condition ofPremises.

                  eidec-arad-6a4isferitepfreegiLitieo, Tenant shall acknowledge taking possession of the Premises in writing. Subject to the
                  provisions ofSection 3.1 above and except as expressly setforth in this Lease, Tenant agrees that Landlord has made
                  no representations as to conformance with applicable laws respecting the condition of the Premises. ef-die-preseitee-ef
                                                                                                                                    Tenant
                                                                                             .-
                  also agrees that except as expresso)setforth In this Lease, no representations respecting the condition of the Premises,
                  no warranties or guarantees, expressed or implied, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
                  WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, with respect to



                                                                             -6-
                  026767.000127 602929037.2
[121Q251-10.6A
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 19 of 80




                   workmanship or any defects in material, and no promise to decorate, alter, repair or improve the Premises either before
                   or after the execution hereof, have been made by Landlord or its agents to Tenant unless the same are contained herein.

                   Section 3.5.      Certification.
                            Within ninety (90) ciAsen       days after the date Tenant opens for business in the Premises, Tenant shall
                   deliver to Landlord the following: (a) a letter T.anevige-eirmitemi4 stating that the work to be performed by Tenant
                   pursuant to the terms of this Lease has been completed in strict compliance with Exhibit "B" and Tenant's Plans, as
                   approved by Landlord;

                                                                                           ill hereunder;- (b) an affidavit of any general
                   contractor performing Tenant's Work stating that all subcontractors, laborers and materialmen who have performed
                   work on or furnished materials to the Premises(whose names and addresses shall be recited in the affidavit) have been
                   paid in full and that all liens therefor that have or might be filed have been discharged of record or waived;(c) a
                   complete release and waiver of lien with respect to the Premises from any general contractor and all subcontractors who
                   have performed work on or furnished material to the Premises, or in lieu thereof, an attorney's certification that the lien
                   period for the work performed on Tenant's behalf in the Premises has expired and that no liens in connection therewith
                   have been filed; and (d)


                                                                                                                          all certificates
                   and approvals with respect to the work performed by Tenant or on Tenant's behalf that may be required by any
                   governmental authorities as a condition for the issuance of an occupancy certificate for the Premises together with a
                   copy of any occupancy certificate issued by the proper governmental authority for the Premises.

                                                                         ARTICLE IV

                                                                             RENT

                   Section 4.1.      Gross and Percentage Rent
                            Tenant covenants and agrees to pay to Landlord, without notice or demand, at the Remittance Address, the
                   Gross Annual Rent set forth in Article I, in advance upon the first day of each and every month of the Lease Term. If
                   actual Store Floor Area is modified in accordance with this Lease, the Gross Annual Rent and the Sales Breakpoint shall
                   be deemed automatically increased or decreased based upon the Store Floor Area as thus determined, and any
                   overpayments or underpayments of Gross Monthly Rent and Percentage Rent to Landlord shall be adjusted accordingly.
                   The failure of Tenant to object to any statement, invoice, or billing presented by Landlord, within one(I)year tliivty
                  (30)-daye after receipt of such statement, invoice, or billing based on Store Floor Area, shall constitute Tenant's
                   acquiescence to the actual Store Floor Area as so determined by Landlord.

                            In addition to the payment of Gross Annual Rent, Tenant covenants and agrees to pay to Landlord, without
                   notice or demand, at the Remittance Address, an amount, if any, equal to the percentage Rent Rate applied against that
                   portion of Tenant's Adjusted Gross Sales during each Lease Year or Partial Lease Year in excess of the Sales
                   Breakpoint for such period (hereinafter referred to as "Percentage Rent"). In the event of a Partial Lease Year, the Sales
                   Breakpoint shall be determined by multiplying the Sales Breakpoint for the full Lease Year, by a fraction, the numerator
                   of which shall be the number of days contained in such Partial Lease Year and the denominator of which shall be 365
                   days. If Gross Annual Rent for any Lease Year or Partial Lease Year is reduced or abated for any reason, the Sales
                   Breakpoint shall be reduced in direct proportion to the reduction or abatement of Gross Annual Rent for the period of
                   time that such reduction or abatement of Gross Annual Rent is in effect. lithe Sales Breakpoint changes during a Lease
                   Year, the Sales Breakpoint for that Lease Year shall be appropriately adjusted.

                  Section 4 2.       Miscellaneous Rent Provisions..
                            If Tenant shall fail to pay any installment of Gross Annual Rent, Percentage Rent or any item of Additional
                  Rent within five (5) days after the date the same became due and payable, then Tenant shall pay to Landlord a late
                  payment service charge ("Late Charge")covering administrative and overhead expenses equal to $250.00. tho greeter44
                  (4)44.30410--ar-(41)-54-per-eaeh-daidaf-aa-avealae, Provision herein for payment of the Late Charge shall not be
                  construed to extend the date for payment of any sums required to be paid by Tenant hereunder or to relieve Tenant of its
                  obligation to pay all such sums at the times herein stipulated. If the Commencement Date is other than the first day ofa
                   month, Tenant shall pay on the Commencement Date a prorated partial Gross Monthly Rent for the period prior to the
                  first day of the next calendar month, and thereafter Gross Monthly Rent payments shall be made not later than the first
                  day of each calendar month.

                   Section 4.3.      Percentage Rent. .
                            Tenant shall (i) not later than twenty (20) days the-ft&-(5444)418., after the end elees of each calendar month,
                   deliver to Landlord at the Center office a written statement signed efftifieil-malec-eath by Tenant or an officer of
                   Tenant, showing Gross Sales and Adjusted Gross Sales made in such calendar month; and (ii) not later than tkirty (30)
                  forty-five (45) days after the end of each Lease Year or Partial Lease Year, deliver to Landlord at the Center office a
                  statement of Gross Sales and of Adjusted Gross Sales for such Lease Year or Partial Lease Year signed by the
                  eieffestaess-af--vokiel+-ia-effafied-te-l -T-anaat-of an officer of Tenant If Tenant fails to prepare and deliver any
                  statement of Gross Sales and Adjusted Gross Sales required hereunder, within the time or times specified above, then
                   Landlord shall have the right, in addition to the other rights and remedies set forth in this Lease,(a) to collect from
                  Tenant a sum which shall be $250.00 which shall be deemed liquidated damages for administrative and overhead
                  expenses resulting from such failure.




                                                                             - 7-
                   026767.000127 602929037.2
5210251-11.68,
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 20 of 80

                                                                                                                 .


                           Percentage Rent shall become due and payable in each Lease Year on the thirtieth (30th
                                                                                                               )  filleoetb-(4-5414 day of
                  the month immediately following the month during which Adjusted Gross Sales exceed the Sales Breakpoint for such
                  Lease Year, and thereafter shall be paid monthly on all additional Adjusted Gross Sales made during the remainder of
                  such Lease Year, such payments to be submitted with a
                  ef-the written statement of monthly Adjusted Gross Sales as provided for herein.

                           Tenant will preserve for at least two (2)tiicee-e3 years at Tenant's notice address ell-eriginel-beeleAN4 records
                  disclosing information pertaining to Gross Sales and Adjusted Gross Sales and such other information respecting Gross
                  Sales and Adjusted Gross Sales. For a period of two (2) yearsfollowing Landlord's receipt of the Gross Sales and
                  Adjusted Gross Sales records, Landlord and its agents shall have the right to request an audit ofsuch books and
                  records preserved by Tenant If Landlord does not make a written request to audit Tenant's books and records
                  relating to Gross Sales and Adjusted Gross Sales within such two (2)year period, Landlord shall be deemed to have
                   waived its right to request an audit. Upon receiving a written request, Tenant shall make the recordsfor Gross Sales
                  and Adjusted Gross Sales available, at Tenant's United States corporate headquarters, within thirty (30) days after
                  such request, during ordinary business hours to Landlord or the certified public accounting firm designated by
                  Landlord, provided that, in no event shall Landlord have the right to audit GrossSales Records morefrequently than
                  once per calendar year. Ifthe annual statement of Gross Sales and Adjusted Gross Sales previously submitted by
                  Tenant to Landlord shall befound by any such audit to be incorrect as reportedfor the year to which such annual
                  statement relates, Landlord shall submit to Tenant a report detailing errors with supporting documentation to allow
                  Tenant to review the alleged errors. Tenant or Tenant's designated certified public accountants shall have a period
                  offorty-five(45)days to provide to Landlord any information that relates to the accuracy ofthe alleged errors and to
                  attempt to resolve any issues pertaining thereto. In the event Landlord and Tenant, along with their respective
                  designated certified public accountants are unable to resolve their differences regarding the alleged errors despite
                  goodfaith efforts within such forty-five (45) day period Tenant shall, within fifteen (15) days thereafter either pay
                  the amount required to comply with Landlord's audit (less any adjustments agreed to by Landlord) or submit the
                  matter to an independent (Le, not representing either Landlord or Tenant) nationally-recognized certified public
                  accountingfirm as agreed to by Landlord and Tenant, or ifthey cannot agree on the auditor within ten (10) days of
                  Tenant's notice to Landlord, the independent firm with the largest office in the State of Minnesota ("Final
                  Auditor"). Each party shall within ten(10) days ofdesignation ofthe Final Auditor submit copies ofall information
                  required by the Final Auditor in order to make a determination, but only to the extent copies thereof were supplied to
                  the other party prior to the date thereof The determination by the Final Auditor shall be the find and binding
                  derision and each party agrees to be bound thereby, and if a party is deemed by the Final Auditor to owe money to
                  the other, payment shall be made within thirty (30) days of thefinal decision by the Final Auditor. The cost and
                  expense ofthe Final Auditor shall be borne by the party whose proposalfor the correct amount ofthe disputed Gross
                  Sales and Adjusted Gross Sales isfarthestfrom the determination of the Final Auditor. Further, in the event the
                  errors agreed to by Tenant or determined to exist by the Final Auditor exceed three percent(3%)ofthe sumspaid by
                  Tenant to Landlord as Percentage Rentfor the respective year and Landlord is entitled to any additional Percentage
                  Rent as a result thereof, then Tenant shall pay on demand the actual reasonable cost of Landlord's audit(not to
                  exceed $2,000.00). Any information gainedfrom such statements or inspection shall be confidential and shall not be
                  disclosed other than to carry out the purpose hereof




                  erwlitw-tffliii446604-ef4,14ig-L-ease,

                  Section 4.4.         Gross Sales and Adjusted Gross Sales Defined.
                            As used herein, Gross Sales means the sale prices of all goods, wares and merchandise sold and the charges for
                  all services performed by Tenant or any other person or entity in, at, or from the Premises for cash, credit or otherwise,
                   without recurs or dudurtion for                          , including but not limited to sales and services (i) where the
                  orders originate in, at or from the Premises, regardless from whence delivery or performance is made,(ii) pursuant to
                  mail, telephone, telegraph, catalogue, facsimile, intemet, electronic, video and computer orders, and orders by means of
                  other technology-based systems whether now existing or hereafter developed, and other orders received, placed or filled
                  at the Premises, and (iii) resulting from transactions originating in, at or from the Premises, on.61-(4...)-depesiks-iiet
                 fefwedeel-te-etiSielikefs. Excluded from Gross Sales in order to determine Adjusted Gross Sales shall be:(i)exchanges
                  of merchandise between Tenant's stores made in only for the customary einwegiient operation of Tenant's business and
                  notfor the purpose ofavoiding inclusion ofsuch transaction, to oonsummato a cab muds in, at or from (ho Promitos,
                 (ii) returns to manufacturers distributors, shippers or suppliers, (iii) refunds to customers (but only to the extent
                  included in Gross Sales),(iv) sales of fixtures, machinery sod equipment or memorabilia outside ofthe normal course
                  ofoft•ef-Eirie-ii+ Tenant's business, or other similar sales or transfers commonly considered capital in nature, 4a-the
                  Promises,-and (v) sales tares, so-called luxury taxes, consumers' excise taxes, retailers occupation taxes, gross
                  receipts lazes and other similar taxes now or in thefuture imposed upon the sale of merchandise or services, but
                  only if collected separately from the sailing price of merchandise or services solesynEWifie-er-simiieF4m-ifopese4-15,,
                  ge+oor-amomill-outheri4y and collected from customers, (vi) sums paid or retained by third party operators of any
                  mechanical or vending device, (di) discounts or charges of credit card issuers on sales made by credit card not to
                  exceed two percent(2%) of Gross Sales by credit card,(WI) sales ofgift certificates (except upon redemption),(ix)
                  the net amount ofdiscounts or complimentary service to customers or employees pursuant to Tenant's customary
                  and reasonable policies,(x)interest and dividend income;(xi)proceeds ofinsurance, condemnation or indemnityfor

                                                                            - 8-
                  026767.000127 602929037.2
5.210251D2r68
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 21 of 80




                    a loss or taking, (xii) proceeds ofsalesfrom charity events or special events, to the extent that such proceeds are
                    donated by Tenant to charitable organizations within twelve monthsfrom receipt, (xiii) salesfor credit which are
                    charged off as "bad debt" in the ordinary course of business, to the extent not actually collected, or (xiv) any other
                    sales ofgoods or services which are not considered food, beverages or retail merchandise which relate to special
                    events or vending which is not part ofthe restaurant/retail operation ofthe Tenant,for which Tenant does not derive
                    revenue, monies or income rtail-graid-e+it-hy-T-eflaa4- No other taxes shall be deducted from Gross Sales.

                    Section 4.5.       Taxes,
                     A.       Definition. Landlord shall pay or cause to be paid, upon the discretion of Landlord but before delinquent, all
                    Taxes (as hereinafter defined) levied, assessed, imposed, become due and payable, or liens arising in connection with
                    the use, occupancy or possession of or become due and payable out of or for, the Center or any part thereof during the
                    Lease Term. As used in this Section 4.5 the term "Taxes" shall mean and include all property taxes, both real and
                    personal, public and governmental charges and assessments, and all other taxes which Landlord is obligated to pay with
                    respect to the development of the Center, including all extraordinary or special assessments or assessments against any
                    of Landlord's personal property now or hereafter located in the Center, all costs and expenses including, but not limited
                    to consulting, appraisal and attorneys fees incurred by Landlord in researching, reviewing, evaluating, contesting,
                    appealing or negotiating with public authorities (Landlord having the sole authority to conduct such a contest or enter
                    into such negotiations) as to any of the same and all sewer, water and other utility taxes and impositions, but shall not
                    include taxes on Tenant's machinery, equipment, inventory or other personal property or assets of Tenant, Tenant
                    agreeing to pay all taxes upon or attributable to such excluded property without apportionment.

                            Taxes shall not include interest and penalties due on delinquent Taxes, but shall include interest on Taxes
                    withheld by virtue of Landlord making partial payment under protest in the event such partial payment is permitted in
                    connection with a tax appeal proceeding.

                     B.      Tenant's Share. Intentionally Deleted




                     C.     Payment by Tenant Intentionally Deleted




                    shafe-thefee4

                     D.     Other Taxes. Intentionally Deleted




                     E.     Larger Parcel. Intentionally Deleted



                    the4.6ster—Pefee4.

                    Section 4.6.      Additional Rent.
                             All amounts required or provided to be paid by Tenant under this Lease other than Gross Annual Rent and
                    Percentage Rent shall be deemed Additional Rent and Gross Annual Rent, Percentage Rent and Additional Rent shall in
                    all events be deemed rent.




                                                                             - 9-
                    026767.000127 602929037.2
0.210251-13.68,
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 22 of 80




                   Section 4.7.          Sprinkler System.
                              Landlord has provided, installed on a standard grid, and will maintain, in good condition, a sprinkler system in
                   the Premises,
                   for414-io-A-Flie4e-1,

                   Section 4.8.        Landlord's Expenses.
                            If, after the occurrence ofa default(beyond applicable notice and cure periods) by Tenant ofits obligations
                   hereunder, Landlord pays any monies or incurs any expense to correct a breach of this Lease by Tenant, er-le-de

                                                                                                                         , all amounts
                   so paid or incurred shall, on notice to Tenant, be considered additional Rent payable by Tenant with the first Gross
                   Monthly Rent installment thereafter becoming due and payable, and may be collected as provided by law in the case of
                   rent.

                                                                          ARTICLE V

                                                   PARKING AND COMMON AREAS AND FACILITIES

                   Section 5.1.       Common Areas.
                             All parking areas, access roads and facilities furnished, made available or maintained by Landlord in or near
                   the Center, including employee parking areas, truck ways, driveways, loading docks and areas, delivery areas, multi-
                   story parking facilities (if any), package pickup stations, elevators, escalators, pedestrian sidewalks, malls, including the
                   enclosed mall and Food Court, if any, courts and ramps, landscaped areas, retaining walls, stairways, bus stops, light rail
                   stops, first-aid and comfort stations, lighting facilities, sanitary systems, utility lines, water filtration and treatment
                   facilities and other areas and improvements provided by Landlord for the general use in common of tenants and their
                   customers and Major Tenants in the Center (all herein called "Common Areas") shall at all times be subject to the
                   exclusive control and management of Landlord, and Landlord shall have the right, from time to time, to establish,
                   modify and enforce reasonable rules and regulations with respect to all Common Areas. Tenant agrees to comply with
                   all reasonable rules and regulations set forth in Section 8.9 and all reasonable amendments thereto. During the Lease
                   Term, Landlord shall provide a trash chute at the location Identified on Exhibit A-I.

                             Landlord shall have the right from time to time to: change or modify and add to or subtract from the sizes,
                   locations, shapes and arrangements of parking areas, entrances, exits, parking aisle alignments and other Common
                   Areas, provided, however, that the size of parking areas on Landlords Tract shall not be substantially reduced; restrict
                   parking by Tenant's employees to designated areas; construct surface, sub-surface or elevated parking areas and
                   facilities; establish and from time to time change the level or grade of parking surfaces; enforce parking charges (by
                    meters or otherwise) with appropriate provisions for ticket validating; add to or subtract from the buildings in the
                   Center; and do and perform such other acts in and to said Common Areas as Landlord in its sole discretion, reasonably
                   applied, deems advisable for the use thereof by tenants and their customers. In exercising its right under this Section
                   2.6, Landlord shall not materially impair ingress or egress to the Premises, or visibility of the Premises or the
                   Tenant's signagefrom the enclosed mall area, provider:4 however, that theforegoing shall not, restrict Landlord's
                   right to temporarily close portions of the Commons Areas to make repairs or changes or for other reasonable
                   purposes, provided that, except in the event ofan emergency, there shall always be maintained reasonable access to
                   the Premisesfor Tenant's use.

                   Section 5.2.      Use of Common Areas.
                            Tenant and its business invitees, employees and customers shall have the nonexclusive right, in common with
                   Landlord and all others to whom Landlord has granted or may hereafter grant rights, to use the Common Areas subject
                   to such reasonable regulations as Landlord may from time to time impose and the rights of Landlord set forth above.



                                                                                                       . Tenant shall abide by all rules and
                   regulations and cause its concessionaires, officers, employees, agents, customers and invitees to abide thereby.
                   Landlord may at any time close temporarily any Common Areas to make repairs or changes, prevent the acquisition of
                   public rights therein, discourage rxincustomer parking, or for other reasonable purposes. Tenant shall furnish Landlord
                   license numbers and descriptions of cars used by Tenant and its concessionaires, officers and employees. Tenant shall
                   not interfere with Landlord's or other tenants' rights to use any part of the Common Areas.

                                                                         ARTICLE VI

                                                          MAINTENANCE OF COMMON AREAS

                   Section 6.1.      Operation and Maintenance of the Common Facilities.
                            Landlord will operate, manage, maintain and repair or cause to be operated, managed, maintained or repaired,
                   the Common Areas ofthe Center in good condition and repair to maintain the current quality level of the Center, to
                   the extent the same is not done by any Major Tenant. Landlord shall use commercially reasonable efforts to ensure
                   that the party responsiblefor the maintenance ofthe Common Area fully complies and performs such obligations
                   The maintenance obligations of Landlord shall include, without limitation, the restriping of the Parking Space when
                   required, cleaning and removal of ice and snow, repairing of Common Areas, and adequate lighting of all developed
                   exterior Common Areas during all hours of darkness during which the Center shall be open for business and for one(1)
                   hour thereafter. The interior mall shall be adequately heated, ventilated, air conditioned and lighted.




                                                                              - 10 -
                   026767.000127 602929037.2
R210251-14.68,
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 23 of 80




                    Section 6.2.       Tenants Fixed Rate Charee. Intentionally Deleted


                                                                                                                                    4-ieselecliatoly
                                                                                       January


                     4(_rl1)-iFreFaeseraaokially,--T-eaeak-r-i*eil-lkaie-C-herge-she44-lioe-foifl-ie-ateo44y-io&te14a+ea4srefie-(1-)-arh-1,1a4merit,




                    etieleer-pfier-te-the441FFefti-C41,

                                                                           ARTICLE VII

                                                                   UTILITIES AND SERVICES.

                    Section 7.1.
                              Tenant shall not install any equipment which can exceed the capacity of any utility facilities and if any
                    equipment installed by Tenant requires additional utility facilities, the same shall be installed at Tenant's expense in
                    compliance with all code requirements and plans and specifications which must be approved in writing by Landlord, not
                    to be unreasonably withheld, conditioned or delayed Tenant shall be solely responsible for and promptly pay all
                    charges for use or consumption ofsewer, gas, electricity, water and all other utility services consumed by Tenant at the
                    Premises. Landlord may make electrical service available to the Premises, and so long as Landlord continues to
                    provide such electrical service Tenant agrees to purchase the same from Landlord and pay Landlord for the electrical
                    service (based upon Landlord's reasonable determination from time to time of Tenant's consumption of electricity), as
                    additional rent, on the first day of each month in advance (and prorated for partial months), commencing on the
                    Commencement Date at the same cost as would be charged to Tenant from time to time by the utility company which
                    otherwise would furnish such services to the Premises if it provided such services and metered the same directly to the
                    Premises. b                t-at      -witeh i3 Icon than
                    Landlord may supply water or other utilities to the Premises, and so long as Landlord continues to provide water or such
                    other utilities Tenant shall pay Landlord for same at the same cost as would be charged to Tenant by the utility company
                    which otherwise would furnish such service to the Premises if it provided such service and metered the same directly to
                    the Premises, but                                                                                             , in in no
                    event less than the minimum monthly charge which would have been charged by the utility company in providing such
                    service. Subject to the applicable rules and regulations of the State Public Service Commission, Landlord may provide
                    a shared tenant telephone service to the Premises. Landlord shall provide the utilities hereunder at chargesfor such
                    services that are competitive with the charges which Tenant would pay ifit obtained service directlyfrom the utility
                    company.



                    Landlord shall have the right to designate an alternate third party utility company or provider to provide any such utility
                    service to the Premises and/or the Center, provided that on the date that Landlord discontinues providing the
                    applicable service, there shall be in no instance a loss or interruption in service.

                             Upon Tenant's request and at Tenant's expense, unless prohibited by law, Landlord shall install a
                    Landlord-approved revenue grade check meter to monitor Tenant's electrical usage at the Premises. Upon Tenant's
                    request, Landlord shall provide Tenant with the costs and expenses to install such meter prior to installation such
                    that Tenant may evaluate the merits ofinstallation of the meter. Such installation shall be performed at Tenant's
                    sole cost and expense and shall be completed within ninety (90) days after Landlord's receipt of Tenant's written
                    approval ofthe check meter installation quote provided by Landlord to Tenant.

                             Following installation ofthe check meter, Landlord shall, at Tenant's sole cost:

                             1.       Read the check meter on a monthly basis. Such meter readings shall be final, binding and
                                      conclusive.
                             2.       Utilize such readings, when available, to retroactively adjust the electricity chargesfor the period
                                     from the date ofthe last adjustment through the date ofthe adjustment.
                             3.       Utilize such readings to establish new monthly billingsfollowing the date ofthe adjustment.

                            Landlord shall provide to Tenant (i) copies of the meter readings of Tenant's usage and 00 access to the
                    check meterfor the Premises upon Tenant's reasonable request.

                             Tenant shall operate its heating and air conditioning so that the temperatures in the Premises are reasonably
                    consistent with wi41-136-the-eteffie-aemihat,40 the adjoining mall, subject to minor variances due to the restaurant use of
                    the Premises and the open areas ofthe adjoining theme park ,
                    thotthormost&c-in-the mall whiph is                          . Tenant shall be responsible for the installation, maintenance,
                    repair and replacement of air conditioning, heating and ventilation systems within and to the extent exclusively serving


                   026767.000127 602929037.2
121025.1115r68,
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 24 of 80




                   opeoir4e0Wy--fer the Premises, including all components such as air handling units, air distribution systems, motors,
                   controls, grilles, thermostats, filters and all other components. Tenant shall contract for, in its own name, and shall pay
                   for a qualified service contractor to periodically inspect, adjust, clean and repair such systems, including changing filters
                   on a quarterly basis. Upon written request, Tenant shall promptly furnish a copy of each inspection and service report
                   to the Center manager. Tenant shall endeavor to operate ventilation so that the relative air pressure in the Premises will
                   be the same as or less than that in the adjoining mall as required by Landlord. If Tenant's use of the Premises results in
                   special exhaust requirements, Tenant shall have the exhaust fans interlocked with the make-up air units. If Tenant's use
                   of the Premises requires a grease trap, Tenant shall contract for, in its own name, and shall pay for a qualified service
                   contractor to inspect and clean the estrl-Fepois-gtreit grease trap, orportion ofa larger system that serves the Premises at
                   such intervals as may be required by Tenant's use, but in no event less frequently than once a month. Upon written
                   request, Tenant shall promptly furnish a copy of the inspection and service report to the Center manager. In the event
                   such grease trap services Tenant and other tenants in the Center, Landlord may elect to perform such inspection,
                   cleaning and repairing, and Tenant shall pay to Landlord its proportionate share of the cost thereof based upon the
                   number of tenants serviced by such grease trap. Tenant's proportionate share of such cost shall be due and payable
                   within ten (10) days after billings, with sufficient supporting documentation, therefor are rendered to Tenant. For
                   purposes ofclarification, Tenant shall be responsiblefor the maintenance or repair ofany electrical systems, wiring,
                   plumbingfixtures, sewerage facilities, drains or utility lines (collectively "Mechanical Systems") located within the
                   Premises or to the extent the Mechanical Systems exclusively serve the Premises; Landlord shall be responsiblefor
                   the maintenance or repair of the Mechanical Systems at the point at which they become common electrical systems,
                   wiring, plumbingfixtures, seweragefacilities, drains or utility lines(for purposes ofthis paragraph "common"shall
                   meaning serving more than one space in the Center), unless such maintenance or repair Zr necessitated by the
                   omission or negligence of Tenant.

                   Grease, Thermal and Dishwasher Exhaust Systems
                           Landlord agrees to transfer ownership of these systems to the Tenant as is. Tenant at its sole cost and
                   expense shall make all necessary mechanical modifications ofthese systems per Tenant's design, Tenant shall also
                   make electrical modifications to ensure power feeds are relocated to Tenant's electrical gear. Tenant will be
                   responsible for the on-going operation, maintenance, necessary scheduled cleaning, repair and replacement of
                   mechanical system KN3(grease exhaust) and KN2(thermal exhaust). These costs shall include scheduled quarterly
                   grease cleaning of hoods, and vertical/horizontal duct and exhaustfansfrom Tenant's Premises to the Landlord's
                   roof If through the design process it is determined that there is a system that needs to remain connectedfor the
                   Landlord's use, the Landlord will compensate Tenant bared on a percentage of balanced exhaust volume between
                   Landlord/Tenant as per the mechanical design.

                   Existing Mechanical and Kitchen Equipment
                           Landlord agrees to transfer the ownership ofall existing mechanical refrigeration and kitchen equipment to
                   the Tenant as is. Tenant will be responsiblefor allfuture costs associated with ownership ofthis equipment

                            In the event Tenant requires the use oftelecommunication services, including, but not limited to, credit card
                   verification and/or other data transmission, then Tenant shall contract for such services with one of the service
                   providers available at the Center.

                   Section 7.2.       Air Conditioning of Premises.
                            Landlord will provide and maintain a central plant and a system of chilled media to the Premises with design
                   parameters that allow .8 cfm per squarefoot of leased area, installed at a point determined by Landlord. If Tenant
                   desires to install a supplemental HVAC system in order to meet additional cooling needsfor its requirements; the
                   size, scope, design and specifications of said supplemental system shall be subject to Landlord's review and
                   approval, not to be unreasonably withheld or delayed, and shall conform to Landlord's construction requirements.
                  ;€081/Etiffee840-1341144465.13-threi




                   Section 7.3.      E-gforgernggi-aiid--T-gfig+meion
                                                              —       Interruption ofUtilities.


                                                                             Unless due to Landlord's failure to perform its obligations
                   under this Lease or its negligence or willful misconduct, Landlord shall not be liable to Tenant in damages or
                   otherwise if any utilities or services, whether or not furnished by Landlord hereunder, are interrupted or terminated
                   bemuse of repairs, installation or improvements, or any cause beyond Landlord's reasonable control, nor shall any such
                   termination relieve Tenant of any of its obligations under this Lease. Tenant shall endeavor to operate the Premises in
                   such a way as shall not waste fuel, energy or natural resources.

                                                                                 If any governmental authority shall order mandatory energy
                   conservation,
                   etiftiefibt including, without limitation, a reduction in operating hours or lighting usage, then Tenant shall comply with
                   such requirements. Landlord may cease to furnish any one or more of said utilities or services to Tenant without
                   liability for the same, and no discontinuance of any utilities or services shall constitute a constructive eviction, provided,
                   however, in no event shall Landlord discontinue supplying any such utility service until and unless it shall havefirst
                   connected the servicefacilities with other utilities which are adequate to service the Premises.

                   Section 7.4.     Abatement Event.
                           In the event that Tenant is prevented from operating In the Premises as a result of(0 any repair,
                   maintenance, alteration, or remediation performed by Landlord (unless the same is required due to the gross
                   negligence or willful misconduct of Tenant or any of Tenant's employees, contractors, agents, or any party acting on
                   Tenant's behalf), (ii) the unavailability ofany utility to the Premises where such unavailability is principally due to
                   acts or omissions of Landlord or Landlord's employees, contractors, agents, or any party acting on Landlord's

                                                                              - 12-
121O251-16.68,     026767.000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 25 of 80




                  behalf (any such set of drcumstances as set forth in items (I) and (ii), above to be known as an "Abatement
                  Event"), then Tenant shall give Landlord prompt notice ofsuch Abatement Event, and ((such Abatement Event
                  continuesfor forty-eight (48) hours after the commencement ofsuch Abatement Event (the "Eligibility Period"),
                  then the Gross Annual Rent shall be abated or reduced, as the case may be aller expiration ofthe Eligibility Period
                 for such time that Tenant continues to be so preventedfrom operating, and does not operate in the Premises.

                                                                        ARTICLE VIII

                                                         CONDUCT OF BUSINESS BY TENANT

                  Section 8.1.        Use of Premises.
                            The Premises shall be occupied and used by Tenant solely for the Permitted Use set forth in Article I. Tenant
                  expressly understands and acknowledges that, subject to the provisions of Section 24.28, its Permitted Use is
                  nonexclusive, and that other tenants may sell items identical or similar to those sold by Tenant. Tenant hereby warrants
                  that it has the full and unfettered right to use the Trade Name, set forth in Article 1, for the entire Lease Term. and that
                  such usc viii not in any way infringe n tisa ighte of others. The Permitted Use is a material consideration to Tenant
                  entering into this Lease so as to permit Landlord to maintain an appropriate tenant mix, or balance, both to the quality
                  and quantity of sales, within the Center in order to achieve the maximum Gross Sales for all tenants and to assure the
                  continued operation of a full service regional shopping center development.

                            The Premises shall not be used, whether by Tenant or any other party, for any of the following activities: (a)
                  operation of an automated teller machine (ATM) or any other machine or device performing any of the functions
                  typically performed by ATM's;(b) operation of one or more antennae or other transmission device which results in the
                  distribution of wireless frequency into the Common Area of the Center; (c) display of signs, billboards or other
                  advertising media not directly related to the conduct of Tenant's primary business;(d)operation of vending machines of
                  any kind or character, unless (i) access to such machines is strictly limited to Tenant's employees only, and (ii) such
                  machines are not visible to Tenant's customers or the public; or (e) any other activity that is not directly or integrally
                  related to the conduct of Tenant's primary business activity or activities.as described in Article!(Permitted Use) hereof.

                           Landlord acknowledges the national market theme of rock'n'roll music and entertainment played and
                  promoted in and through "Hard Rock Cafes" throughout the country and the world Landlord further
                  acknowledges and agrees that Landlord shall not prohibit Tenant's use of the Premises In furtherance of Its
                  rockn'roll music and entertainment theme provided Tenant's playing and promotion of its rock'n'roll music and
                  entertainment theme complier with applicable laws, and provided further that the restaurant's environment and
                  operations shall still be required to be consistent with the Center'sfamilyfriendly environment. To this end, Tenant
                  shall be permitted to broadcast music audible from the exterior of the Premises in areas adjacent to the main
                  entrances of the Premises (subject to compliance with applicable code requirements,((any)provided (i) the sound
                  systems are independent zones, and when required can be turned down on a zone basis; (ii)Tenant maintains the
                  volume thereofat a level not to exceed eighty (80) decibels outside ofa ten foot (10') radiusfrom the boundaries of
                  the main entrances so as not to disturb other tenants or occupants or customers ofthe Center, including the guests to
                  the theme park and the adjacent Lego Land; and(710 Tenant agrees to reduce the volume ofsuch music or sound to
                  a reasonable level upon Landlord's commercially reasonable request ((Landlord or Landlord's Center Manager
                  receiver reasonable complaints with respect to Tenant's music or sound in the Premises. Further, upon Landlord's
                  request, Tenant agrees to cease playing music audiblefrom the entrances of the Premises during the nightly theme
                  park light show, special events or other promotional events then being conducted at the Center or In the Theme Park

                  Section 8.2.       Prompt Occupancy and Use.
                           Except as expressly provided in Section 8.3 herein, Tenant will occupy the Premises upon the
                  Commencement Date and thereafter continuously operate and conduct in one hundred percent(100%) of the Premises
                  during eaeli-hetlf4f the entire Lease Term when Tenant is required under this Lease to be open for business the business
                  permitted under Section 1.1 hereof as a typical Hard Rock Cafe, with-844444-61a444d-1441-sAer4i-4401eroininfliser-using
                  only such minor portions of the Premises for storage and office purposes as are reasonably required. The parties agree
                  that: Landlord has relied upon Tenant's occupancy and operation in accordance with the foregoing provisions; because
                  of the difficulty or impossibility of determining Landlord's damages which would result from Tenant's violation of such
                  provisions, including but not limited to damages from loss of Percentage Rent from Tenant and other tenants, and
                  diminished saleability, mortgageability and economic value, Landlord shall be entitled to liquidated damages if it elects
                  to pursue such remedy; therefore for any day that Tenant does not fully comply with the provisions of this Section 8.2
                  the Gross Annual Rent, prorated on a daily basis, shall be increased by twenty-five percent(25%),such increased sum
                  representing the damages which the parties agree Landlord will suffer by Tenant's noncompliance. In addition to all
                  other remedies, Landlord shall have the right to obtain specific performance by Tenant upon Tenant's failure to comply
                  with the provisions of this Section 8.2.

                 Section 8.3.      Conduct ofBusiness.
                          Such business shall be conducted under the Trade Name set forth in Article I unless another name is previously
                 approved in writing by Landlord. end in such manner a-ahail assure tho tranaeeOion ala marimum volume of business
                 in-encl-m-the-11Fewise., Except as setforth herein, Tenant's store shall be and remain open from 11:00 A.M. until the
                 later of(a)9:30 P.M. or(b) at Tenant's election, such latex hours as allowed by the State ofMinnesota, the County of
                 Hennepin or the City ofBloomington for business establishments similar to Tenant's business, each day of the week
                 except Sunday, on Sunday from 11:00 AM. until the later of(a) 7:00 P.M. or (b) at Tenant's election, such later
                 hours as allowed by the State of Minnesota, the County of Hennepin or the City of Bloomington for business
                 establishments similar to Tenant's business„



                                                                                        id4effi5-effee4irceii4-with-ilie-5e44-6Fess-Aontiel-Ae
                                                                                                                         .

                                                                            - 13 -
1210251-17.68     026767.000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 26 of 80




                                                                                                   Tenant shall not be required to open for
                  business at or during times when it is not permitted to do so by law.

                           Notwithstanding theforegoing, and upon at least ten (10)days written notice to Landlord, Tenant shall have
                  the right to close the Premisesfor business to the public (1)for up to ten (10) days in each calendar yearfor the
                  purpose of minor remodeling, taking inventory, staffing and training, (ii)for a period of up to sixty (60) days once
                  every five (5) years, unless additional time Is approved by Landlord, as reasonably necessary in order to perform a
                  major remodeling ofthe Premises (subject to Landlord's right to approve any alterations In connection therewith),
                  and/or (111) as a result offire or other casualty, closures due to the exercise ofLandlord's rights contained in this
                  Lease, condemnation or acts ofForce Majeure (collectively "Permitted Closures").

                  Section 8.4.         Operation by Tenant.
                             Tenant covenants and agrees that it will: not place or maintain any merchandise, vending machines or other
                  articles in any vestibule or entry of the Premises or outside the Premises; store garbage, trash, rubbish and other refuse
                   in rat-proof and insect-proof containers inside the Premises, and remove the same frequently, ead-rogetieriy-awdrif
                  iiiifeeted-by-kw141•Eifil; by such means and methods and at such times and intervals as are reasonably designated by
                  Landlord, all at Tenants costs; except as setforth herein,

                  eeneecning-eemen4844-treslit not permit any sound system audible or objectionable advertising medium visible outside
                   the Premises; keep all mechanical equipment ‘Fee-of-441mot4e14-ood-Reise-o444 in good working order and condition; not
                  commit or permit waste or a nuisance upon the Premises; not permit or cause offensive odors to emanate or be dispelled
                  from the Premises; not solicit business in the Common Areas nor distribute advertising matter to, in or upon any
                  Common Area; not permit the loading or unloading or the parking or standing of delivery vehicles outside any area
                  designated therefor, nor permit any use of vehicles which will interfere with the use of any Common Areas; comply
                   with all laws, recommendations, ordinances, rules and regulations of governmental, public, private and other authorities
                  and agencies, including those with authority over insurance rates, with respect to the use or occupancy of the Premises,
                  and including but not limited to the Americans with Disabilities Act of 1990 and the Williams-Steiger Occupational
                  Safety and Health Act; light the ehe -windo.vo of the Prcrniacs and all eignc each night nitho ocr for not lass than-one
                                              ic-punni1d to             not permit any noxious, toxic or corrosive fuel or gas, dust, dirt or
                  fly ash on the Premises; not place a load on any floor in the Center which exceeds the floor load per square foot which
                  such floor was designed to carry; store in the Premises only merchandise which Tenant intends to sell at, in or from the
                  Premises, within a reasonable time after receipt thereof. Landlord will operate, manage, maintain and repair the
                  Common Areas of the Center in accordance with all applicable laws and regulations. Notwithstanding, anything
                  contained in this Lease to the contrary, there shall be no obligation on the Tenant to comply with any ofthe laws,
                  directions, rules or regulations referred to which may require structural alterations, changes, repairs or additions, all
                  of which required structural alterations, changes, repairs or additions shall be the obligation of Landlord unless
                  made necessary by Tenant's Work or Tenant's particular use ofthe Premises or the negligence or default ofTenant.

                           Landlord may make additional services, including but not limited to, mwiiiiikeye4oFnk. pest control, and/or trash
                  removal,                                                              , available to the Premises and, in such event,
                  Tenant shall utilize such services, at Tenants expense.

                  Section 8.5.      Emissions and Hazardous Materials.
                           A.       Emissions. Tenant shall not, without the prior written consent of Landlord:

                          (i)       make, or permit to be made, any use of the Premises or any portion thereof which emits, or permits
                                    the emission of dust, sweepings, dirt, cinders, fumes or odors into the atmosphere, the ground or any
                                    body of water, whether natural Or artificial (including rivers, Streams, lakes, ponds, dams, canals, or
                                    flood control channels) which is in violation of any federal, state or local law, ordinance, order, rule,
                                    regulation, code or any other governmental restriction or requirement;

                          (ii)      permit any vehicle on the Premises to emit exhaust which is in violation of any federal, state or local
                                    law,ordinance, order, rule, rekulation, code or any other governmental restriction or requirement;

                          (iii)     create, or permit to be created, any sound pressure level which will interfere with the quiet enjoyment
                                    of any real property adjacent to the Premises, or which will create a nuisance or violate any federal,
                                    state or local law, ordinance, order, rule, regulation, code or any other governmental restriction or
                                    require ment;

                         (iv)       transmit, receive, or permit to be transmitted or received any electromagnetic, microwave or other
                                    radiation which is harmful or hazardous to any person or property in, on or about the Premises, or
                                    anywhere else, or which interferes with the operation of any electrical, electronic, telephonic or other
                                    equipment wherever located, whether on the Premises or anywhere else;

                         (v)        create, or permit to be created, any ground vibration that is discernible outside the Premises; or

                         (vi)      produce or permit to be produced any intense glare, light or heat except within an enclosed or
                                   screened area and then only in such manner that the glare, light or heat shall not be discernible outside
                                   the Premises.

                          B.      Hpardous Material.
                          Tenant shall not, without the prior written consent of Landlord, cause or permit, knowingly or unknowingly,
                  any Hazardous Material (hereinafter defined) to be brought or remain upon, kept, used, discharged, leaked, or emitted in

                                                                            - 14 -
g21025148.68,    026767.000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 27 of 80




                    or about, or treated at the Premises in violation ofapplicable law. As used in this Lease,"Hazardous Material(s)" shall
                    mean any hazardous, toxic or radioactive substance, material, matter or waste which is or becomes regulated by any
                  federal, state or local law, ordinance, order, rule, regulation, code or any other governmental restriction or requirement,
                   and shall include asbestos, petroleum products and the terms "Hazardous Substance" and "Hazardous Waste" as defined
                    in the Comprehensive Environmental Response, Compensation and Liability Act("CERCLA"), as amended,42 U.S.C.
                  § 9601 et seq., the Resource Conservation and Recovery Act ("RCRA"), as amended, 42 U.S.C. § 6901 at seq.
                 "Hazardous Materials"shall not include substances which are used in the ordinary course of a business similar to
                   Tenant's business as permitted pursuant to Section 1.1 of this Lease, provided, however, that such substances are
                   used; handled; transported, stored and disposed ofin strict compliance with any applicablefederal, state or local law,
                  rule, regulation, code, ordinance or any other governmental restriction or requirement Ifsuch substances are so
                   used, handled, transported, stored or disposed ofthen they shall not be deemed "Hazardous Materials"for purposes
                   ofthis Lease To obtain Landlord's consent, Tenant shall have an "Environmental Audit" prepared by a Qualified
                  Engineer or Environmental Professional for Landlord's review to be relied upon by Landlord and for Landlord's use.
                  Such Environmental Audit shall list: (1) the name(s) of each Hazardous Material and a Material Safety Data Sheet
                 (MSDS) as required by the Occupational Safety and Health Act;(2) the volume proposed to be used, stored and/or
                  treated at the Premises (monthly);(3)the purpose of such Hazardous Material; (4) the proposed on-premises storage
                  location(s);(5) the type and description of such storage area(s);(6) the location of sanitary and storm drains;(7) the
                  name(s)of the proposed off-premises disposal entity; and(8)an emergency preparedness plan in the event of a release.
                  Additionally, the Environmental Audit shall include copies of all required federal, state, and local permits concerning or
                  related to the proposed use, storage, or treatment of Hazardous Materials at the Premises. Tenant shall submit a new
                  Environmental Audit whenever it proposes to use, store, or treat a new Hazardous Material at the Premises or when the
                  volume of existing Hazardous Materials to be used, stored, or treated at the Premises expands by ten percent (10%)
                  during any thirty (30) day period. If Landlord in its reasonable judgment finds the Environmental Audit acceptable,
                  then Landlord shall deliver to Tenant Landlord's written consent. Notwithstanding such consent, Landlord may revoke
                  its consent upon: (1) Tenants failure to remain in full compliance with applicable environmental permits and/or any
                  other requirements under any federal, state, or local law, ordinance, order, rule, regulation, code or any other
                  governmental restriction or requirement(including but not limited to CERCLA and/or RCRA), related to environmental
                  safety, human health, or employee safety;(2) Tenants business operations pose or potentially pose a human health risk
                  to other tenants; or(3) Tenant expands its use, storage, or treatment of Hazardous Materials in a manner inconsistent
                  with the safe operation of a shopping center. Should Landlord consent in writing to Tenant bringing, using, storing or
                  treating any Hazardous Material in or upon the Premises, Tenant shall strictly obey and adhere to any and all federal,
                  state or local laws, ordinances, orders, rules, regulations, codes or any other governmental restrictions or requirements
                 (including but not limited to CERCLA and/or RCRA), which in any way regulates, governs or impacts Tenant's
                  possession, use, storage, treatment or disposal of said Hazardous Material. In addition, Tenant represents and warrants
                  to Landlord that: (1) Tenant shall apply for and remain in compliance with applicable RCRA and state permits;(2)
                  Tenant shall report to applicable governmental authorities any release of reportable quantities of a hazardous
                  substance(s) as mandated by Section 103(a) of CERCLA;(3) Tenant, within five (5) days of receipt, shall send to
                  Landlord a copy of any notice, order, inspection report, or other document issued by any governmental authorities
                  relevant to Tenants compliance status with environmental or health and safety laws; and,(4)Tenant shall remove from
                  the Premises all Hazardous Materials at the termination of this Lease.

                            In addition to, and in no way limiting, Tenant's duties and obligations as set forth in Section 11.6 ofthis Lease,
                  should Tenant breach any of its duties and obligations as set forth in this Section 8.5 of this Lease, or if the presence of
                  any Hazardous Material brought on the Premises by Tenant results in contamination of the Premises, the Center, any
                  land other than the Center, the atmosphere, or any water or waterway (including groundwater), or if contamination of
                  the Premises or of the Center by any Hazardous Material otherwise occurs for which Tenant is otherwise legally liable
                  to Landlord for damages resulting therefrom, Tenant shall indemnify, save harmless and, at Landlord's option and with
                  attorneys approved in writing by Landlord, defend Landlord, and its contractors, agents, employees, partners, officers,
                  directors, and mortgagees, if any, from any and all claims, demands, damages, expenses, fees, costs, fines, penalties,
                  suits, proceedings, actions, causes of action, and losses of any and every kind and nature (including, without limitation,


                                                                                 attorneYs fees, consultant fees and expert fees, which may
                  arise during or after the Lease Term or any extension thereof as a result ofsuch contamination). This includes, without
                  limitation, costs and expenses, incurred in connection with any investigation of site conditions or any cleanup, remedial,
                  removal or restoration work required by any federal, state or local governmental agency or political subdivision because
                  of the presence of Hazardous Material on or about the Premises or the Center, or because of the presence of Hazardous
                  Material anywhere else which came or otherwise emanated from Tenant or the Premises ifbrought on the Premises by
                  Tenant after taking possession. Without limiting the foregoing, if the presence of any Hazardous Material on or about
                  the Premises or the Center caused or permitted by Tenant results in any contamination of the Premises or the Center,
                  Tenant shall, at its sole expense, promptly take all actions and expense as are necessary to return the Premises and/or the
                  Center to the condition existing prior to the introduction of any such Hazardous Material to the Premises or the Center,
                  provided, however, that Landlord's approval ofsuch actions shall first be obtained in writing.

                           Landlord represents to Tenant that, to Landlord's reasonable knowledge, the Premises isfree ofHazardous
                  Materials and is in compliance with applicable environmental laws. IfHazardous Materials arefound to have been
                  brought upon or located in the Premises prior to the Possession Date, Landlord shall cause the same to be
                  immediately removed at Landlord's sole cost and expense(unless brought on the Premises by Tenant, in which event
                   Tenant shall remove same as provided above). Landlord shall indemni& and hold Tenant harmless from and
                  against any and all claims, demands, causes ofaction, damages, losses, costs and expenses (including reasonable
                  attorney'sfees) which may hereafter be asserted against or incurred by Tenant as a result of based upon, arising out
                  of or in connection with (1) any Hazardous Materials which existed on, under or about the Premises on or Wore the
                  delivery ofthe Premises to Tenant, or (it) the acts or omissions ofLandlord or its authorized representatives resulting
                  In the release ofany Hazardous Materials.


                                                                            - 15 -
1210251-19.6S     026767.000127 602929037.2
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 28 of 80




                   Section 8.6.       Painting. Decorating. Displays, Alterations, Signage.
                            Except as setforth herein, Tenant will not paint, decorate or change the architectural treatment of any part of
                   the exterior of the Premises nor any part of the interior of the Premises visible from the exterior nor make any structural
                   alterations, additions or changes in the Premises without Landlord's written approval thereto, and will promptly remove
                   any paint, decoration, alteration, addition or changes applied or installed without Landlord's approval and restore the
                   Premises to an acceptable condition or take such other action with respect thereto as Landlord directs.

                             Notwithstanding the foregoing, without Landlord's approval, Tenant may make interior non-structural
                   alterations and decorative changes which do not exceed One Hundred Thousand and No/100 Dollars($100,000) in
                   the aggregate per Lease Year, make routine repairs to the Premises,paint the entirety ofthe interior ofthe Premises
                   and make such other non-structural alterations and decorations as are consistent with other Hard Rock Cafés
                   nationally (notwithstanding the foregoing, Landlord will have approval over these alterations, decorations, and
                   improvements to the extent that they change or alter the exterior of the Premises, to the extent that they affect the
                   basic electrical, plumbing, or mechanical systems serving any other part of the Center, or to the extent that they
                   affect the structure ofthe Center). All alterations, decorations, additions and improvements made by Tenant will be
                   at the sole expense of Tenant, will be ofa quality that is consistent with other Hard Rock Cafes nationally and will be
                   performed in accordance with all laws, ordinances, rules and regulations and in compliance with Landlord's
                   construction criteriafor the Center.



                                                                              ,
                   flififilaye--iii-41tt4--ioterief--4-4*-44eftti6e9-whiell•-art 449141e-ffefo-444e-emer-iefrincluding, but
                   displayerativeftieigg-iiyatterroi;no, meinhondioe and store ftnures hl4-ho maintained in beeping vith she ehoraete       4
                   gierifia4e-of-414e-reow4eP5

                   Tenant shall erect and maintain identification signage of a type, design and to specifications which comply with Signage
                   Criteria established by Landlord from time to time. Tenant shall not affix any signage, lettering, sale bills, posters,
                   other advertising medium or other material or equipment whatsoever upon or above the exterior of the Premises, the
                   store front thereof, or the building in which the Premises are situated without the prior written consent of Landlord. In
                   the event Tenant has illuminated signs or illumination on static signs it must be operational during occupied hours.
                   Tenant shall not have the right to install signage on the exterior of the Mall, however, Tenant shall be allowed to
                   install maximum allowable signage under Landlord's criteria setforth in Tenant Information Package, and Tenant
                   shall have the right to design and construct signage for the Premises in accordance with Tenant's unique
                   architectural design In keeping with its then current design program, provided the same are In compliance with
                   Landlord's signage criteria. Landlord shall not unreasonably withhold its approval of Tenant's storefront and
                   signage provided such design is approved by permitting authorities if applicable (e.g. city, county architectural
                   review boards) and consistent with the signage and storefront criteria for the Property, and Landlord agrees to
                   provide preliminary approvalfor Tenant's storefront and signage renderings within ten (10) business days after
                   Tenantsubmits the renderinge Signage shall not interfere with the structured integrity ofthe property.

                   Section V,         Other Operations.
                             Ifduring the Lease Term Tenant or                                                                            ,any
                   officer, director, shareholder or parent, subsidiary or affiliated corporation or franchisee or licensee of any of them
                  (collectively "Tenant" for purposes of this Section 8.7), directly or indirectly .operates, manages or has any interest
                   whatsoever in any other store or business operated for a purpose or businoct
                                                                               as a Hard Rock Café(or a substantially similar trade name
                   or derivative thereof operating a restaurant) within five (5) miles of any boundary line of the Center, it will injure
                   Landlord's ability and right to receive Percentage Rent(such ability and right being a major consideration for this Lease
                   and the construction of the Center) ), provided that theforegoing shall not apply to, and there shall be no restriction
                   with regard to, any Hard Rock hotel, Hard Rock casino, or Hard Rock entertainment venue, or any retail store
                  located with such project with the term "Hard Rock"in the name,provided that none oftheforegoing projects shall
                   contain a Hard Rock Café (or a substantially similar trade name or derivative thereof operating a restaurant).
                   Accordingly, if Tenant operates, manages or has such interest in any such mope-of-iptisioess Hard Rock Café (or a
                  substantially similar trade name or derivative thereofoperating a restaurant) within such area(a "Radius Violation"),
                   then, in addition to any and all other remedies available to Landlord for breach of this covenant, it is specifically agreed
                   that at Landlord's option, either (i) Tenant's Effective Rent(as defined below) shall be automatically increased by fifty
                   percent(50%)calculated on a per diem basis for so long as the Radius Violation continues, such increase representing
                   liquidated damages and not a penalty or (ii) one hundred percent(100%)A:if all sales made from any such other store or
                   business shall be included in the computation of Gross Sales and Adjusted Gross Sales for the purpose of determining
                  Percentage Rent under this Lease as though said Gross Sales and Adjusted Gross Sales had actually been made at, in or
                  from the Premises. "Effective Rent" shall be Tenant's Gross Annual Rent plus the highest Percentage Rent payable
                   under the Lease by Tenant during the three (3) Lease Years immediately preceding the Radius Violation. Landlord
                  shall have all rights of inspection of books and records with respect to such stores or businesses that are the subject of
                   the Radius Violation as it has with respect to the Premises; and Tenant shall furnish to Landlord such reports with
                   respect to Gross Sales and Adjusted Gross Sales from such other store or business as it is herein required to furnish with
                   respect to the Premises.

                   Section 8.8.      Sales and Dignified Use.
                            Exceptfor permitted closures as otherwise providedfor in this Lease, Tenant shall continuously and without
                   interruption, throughout the Lease Term in good faith, actively use, occupy and operate the entire Premises, with
                   fixtures and decor, an inventory of goods and merchandise and a staff of sales personnel adequate, sufficient and
                   appropriate to operate the Premises as a "first-class" restaurant substantially similar to Tenant's other United States
                   restaurants. ,'                                                                                                series'
                   starS or baineeo) as                                                                                        Term.
                   forc;oin; description is intended only at o deterip:ion of the gsneea1-H&ity .the-mece.l4lmdisc or         Tcnont-msy

                                                                              - 16 -
                   026767.000127 602929037.2
1210251-20.68,
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 29 of 80




                                                                                 Tenant shall operate its business at the Premises in a
                   respectable, reputable, tasteful, competent and dignified manner in order to enhance the image of the Center as a whole
                   and its reputation as a dignified and desirable place to shop.

                   eeetipene-4414e-Gergef. No public or private auction or any fire,"going out of business," bankruptcy or similar sales or
                   auctions shall be conducted in or from the Premises and the Premises shall not be used in a disreputable or immoral
                   manner or in violation of national, state or local laws.

                   Section 8.9.        Rules and Regulations.
                             Tenant shall comply with the following rules and regulations and any reasonable, non-discriminatory
                   amendments thereto as developed by Center management provided such amendments do not materially Interfere with
                   the operation of Tenant's business and so long as Landlord enforces such rules and regulations in a non-
                   discriminatory manner: (i) Tenant shall advise and cause its vendors to deliver all merchandise before noon on
                   Mondays through Fridays, not at other times;(ii) all deliveries are to be made to designated service or receiving areas
                   and Tenant shall request delivery trucks to approach their service or receiving areas by designated service routes and
                   drives; (iii) tractor trailers which must be unhooked or parked must use steel plates under dolly wheels to prevent
                   damage to the asphalt paving surface. In the event ofa conflict between the rules and regulations and the terms and
                  provisions of this Lease, the terms and provisions of this Lease shall prevail. In addition, wheel blocking must be
                   available for use. Tractor trailers are to be removed from the loading areas after unloading. No parking or storing of
                   such trailers will be permitted in the Center, (iv) except for small parcel packages, no deliveries will be permitted
                   through the malls unless Tenant does not have a rear service door. In such event, prior arrangements must be made with
                   the Mall Manager for delivery. Merchandise being received shall immediately be moved into Tenant's Premises and not
                   be left in the service or receiving areas; (v) Tenant is responsible for storage and removal of its trash, refuse and
                   garbage. Tenant shall not dispose of the following items in sinks or commodes: plastic products (plastic bags, straws,
                   boxes); sanitary napkins; tea bags; cooking fats, cooking oils; any meat scraps or cutting residue; petroleum products
                  (gasoline, naphtha, kerosene, lubricating oils); paint products (thinner, brushes); or any other item which the same are
                   not designed to receive. All Store Floor Area of Tenant, including vestibules, entrances and returns, doors, fixtures,
                   windows and plate glass, shall be maintained in a safe, neat and clean condition;(vi) other than as permitted under the
                   provisions of the Lease, Tenant shall not permit or suffer any advertising medium to be placed on mall walls, on
                   Tenant's mall or exterior windows, on standards in the mall, on the sidewalks or on the parking lot areas or light poles.
                   No permission, expressed or implied, is granted to exhibit or display any banner, pennant, sign, and trade or seasonal
                   decoration of any size, style or material within the Center, outside the Premises;(vii) Tenant shall not permit or suffer
                   the use of any advertising medium which can be heard or experienced outside of the Premises, including, without
                   limiting the generality of the foregoing, flashing lights, searchlights, loud speakers, phonographs, radios or television.
                   No radio, television, or other communication antenna equipment or device is to be mounted, attached, or secured to any
                   part of the roof, exterior surface, or anywhere outside the Premises, unless Landlord has previously given its written
                  consent;(viii) Tenant shall not permit or suffer merchandise of any kind at any time to be placed, exhibited or displayed
                   outside its Premises, nor shall Tenant use the exterior sidewalks or exterior walkways of its Premises to display, store or
                   place any merchandise. No sale of merchandise by tent sale, truck load sale or the like, shall be permitted on the
                   parking lot or other Common Areas;(ix) Tenant shall not permit or suffer any portion of the Premises to be used for
                   lodging purposes, nor conduct or permit any unusual firing, explosion or other damaging or dangerous hazard within the
                  Premises or the Common Areas;(x) Tenant shall not permit or suffer any portion of the Premises to be used for any
                   warehouse operation, or any assembling, manufacturing, distilling, refining, smelting, industrial, agricultural, drilling or
                   mining operation, adult bookstore or cinema, peepshow, entertainment or sale of products of an obscene or
                   pornographic nature or predominately sexual nature;(xi) Tenant shall not, in or on any part of the Common Areas:(a)
                  vend, peddle or solicit orders for,sale or distribution of any merchandise, device, service, periodical, book, pamphlet or
                  other matter whatsoever;(b) exhibit any sign, placard, banner, notice or other written material, except for activities as
                  approved in writing by Landlord; (c) distribute any circular, booklet, handbill, placard or other material, except for
                  activities as approved in writing by Landlord; (d) solicit membership in any organization, group or association or
                  contribution for any purpose;(e)create a public or private nuisance;(f) use any Common Areas (including the enclosed
                   mall) for any purpose when none of the other retail establishments within the Center is open for business or
                  employment, except for activities as approved,in writing by Landlord;(g)throw, discard or deposit any paper, glass or
                  extraneous matter of any kind except in designated receptacles, or create litter or hazards of any kind; (h) deface,
                  damage or demolish any sign, light standard or fixture, landscaping materials or other improvement within the Center,
                  or the property of customers, business invitees or employees situated within the Center; and (xii) all food tenants or
                  tenants serving food shall comply with the Food Tenant Rules and Regulations and any amendments thereto.

                           Landlord acknowledges the Hard Rock Café's rock 'n roll and entertainment themed concept for the
                   Premises and Landlord shall not take any action that materially adversely affects the Tenant's right to conduct the
                   Permitted Use and Tenant's rock 'II roll and entertainment themed concept in the Premises,provided that the Tenant
                   acknowledges N that the restaurant's environment and operations shall still be required to be consistent with the
                   Center'sfamily friendly environment; and 00 that Landlord shall not be prohibitedfrom pursuing remedies against
                   Tenant to enforce applicable laws,from enforcing any of Tenant's obligations under this Lease, orfrom pursuing
                   any of its rights or remedies under this Lease including compliance with subsection (i) herein. Landlordfurther
                   acknowledges that, subject to the foregoing, Tenant's playing of rock 'n. roll music and Tenant's entertainment
                   themed conceptfor the Premises does not conflict with the terms ofthis Lease or the rules and regulations, but this
                   acknowledgment will not relieve Tenant from complying with Its obligations under this Lease, Including the
                   provisions regarding the playing ofmusic audiblefrom the exterior ofthe Premises in accordance with Section 8.1.




                                                                             - 17 -
210251:21.:68,     026767.000127 602929037.2
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 30 of 80




                                                                          ARTICLE IX

                                                               MAINTENANCE OF PREMISES

                    Section 9.1.       Maintenance by Landlord.
                             Landlord shall keep or cause to be kept the foundations, roof and structural portions of the walls,floors and
                    other structural components of the Premises, and plumbing, electrical and other utility systems serving the Premises
                  (other than such utility systems within or to the extent exclusively serving the Premises) in good order, repair and
                   condition except for damage thereto due to the acts or omissions of Tenant, its agents, employees or invitees. The
                   foregoing provision shall not prejudice Landlord's right to include the cost of maintaining the roof over the Premises
                    within the provisions of Article VI of this Lease. Landlord shall commence required repairs as soon as reasonably
                    practicable after receiving written notice from Tenant thereof. This Section 9.1 shall not apply in case of damage or
                   destruction by fire or other casualty or condemnation or eminent domain, in which events the obligations of Landlord
                   shall be controlled by Article XVI and XVII. Except as provided in this Section 9.1, or expressly stated elsewhere in
                   this Lease, Landlord shall not be obligated to make repairs, replacements or improvements of any kind upon the
                   Premises, or to any equipment, merchandise, stock in trade, facilities or fixtures therein, all of which shall be Tenant's
                   responsibility, but Tenant shall give Landlord prompt written notice of any accident, casualty, damage or other similar
                   occurrence in or to the Premises or the Common Areas of which Tenant has knowledge. For purposes ofclarification
                   and consistency with Section 7.1, Tenant shall be responsiblefor the maintenance or repair ofany electrical systems,
                   wiring, plumbing fixtures, sewerage facilities, drains or utility lines (collectively "Mechanical Systems") located
                   within the Premises or to the extent the Mechanical Systems exclusively serve the Premises; Landlord shall be
                   responsible for the maintenance or repair of the Mechanical Systems at the point at which they become common
                   electrical systems, wiring, plumbing fixtures, sewerage facilities, drains or utility lines (for purposes of this
                  paragraph "common"shall meaning serving more than one space in the Center), unless such maintenance or repair
                   is necessitated by the omission or negligence of Tenant.

                   Section 9.2.      Maintenance by Tenant.
                            Tenant shall at all times, at Tenant's sole cost and expense, keep the non-structural portions ofthe Premises
                  (including all entrances and vestibules)and all partitions, window and window frames and moldings, glass, store fronts,
                   doors, door openers, fixtures, equipment and appurtenances thereof(including lighting, heating, electrical (from and
                   after the point of Tenant's connection), plumbing (from and after the point of Tenant's connection), waterproofing
                   ventilating and air conditioning fixtures and systems and other mechanical equipment and appurtenances (from and
                   after the point of Tenant's connection), and all parts of the Premises and parts of Tenant's Work not on the Premises,
                   not required herein to be maintained by Landlord, in good order, condition and repair and clean, orderly, sanitary and
                  safe, damage by tinewoirleble casualty condemnation, ordinary wear and tear excepted,(including but not limited to
                   doing such things as are necessary to cause the Premises to comply with applicable laws, ordinances, rules, regulations
                   and orders of governmental and public bodies and agencies, such as but not limited to the Americans with Disabilities
                   Act of 1990 and the Williams-Steiger Occupational Safety and Health Act). If replacement of equipment, fixtures and
                   appurtenances thereto is necessary, Tenant shall replace the same with new or completely reconditioned equipment,
                   fixtures and appurtenances, and repair all damages done in or by such replacement. Notwithstanding theforegoing,
                  subject to the provisions of Article xi, in no event shall Tenant be required to make repairs to the Premises (and
                   Tenantshall give Landlord written notice ofany repairs) necessitated by the negligence or willful acts ofLandlord or
                   anyone claiming under Landlord, because ofthefailure ofLandlord to perform or observe any term or condition of
                  this Lease, or because of improvements made by Landlord If Tenant fails to perform its obligations hereunder,
                   Landlord, after written notice to Tenant and opportunity to cure, withecti-ne4iee may but shall not be obligated to,
                   perform Tenant's obligations or perform work resulting from Tenanes acts, actions or omissions and add the cost of the
                  same, in addition to an administrative fee equal to fifteen percent(15%) of the total of all such costs and expenses, to
                   the next installment of Gross Monthly Rent due hereunder.

                  Section 9.3.      Surrender ofPremises.
                           At the expiration of the Lease Term, Tenant shall surrender the Premises in good the-snine condition and
                  repair, or they wars roquirod to ho in on tho Required Completion Data, reasonable wear and tear, depreciation,
                  obsolescence, condemnation and 4ernege-135.-onevaidobla casualty excepted, and deliver all keys for, and all
                  combinations on locks, safes and vaults in, the Premises to Landlord at Landlord's notice address as specified in Section
                  1.1 or, at Landlord's option, to the office of the Center's general manager. In the event Tenant fails to surrender the
                  Premises as aforesaid, Landlord shall have the right, but not the obligation, to remove therefrom all or any part of the
                  personal property located therein and may place the same in storage at a public warehouse at the expense and risk of
                  Tenant.

                                                                          ARTICLE X

                                                          ALTERATIONS AND TENANTS LIENS

                  Section 10.1.    Remodeli ng.
                           Tenant, at its sole cost and expense, shall keep the Premises in a first class condition consistent with other
                  similar Hard Rock Café locations throughout the Term of the Lease. Upon the epirotion of-the--filth (5th) Loose

                                                   -peptinta-4444--intefier--4-4te-Pferrnse9-so-that-the-fufnishingrr-fumititfert4efint.rwall•
                  4nt-ffet-lintiterl--te-41-ef-Eilt,
                  1te4efer,e444.eomefiogsrectoipmem-eind-ethef-apptH4e0o4tees-io44+e-Pf&Wei5e4.5k01449-in-lieepieg-witii-a-fifs4-e1866-Fegieffel.
                  sheppifteeoleF-0434-etiffeffi-4yith-itithistg=sieftflefds-(41 '4effevaiieft-Weolit)rei4444-Fieeeffiapee-wit14-E*1444+4-
                                                                                                                                    —18:-te-the
                  Loaso and plane and spveiflvation ppro.-cd by Landlord, it being understood cnd-ogad-thot th renovstion lso#
                  bring-she-Promises to a standaed-euel to or greater than-T-onont' most current slorC in terms af iorofrons, oigno;v and
                  iteeieR,




                                                                              - 18 -
11210251-22.68     026767.000127 602929037.2
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 31 of 80


                                                                                                                 cJ
                    Section 10.2.     Removal and Restoration by Tenant.
                             All alterations, changes and additions and all improvements, including leasehold improvements, made by
                    Tenant as whetlief part of Tenants Work, ef-HO47 shall, ifnot removed by Tenant as permitted below inifnecliai* upon
                    the expiration ofthe Lease be lostatlatieo-atteelt4e-the-ftte and become Landlords property. tiod-stAll•-oet-be-Ferook64
                    onkse-Fep4aead-ituit-41;4-pFeper     If Tenant fails to remove any shelving, decorations, equipment, trade fixtures or
                    personal property from the Premises by pfier4a the end of the Lease Term, they shall become Landlords property and
                    Tenant shall repair or pay for the repair of any damage done to the Premises resulting from removing same but not for
                    painting or redecorating the Premises.

                            "Tenant's Property" means all trade _fixtures,furniture,furnishings, equipment and other similar moveable
                   personality owned or installed by Tenant during the Term hereof including, without limitation Tenant's
                   Memorabilia (as hereinafter defined). Notwithstanding anything to the contrary contained herein, Landlord shall at
                   no time have any right to or interest in any Tenant's Property. "Tenant's Memorabilia" shall mean and refer to
                   (collectively and individually) all memorabilia, signage, merchandise and stained glass or other item/element that
                   contains a logo or other mark affiliated with Tenant's trade name or theme located at any time, andfrom time to
                   time, on the Premises. Tenant shall have the right to remove any and all of Tenant's Property as Tenant deems
                   desirable, at its sole discretion, provided that Tenant restores any damage to the Premises caused by such removal
                   Landlord waives and releases any claim, interest, lien or rights to a lien upon or against Tenant's Property,
                   including but not limited to, Tenant's Memorabilia. Upon surrender, Tenant may, in its sole (Accretion and at its
                   expense, removefrom the Premises, in whole or in part, trade dress, trade and service marks, or other proprietary
                   property, and other trade distinctive improvements, fixtures, furniture, equipment and characteristics, that are
                   Indicative of Tenant's business which Tenant installs in the Premises, and to otherwise to "de-identlft" the Premises,
                   as Tenant reasonably believes necessary or appropriate for the protection of Tenant's interest in Tenant's
                   trademarks, trade names, service marks, copyrights or other proprietary rights, provided Tenant shall repair any
                   damage to the Premises caused by any removal thereof Tenant's Property shall remain the property of Tenant and
                   may be removed by Tenant at any time during the Term hereofor within five(5)days in case ofearlier termination
                   ofthis Lease.

                    Section 10.3.      Tenant's Liens.
                              A,Tenant shall not suffer any mechanic's or materialmen's lien to be filed against the Premises or the Center
                     by reason of work, labor, services or materials performed or furnished to Tenant or anyone holding any part of the
                    Premises under Tenant. If any such lien shall at any time be filed as aforesaid, Tenant may contest the same in good
                    faith, but, notwithstanding such contest, Tenant shall, within thirty (30)44ieen-(1-5) days after the receipt of notice the
                    existence filing thereof, cause such lien to be released of record by payment, bond, order of a court of competent
                    jurisdiction, or otherwise. In the event of Tenant's failure to release of record any such lien within the aforesaid period,
                    Landlord may remove said lien by paying the full amount thereof or by bonding or in any other manner Landlord deems
                    appropriate, without investigating the validity thereof, and irrespective of the fact that Tenant may contest the propriety
                    or the amount thereof, and Tenant, upon demand, shall pay Landlord the amount so paid out by Landlord in connection
                    with the discharge of said lien, together with interest thereon at the rate of twelve percent (12%) per annum and
                    reasonable expenses incurred in connection therewith, including reasonable attorneys' fees, which amounts are due and
                    payable to Landlord as additional rent on the first day of the next following month. Landlord shall have the right to
                    deduct the expenses incurred by Landlord pursuant to this Section 10.3 from Tenant's Improvement Allowance toward
                    Tenant's Work, if any. Nothing contained in this Lease shall be construed as a consent on the part of Landlord to
                    subject Landlord's estate in the Premises to any lien or liability under the lien laws of Minnesota. Tenant's obligation to
                    observe and perform any of the provisions of this Section 10.3 shall survive the expiration of the Lease Term or the
                    earlier termination of this Lease.




                    pefogrep144-441aia-SeAkon,

                                                                          ARTICLE XI

                                                                          INSURANCE

                    Section 11.1.    By Landlord.
                             Landlord shall carry commercial general liability insurance (either through the purchase of insurance or a self-
                    insurance plan) on those portions of the Common Areas included in Landlords Tract providing coverage of not less
                    than $5,000,000.00 against liability for bodily injury including death and personal injury for any one(1)occurrence and
                    $1,000,000.00 property damage insurance, or combined single limit insurance in the amount of $5,000,000.00.

                             Landlord shall also carry insurance for fire, extended coverage, vandalism, malicious mischief and other
                    endorsements deemed advisable by Landlord, insuring all improvements on Landlord's Tract, including the Premises
                    and all leasehold improvements thereon and appurtenances thereto (excluding Tenant's merchandise, trade fixtures,
                    furnishings, equipment, personal property and excluding plate glass) for the full insurable value thereof, with such
                    deductibles as Landlord deems advisable, such insurance coverage to include improvements provided by Tenant as set
                    forth in Exhibit "B" and "B-2" as Tenant's Work (excluding wall covering, floor covering, carpeting and drapes) and
                    Landlord's Work as defined in Exhibit "B". Any insurance provided by Landlord shall be strictly excess, secondary and
                    non-contributory of the insurance coverage provided by Tenant T-etiatigs-pfepe4ietta4e-erhaFe-4414e4RsuAtfiee-GlieFge,
                                             Fiipd Rats
                    4WitiFeflOO-piamiome. No insurable interest is conferred upon Tenant under policies carried by Landlord. Landlord,
                    acting reasonably, shall determine all policy terms including deductibles and may take out and maintain other insurance



                                                                               - 19 -
11.21025,1:2K0,     026767.000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 32 of 80




                  as it considers advisable, but Landlord shall not be required to take out or maintain any insurance with respect to any
                  loss, injury or damage required to be insured against by Tenant or with respect to Tenant Property.

                  Section 112.       By Tenant.
                             Tenant agrees to carry commercial general liability insurance on the Premises during the Lease Term, covering
                  Tenant and naming Landlord, MOAC Mall Holdings LLC, MOA Management LLC, MOA Entertainment Company
                  LLC, MOA Marketing, Inc., Landlord's mortgage company, City of Bloomington, Minnesota, and Port Authority of the
                  City of Bloomington as additional insureds, witii.iterwara-aiml-eampaaies-ataisfaeteot4e-i=ao41.147 on an Occurrence form
                  with a limit of not less than $1,000,000.00 for any one(I)occurrence, together with Umbrella or Excess insurance in an
                  amount of not less than $5,000,000.00. Tenant's insurance will include contractual liability coverage recognizing this
                  Lease, products and completed. operations liability and providing that iroodlord-ood Tenant shall give tie-gi*act a
                  minimum of siWa"-(61.14 thirty (30) days written notice to Landlord tvfrikt-ifirtoriteee-itoairow, prior to cancellation,
                  termination or change in such insurance. Tenant also agrees to carry aisatianee-ageiosi-fee-al4E1-614014-etlies-fisks-as-are
                  fvetn time to timO -required by Landlord, inuluding, but not limitoel-to, a special form policy of property insurance
                  protecting against all risk of physical loss or damage, including wititotri-licoitotios, sprinkler leakage coverage and plate
                  glass insurance covering all plate glass in the Premises (including store fronts), in amounts not less than the insurable
                  value thereof; 894004-Fetitiesesaeat-seeh covering all of Tenants merchandise, trade fixtures, furnishing, wall covering,
                  floor covering, carpeting, drapes, equipment and all items of personal property of Tenant located on or within the
                  Premises. Tenants insurance shall be primary and non-contributory. Upon the Commencement Date and annually
                  thereafter, Tenant shall provide Landlord with certificates Orrat-L-awRefele-regoegreepies-44-144e-fool4eies; evidencing
                  that such insurance is in full force and effect and stating the terms thereof, including all endorsements at Landlord's
                  notice address set forth herein (or such other address as Landlord may notify Tenant). Tenant's obligation to carry the
                  property insurance provided herein may be maintained by Tenant under a blanketpolicy or endorsements, provided,
                  however, that the minimum amount oftotal insurance afforded by such blanket policy or endorsements which shall
                  be allocable to the Premises shall be no less than the amounts of insurance required by this Section 11.2. The
                  minimum limits of the commercial general liability policy of insurance shall in no way limit or diminish Tenants
                  l iability under Section 11.6 hereof. and shell be ubjoot to inwease-e( &n'-4iijw--aod from-tim---4@-limc, offer the


                                                                                                Prior to the Commencement Date, Tenants
                  insurance coverage shall be governed by the provisions of Exhibit "B".




                 Section 11.3.      Mutual Waiver of Subrogation Rights.
                           Landlord and Tenant and all parties claiming, by, through or under them mutually release and discharge each
                  other Landlord from all claims and liabilities arising from or caused by any casualty or hazard covered or required
                  hereunder to be covered in whole or in part by insurance on the Premises or in connection with property on or activities
                 conducted on the Premises, and waive any right of subrogation which might otherwise exist in or accrue to any person
                  on account thereof and further agree to evidence such waiver by endorsement to the required insurance policies,
                  provided that such release shall not operate in any case where the effect is to invalidate such insurance coverage. The
                 foregoing waivers shall be operative only so long as available in the state where the Center is located Theforegoing
                  waivers shall be effective whether or not the parties maintain the insurance required to be carried pursuant to this
                 Lease.

                  Section 11.4.      Waiver.
                            Unless caused by the willful misconduct or negligence ofLandlord, its agents or employees, but subject to
                  Section 11.3 hereof; Landlord, its agents and employees, shall not be liable for, and Tenant waives all claims for, loss
                  or damage, including but not limited to consequential damages, to person, property or otherwise, sustained by Tenant or
                  any person claiming through Tenant resulting from any accident, casualty or occurrence in or upon any part of the
                  Center including, but not limited to, claims for damage resulting from: (a) any equipment or appurtenances becoming
                  out of repair;(b)Landlord's failure to keep any part of the Center in repair,(c)injury done or caused by wind, water, or
                  other natural element,(d)any defect in or failure of plumbing, heating or air conditioning equipment, electric wiring or'
                  installation thereof, gas, water, and steam pipes, stairs, porches, railings or walks;(e) broken glass;(f) the backing up of
                  any sewer pipe or downspout;(g)the bursting, leaking or running of any tank, tub, washstand, water closet, waste pipe,
                  drain or any other pipe or tank in, upon or about the Premises;(h) the escape of steam or hot water;(i) water, snow or
                  ice upon the Premises;(j) the falling of any fixture, plaster or stucco;(k) damage to or loss by theft or otherwise of
                  property of Tenant or others;(I) acts or omissions of persons in the Premises, other tenants in the Center, occupants of
                  nearby properties, or any other persons; and(m)any act or omission of owners of adjacent or contiguous property, or of
                  Landlord, its agents or employees. All property of Tenant kept in the Premises shall be so kept at Tenants risk only and
                  Tenant shall save Landlord harmless from claims arising out of damage to the same, including subrogation claims by
                  Tenants insurance carrier. Landlord and Tenant agree that as to the other, Landlord and Tenant shall not have any
                  right to suefor or collect, nor any liability whatsoever for, any punitive or consequential damages (including lost
                  profits) due to any default of the other under this Lease or any act, omission or negligence of Tenant and/or
                  Tenant's agents, contractors or employees or ofLandlord, its agents, contractors or employees, as the case may be,
                  and Landlord and Tenant hereby waive any and all such rights. Landlord and Tenant acknowledge and agree that
                  collection ofMinimum Rent and additional rents, acceleration ofsuch rents (ifany), retelling expenses, and cost of

                                                                             - 20 -
1210251-24.68     026767.000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 33 of 80




                  Incurring fees or out-of-pocket costs with respect to reconstruction or repair of the Premises shall not be deemed
                  punitive or consequential damages

                  Section 11.5.       Insurance - Tenant's Operation.
                            Tenant will not knowingly do or suffer to be done anything which will invalidate een4faveoe Landlord's
                  insurance policies or prevent Landlord from procuring such policies. ie-moleonts-twiti-eeiopeffie6-6.6e4ii by i441434.
                  If anything done, omitted to be done or suffered to be done by Tenant in, upon or about the Premises shall cause the
                  rates of any insurance effected or carried by Landlord on the Premises or other property to be increased beyond the
                  regular rate from time to time applicable to the Premises for use for the purpose permitted under this Lease, or such
                  other property for the use or uses made thereof, Tenant will pay the amount ofsuch increase promptly upon Landlords
                  demand, provided that Landlord acknowledges and agrees that Tenant's use ofthe Premisesfor the Permitted Use
                  will not cause any increase or trigger Landlord's rights above.                                           sorroct any
                  eaft4itiari-at--T-ener4k-erryeatel In the event that this Lease so permits and Tenant engages in the preparation of food or
                  packaged foods or engages in the use, sale or storage of inflammable or combustible material, Tenant shall install
                  chemical extinguishing devices (such as ansul) approved by Underwriters Laboratories and Factory Mutual and the
                  installation thereof must be approved by the appropriate local authority. Tenant shall keep such devices under service as
                  required by such organizations. If gas is used in the Premises, Tenant shall install gas cut-off devices (manual and
                  automatic).

                 Section 11.6.     Indemnification.
                           Unless due to the negligence or willful misconduct Or Landlord, its agents, employees and mortgagee, ifany
                 (subject, however, to the provisions ofSection 11.3), Tenant shall save harmless, indemnify, and at Landlord's option,
                 defend Landlord, its agents and employees, and mortgagee, if any, from and against any and all liability, liens, claims,
                 demands, damages, expenses, fees, costs, fines, penalties, suits, proceedings, actions and causes of action of any and
                 every kind and nature arising or growing out of or in any way connected with any occurrence on the Premises, Tenant's
                 use, occupancy, management or control of the Premises or Tenant's operations, conduct or activities in the Center. This
                 indemnification shall survive the expiration or sooner termination of the Term In case Landlord is made a party to
                 litigation begun by or against Tenant, excepting a bona fide action by Tenant against Landlord, Tenant shall pay all
                 costs, expenses and legal fees incurred or paid by Landlord in connection with the litigation.

                          Landlord shall save harmless, indemnify, and at Tenant's option, defend Tenant, its agents and employees,
                  and mortgagee, if any, from and against any and all claims, demands, damages, expenses, fees, costs, fines,
                 penalties, suits, proceedings, actions and causes ofaction ofany and every kind and nature arising or growing out of
                 or in any way connected with any occurrence on the Center, Landlord's use, occupancy, management or control of
                 the Center or Landlord's operations, conduct or activities in the Center. This indemnification shall survive the
                 expiration or sooner termination of the Term. In case Tenant is made a party to litigation begun by or against
                 Landlord, excepting a bonafide action by Landlord against Tenant, Landlord shall pay all costs, expenses and legal
                 fees incurred or paid by Tenant in connection with the litigation.

                  Section 1I.Z     Prantshotz Insurance.
                           Tenant agrees that it will purchase and maintain so-called "dramshop" insurance insuring both Landlord
                  and Tenant in the event the State ofMinnesota now has, or hereafter enacts a statute which provides that ajudgment
                  obtained against a retailer, or any other person or entity, who dispenses alcoholic beverages to unauthorized persons,
                  as defined by said statute, shall be a lien against the real estatefrom which said alcoholic beverages were Illegally
                  dispensed (sometimes referred to as a dram shop act). Such drantshop insurance shall have limits of not less than
                  $1,000,000.00 covering the Tenant and naming the Landlord, MOAC Mall Holdings LLC, MOA Management LLC,
                  MOA Entertainment Company LLC, MOA Marketing, Inc. as additional named insureds. The minimum limits of
                  such dramshop insurance shall in no way limit or diminish Tenant's liability under this Section 11.7 or under
                  Section 11.6 above.

                                                                        ARTICLE XII

                                              OFFSET STATEMENT. ATTORNMENT SUBORDINATION

                  Section 12.1.    Offset Statement..
                           Within ten (10)days after befifliefel:e written request by Landlord or Tenant, the non-requesting party agrees
                  to execute an estoppel certificate ("Estoppel Certificate") in a commercially reasonable form. The Estoppel
                  Certificate may state, without limitation, the following: (a) whether 0444-cleii*efreseektio€14a-Feeffiitakii•e-fefiRre

                                                                                                                    that this Lease is in full
                 force and effect;(b) whether this Lease and ha's Him been essiglieth modified or amended and ifso, identifying and
                 describing any such modification or amendment;(c) the date to which rents and any other charges have been paid;
                 (d) whether such party knows of any default on the part of Landlord or Tenant or has any claim against the non-
                 requesting party and if so, specifying the nature of such default or claim; and (e) any such other pertinent
                 information as may be supplcmsntcd or amended (c:tcopt by suah v.ritings an chsll ho stated), (ii) that all eonditioan
                 ondes-thi94weese4e4m-reffizifffied.by4eo4164-140,41-toirep.484iffteil4ste4iog-rmeeptifomerif-04t91-44444414e4-04-4e4emser,f*


                 (A44)-,stie44-eikr•-ii+for400t•ien-es-L-eri4lefei reasonably requested requires. Persons receiving such statements shall be
                 entitled to rely upon them.

                  Section   122.    Attomment.
                          Tenant shall, in the event ofa sale or assignment of Landlord's interest in the Premises or the building in which
                  the Premises is located or this Lease or Landlord's Tract, or if the Premises or such building comes into the hands of a
                  mortgagee, ground lessor or any other person whether because of a mortgage foreclosure, exercise of a power of sale

                                                                             -21-
210251-25.68"     026767.000127 602929037.2
                    CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 34 of 80




                       under a mortgage, termination of the ground lease, or otherwise, attom to the purchaser or such mortgagee or other
                       person and recognize the same as Landlord hereunder and this Lease shall continue in fullforce and effect. Tenant
                       shall execute, at Landlords request, a commercially reasonable Oft, attomment agreement reasonably approved by
                       Tenant.                                                                                      'og-stioll-pfeoisioas-aa


                      Section 12.3.     Subordination.
                               A.       Mortgage. This Lease shall be secondary,junior and inferior at all times to the lien of any mortgage
                      and to the lien of any deed of trust or other method of financing or refinancing (hereinafter collectively referred to as
                      "mortgage") now or hereafter existing against all or a part of Landlord's Tract, and to all renewals, modifications,
                      replacements, consolidations and extensions thereof, and Tenant shall execute and deliver a commercially reasonable

                      immilerflfe-Feetereetrerp, subordination agreement reasonably approved by Tenant. feq4kifeel-it-egy-ffiefigageer-groon4
                      lcaor or other suoh-peretr4e-he-€:iceutod, containing sveh-i'o.'isiona no such mortgagee,
                      cequiceor Notwithstanding anything to the contrary contained in this Section, Tenant's obligation to subordinate its
                      rights hereunder shall be conditioned upon Landlord obtainingfrom any party seeking such superior position a non-
                      disturbance agreement("SNDA") to the effect that so long as Tenant pays the rentals due under this Lease and
                      otherwise complies with the other terms, conditions, covenants and provisions hereof Tenant's occupancy hereunder
                      shall not be disturbed; provided Tenant agrees to (i) pay the reasonable costs associated with obtaining the Initial
                      SNDA, at the time of this Lease not to exceed Three Thousand Dollars ($3,00a00)provided that Tenant shall not
                      have to pay such feefor any SNDA requested by any future lender and (ii) provide timely, reasonable comments to
                      the mortgage holder or ground lessor and work diligently toward execution ofthe SNDA.

                                B.       Construction, Operation and Reciprocal Easement_Agreementa. This Lease is subject and subordinate
                      to one (1) or more construction, operation, reciprocal easement or similar agreements (hereinafter referred to as
                      "Operating Agreements")entered into or hereafter to be entered into between Landlord and other owners or lessees of
                      real estate (including but not limited to owners and operators of department stores) within or near the Center (which
                      Operating Agreements have been or will be recorded in the official records of the County wherein the Center is located)
                      and to any and all easements and easement agreements which may be or have been entered into with or granted to any
                      persons heretofore or hereafter, whether such persons are located within or upon the Center or not, and Tenant shall
                      execute such commercially reasonable instruments as reasonably approved by Tenant as Landlord requests to
                      evidence such subordination. Landlord hereby represents and warrants that the agreements(or any amendment or
                      modification thereof) referenced in this section (1) do not and shall not materially negatively impact Tenant's use of
                      the Premisesfor the Permitted Use; and (ii) neither diminish or will diminish Tenant's rights nor increases Tenant's
                      liabilities hereunder in any material manner.

                               C.       Avigation and Clearance Easements Agreement for Mall of America°. This Lease is subject to and
                     subordinate to a certain Avigation and Clearance Easements Agreement (the "Avigation Agreement") entered into or
                     hereinafter to be entered into between Landlord (and/or Landlord's predecessor-in-interest) and the Metropolitan
                     Airports Commission (the "MAC"). In accordance with such Avigation Agreement, Tenant shall not permit or cause in,
                     upon or about the Premises or the Center any electronic, visual or other interference with the operation of the
                     Minneapolis-St. Paul Airport including, but not limited to, flight approaches thereto. In addition, Landlord, MAC,their
                     agents and employees, shall not be liable for, and Tenant waives all claims for damage, including but not limited to
                     consequential damages, to person, property or otherwise, sustained by Tenant or any person claiming through Tenant
                     resulting from any accident or occurrence arising out of or as the result of such airport operations by MAC. Landlord
                     hereby represents and warrants that the agreements(or any amendment or modification thereof) referenced in this
                     section (1) do not and shall not materially negatively impact Tenant's use ofthe Premisesfor the Permitted Use; and
                     (II) neither diminishes or will diminish Tenant's rights nor Increases Tenant's liabilities hereunder in any material
                     manner.

                                D.       Development Agreement. This Lease is subject to and subordinate to Section 1 of that certain
                      Development Agreement(the "Development Agreement") dated the 4th day of August, 1992 by and between the City of
                      Bloomington and Mall of America Company, including any subsequent amendments thereof. In accordance with the
                      Development Agreement, Tenant shall not permit or cause in, upon or about the Premises or the Center any electronic,
                      visual or other interference with the City of Bloomington's communication system within the Center including, but not
                      limited to, the Retail Space, Parking Space, Hotel Space, amusement park, Major Tenant Spaces, Common Areas, and
                      utility and storage areas. In addition, Landlord, the City of Bloomington, their agents and employees, shall not be liable
                      for, and Tenant waives all claims for damage, including, but not limited to consequential damages, to person, property
                      or otherwise, sustained by Tenant or any person claiming through Tenant resulting from any accident or occurrence
                      arising out of or as a result of the City of Bloomington's use and operation of such radio system in the Center.
                      Landlord hereby represents and warrants that the agreements (or any amendment or modification thereof)
                      referenced in this section (i) do not and shall not materially negatively impact Tenant's use ofthe Premisesfor the
                      Permitted Use; and (ii) neither diminishes or will diminish Tenant's rights nor increases Tenant's liabilities
                      hereunder in any material manner.

                      Section 12.4.      Failure to Execute Instruments.
                                Tenant's failure to execute instruments or certificates provided for in this Article XII within fifteen (15) days
                      after the Tenant's receipt thereofcooil•i*g*-L-eafties            ticwi-Foittpast shall be a default under this Lease, provided
                      that such time period shall be extended if Tenant is actively negotiated the form of such agreements with the
                      applicable party.




                                                                                  -22-
[121025,1=-26-68,     026767.000127 602929037.2
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 35 of 80




                                                                        ARTICLE XIII

                                                   ASSIGNMENT,SUBLETTING AU)CONCESSIONS

                   Section 13.1.      Consent Required.
                            Except with respect to a permitted transfer as provided in 13.4, Tenant shall not sell, assign or in any manner
                   transfer this Lease or any interest therein, nor sublet all or any part of the Premises, nor license concessions nor lease
                   departments therein, without Landlords prior written consent in each instance. Under no circumstances shall Tenant
                   mortgage, pledge or otherwise collaterally transfer its interest in this Lease. Consent by Landlord to any assignment or
                   subletting shall not waive the necessity for consent to any subsequent assignment or subletting. This prohibition shall
                   include a prohibition against any subletting or assignment by operation of law. If this Lease is assigned or the Premises
                   or any part sublet or occupied by anybody other than Tenant (exceptfor a corporate transfer as provided In Section
                   13.4 herein), Landlord may collect rent from the assignee, subtenant or occupant and apply the same to the rent herein
                   reserved, but no such assignment, subletting, occupancy or collection of rent shall be deemed a waiver of any restrictive
                   covenant contained in this Section 13.1 or the acceptance of the assignee, subtenant or occupant as tenant, or a release
                   of Tenant from the performance by Tenant of any covenants on the part of Tenant herein contained. Any assignment:
                  (a)as to which Landlord has consented; or(h) which is required by reason of a final nonappealable order of a court of
                   competent jurisdiction; or(c) which is made by reason of and in accordance with the provisions of any law or statute,
                   including, without limitation, the laws governing bankruptcy, insolvency or receivership shall be subject to all terms and
                   conditions of this Lease, and shall not be effective or deemed valid unless, at the time ofsuch assignment:

                                     I.       Each assignee or sublessee shall agree, in a written agreement satisfactory to Landlord, to
                                              assume and abide by all of the terms and provisions of this Lease, including those which
                                              govern the Permitted Uses of the Premises as described in Article I herein;

                                     2.       Each assignee or sublessee has submitted a current financial statement, audited by a certified
                                              public accountant, showing a net worth and working capital in amounts determined by
                                              Landlord to be sufficient to assure the future performance by such assignee or sublessee of
                                              Tenants obligations hereunder;

                                     3.       Each assignee.or sublessee has submitted, in writing, evidence satisfactory to Landlord of
                                              substantial retailing experience in shopping centers of comparable size to the Center and in
                                              the sale of merchandise and services permitted under Article I of this Lease;

                                    4.        The business reputation of each assignee or sublessee shall meet or exceed generally
                                              acceptable commercial standards;

                                    5.        The use of the Premises by each assignee or sublessee shall not violate, or create any
                                              potential violation of applicable laws, codes or ordinances, nor violate any other agreements
                                              affecting the Premises, Landlord or other tenants in the Center; and

                                    6.       Tenant shall pay Landlord an Assignment Fee as reimbursement to Landlord for
                                             administrative and legal expenses incurred by Landlord in connection with any assignment or
                                             subletting. The Assignment Fee initially will be One Thousand and 00/100 Dollars
                                            ($1,000.00) and shall increase by One Hundred and 00/100 Dollars ($100.00) at the end of
                                             each full Lease Year of the Lease Term.

                          In the event of any assignment or subletting as provided above, in the event the rental due and payable by any
                  sublessee excluding a sublease to an affiliate/corporaie transfer (or a combination ofthe rental payable under such
                  sublease plus any bonus or other consideration thereof or incident thereto), exceeds the rent payable under this
                  Lease, or if with respect to a permitted assignment, permitted license or other transfer by Tenant permitted by this
                  Lease, excluding an assignment to an affiliate/corporate transfer, the consideration payable to Tenant by the
                  assignee, licensee or other transferee exceeds the rent payable under this Lease, then Tenant shall be bound and
                  obligated to pay Landlord such excess rental and other excess consideration within thirty (30) daysfollowing receipt
                  thereofby Tenantfrom such sublessee, assignee, licensee or other transferee, as the case may be; provided however,
                  that Tenant may retain so much of such excess rental or other excess consideration as is necessary to reimburse
                  Tenantfor any transactional costs incurred by Tenant in connection with such subletting or assignment, excluding
                  reimbursementfor Tenant improvements.




                                                                                                                    Notwithstanding
                  any assignment or subletting, Tenant shall remain fully liable on this Lease and for the performance of all terms,
                  covenants and provisions of this Lease.

                            Neither Tenant nor any other person having an interest in the possession, use, occupancy or utilization of the
                  Premises shall enter into any lease, sublease, license, concession, assignment or other agreement for use, occupancy or
                  utilization for space in the Premises which provides for rental or other payment for such use, occupancy, or utilization
                  based in whole or in part on the net income or profits derived by any person from the part leased, used, occupied or
                  utilized (other than an amount based on a fixed percentage or percentages of receipts or sales), and that any such
                  proposed lease, sublease, license, concession, assignment or other agreement shall be absolutely void and ineffective as
                  a conveyance of any right or interest in the possession, use, occupancy or utilization of any part of the Premises.

                                                                            - 23-
210251-27.6g.:    026767.000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 36 of 80




                  Section 13.2.      Change in Ownership. Intentionally Deleted




                  4estafnentat    igges-i4ie      ffen44-ttniFs-a4-kwor--4(--T-enent-nr-the-gisaFaitter-ei    gerif--en.fr4s-a-jein4-‘entitre7



                  tctamontniy

                  Section 13.3.     Right of Recapture.
                           Except with respect to a permitted transfer as provided in Section 13.4, if l Tenant agrees to assign this
                  Lease or to sublet all or any portion of the Premises, Tenant shall deliver to Landlord executed counterparts of any such
                  agreement and all ancillary agreements with the proposed assignee or subtenant prior to the effective date thereof(the
                  "Effective Date"). Landlord shall have the right to do any of the following by giving Tenant written notice thereof
                  within thirty(30)days after receiving all ofthe foregoing documents:

                                     With respect to a proposed assignment of this Lease or a proposed subletting of the entire Premises,
                                     Landlord shall have the right to terminate this Lease on the Effective Date as if such date were the
                                     expiration date of the Lease Term, provided that ifLandlord elects to terminate this Lease, Tenant
                                     may within ten (10) days of Landlord's termination notice rescind the request and continue the
                                     Lease;

                          2.        With respect to a proposed subletting of less than the entire Premises, Landlord shall have the right to
                                    terminate this Lease as to the portion of the Premises affected by such subletting on the Effective Date
                                    as if such date were the expiration date of the Lease Term, in which case Tenant shall promptly
                                    execute and deliver to Landlord an appropriate amendment of this Lease and other documentation in
                                    form satisfactory to Landlord in all respects, provided that ifLandlord elects to terminate this Lease,
                                    Tenant may within ten (10) days ofLandlord's termination notice rescind the request and continue
                                    the Lease.

                            If Landlord terminates this Lease as to only a portion of the Premises pursuant to this Section 13.3, then the
                  Gross Annual Rent and additional rent shall be adjusted by Landlord in proportion to the area of the Premises affected
                  by such partial termination. If Landlord exercises any of its rights under this Section 13.3, Landlord may thereafter
                  lease the Premises or any portion thereof to Tenant's proposed assignee or subtenant, as the case may be, without any
                  liability to Tenant. If Landlord does not exercise its rights under this Section 13.3 within such thirty (30) day period,
                  such rights shall be deemed waived, but Tenant shall nevertheless be required to fulfill all of the other requirements of
                  this Lease, including Tenant's obligation to obtain Landlord's consent to such proposed assignment or sublease pursuant
                  to this Article XIII. Landlord's rights under this Section 133 shall apply to any further subletting or assignment
                  notwithstanding.Landlord's consent to any proposed assignment or sublease. If Tenant subleases or assigns any interest
                  in the Premises without the consent of landlord as required herein, Landlord shall be entitled, without waiving any of
                  Landlord's other rights or remedies hereunder, to all economic consideration received by Tenant ass result thereof.

                 ,Section 13.4.     Permitted Transfers.
                           Notwithstanding anything herein to the contrary, Tenant shall have the right, without the consent of
                  Landlord,so long as Tenant is not then in default hereunder beyond any applicable notice and cure period; to assign
                  or transfer this Lease to (7) any successor entity to Tenant by merger, consolidation, non-bankruptcy reorganization,
                  or governmental action or (71) an entity to which all or substantially all of the assets of Tenant have been sold;
                 provided (i) that in each instance such succeeding entity shall assume all ofthe obligations ofthis Lease on the part
                  ofTenant to be performed, and (ii) Tenant shall be and remain liablefor the performance of each and every term,
                  covenant, condition and provision ofthis Lease on Tenant's part to be performed hereunder and Tenant shall not be
                  releasedfrom its obligations under this Lease

                          Tenant shall have the right, without the consent of Landlord, so long as Tenant is not then in default
                 hereunder, to assign this Lease, to sublet the Premises or otherwise transfer this Lease to the parent, wholly-owned
                 subsidiary or affiliate of Tenant; provided that no such assignment or subletting shall relieve Tenantfrom any
                 obligations to be performed by it hereunder, that in each instance such succeeding entity shall assume In writing all
                 of the obligations of this Lease on the part of Tenant to be performed, and provided further said assignment,
                 sublease or other transfer shall be effective only so long as said parent, subsidiaries and affiliates are the parent,
                 subsidiaries and affiliates of Tenant "Affiliate" means any person or entity which is controlled by, controls or is
                 under common control with, Tenant(or resultsfrom a merger or consolidation with Tenant). "Control"shall mean
                 the ownership, directly or indirectly, ofat leastfilly-one percent(51%)ofthe voting securities of, or possession ofthe
                 right to vote, in the ordinary direction ofits affairs, at least fifty-one percent (51%) of the voting interest in, any
                 person or entity, or at leastfifty-one percent(51%)ofthe beneficial ownership ofsuch entity.




                                                                             - 24 -
210251-28.68,    026767.000127 602929037.2
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 37 of 80




                                                                         ARTICLE XIV

                                                               MARKETING FUND AND ADVERTISING

                    Section 14.1.       Provisions Relating to Marketing Fund. Intentionally Deleted




                    Section 14.2.       Advertising. Intentionally Deleted




                    Section 14.3.      Media Fund.




                    friefith-(pfocateri-fer-pagiel-fFiegair÷




                              Notwithstanding any provision of the Lease to the contrary, except as may be expressly consented to in
                     writing by Tenant, in Tenant's sole discretion, Landlord hereby acknowledges and agrees that it does not have and
                    shall not have the right to use any signs or other goods or materials containing any trade names and/or trademarks
                    owned by Tenant or its parent or subsidiary corporations, or any franchisor or licensor of Tenant, during the Term
                    ofthis Lease.

                   Section 14,4.      Mall of America Service Mark.
                             Except as provided in the License Agreement, Tenant shall not use the term "Mall of America" as a part of
                   any trade name, corporate name, or other business name, as a part of any trademark or service mark, or for any other
                   purpose; provided, however, Tenant may indicate in one or more truthful descriptive statements during the Lease Term
                   that Tenant's store is located in Mall of America. Tenant shall not use, register, or apply for the registration of, any
                   name or mark which incorporates the term "Mall of America" or any other word having a similar sound or appearance
                   including, but not limited to, the term "MOA". If Tenant, in violation of the foregoing, uses the term "Mall of America"
                   in any way other than a truthful descriptive statement regarding the location of Tenant's store, then any such use of the
                   term "Mall of America" shall inure to the benefit of Landlord. Tenant recognizes and acknowledges the validity of the
                   "Mall of America" mark and the value of the "Mall of America" mark to Landlord, and that the "Mall of America" mark
                   and its associated goodwill belong exclusively to Landlord. Tenant shall not at any time represent or claim that Tenant
                   has any ownership interest in the "Mall of America" mark, and Tenant shall not do or cause to be done, or assist others
                   in doing or causing to be done, any act or thing contesting or in any way impairing landlord's rights to the "Mall of
                   America" mark. Notwithstanding anything contained herein to the contrary, and without limitation to anything
                   contained herein, Tenant may not put the "Mall of America" name, or any variation thereof, on any merchandise, such
                   as(but not limited to) t-shirts, coffee mugs,caps or hats, except as provided in the License Agreement.

                                                                        ARTICLE XV

                                                                     SECURITY DEPOSIT

                   Section 15.1.       Amount ofDeposit. Intentionally Deleted




                                                                             - 25 -
112102517-2976S    026767.000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 38 of 80




                                                                       ARTICLE XVI

                                                              DAMAGE AND DESTRUCTION

                  Section 16.1.       Damage and Destruction of Premises.
                            If the Premises are hereafter damaged or destroyed or rendered partially untenantable for their permitted use by
                  fire or other casualty insured under the coverage which Landlord is obligated to carry pursuant to Section 11.1 hereof,
                  Landlord shall promptly commence, and thereafter proceed with diligence to completion, the repair to completion
                 fepeiF the same to substantially the condition which they were in immediately prior to the happening of such casualty
                 (excluding Tenant's stock in trade, fixtures, furniture, furnishings, carpeting, floor covering, wall covering, drapes and
                  equipment), and from the date ofsuch casualty until the Premises are so repaired and restored, only the Gross Monthly
                  Rent payments payable hereunder shall abate in such proportion as the part of said Premises thus destroyed or rendered
                  untenantable bears to the total Premises provided that if Tenant cannot reasonably operate in the Premises(and does
                  not operate) during the period ofany reconstruction there shall be a complete abatement ofthe Gross Monthly Rent,
                  andfurther provided that such abatement shall continuefor a period until Tenant reopensfor business, but not to
                  exceed ninety (90) days after Landlord completes the restoration activities to allow Tenant to rebuild/restore its
                 fixtures, furniture and improvements; PROVIDED, HOWEVER, that Landlord shall not be obligated to repair and
                  restore if such casualty is not covered by the insurance which Landlord is obligated to carry pursuant to Section 11.1
                  hereot Further, ifsuch casualty ef is caused directly or indirectly by the gross negligence or willful misconduct of
                  Tenant, its agents (acting at the direction of Tenant), or enel employees enel-in-eititep-ef-eneh-events; no portion of the
                 Gross Monthly Rent and other payments payable hereunder shall abate, and PROVIDED, FURTHER, that Landlord
                 shall not be obligated to expend for any repair or restoration an amount in excess of the insurance proceeds received by
                  Landlord therefor, and provided, further, that if the Premises be damaged, destroyed or rendered untenantable for their
                  accustomed uses by fire or other casualty to the extent of more than fifty percent (50%) of the cost to replace the
                 Premises during the last three (3) years of the Lease Term, then either Landlord or Tenant shall have the right to
                  terminate this Lease effective as of the date of such casualty by giving to the other party, Z•enenh within sixty(60)days
                 after the happening of such casualty, written notice of such termination. If such notice be given, this Lease shall
                  terminate and Landlord shall promptly repay to Tenant any rent theretofore paid in advance which was not earned at the
                  date ofsuch casualty. Any time that Landlord repairs or restores the Premises after damage or destruction, then Tenant
                 shall, commence and diligently repair or replace its stock in trade, fixtures, furnishings, furniture, carpeting, wall
                 covering, floor covering, drapes, equipment and Premises to substantially the same quality oefroikeitiot as they were in
                 i mmediately prior to the casualty, and if Tenant has closed its business, Tenant shall reopen the whole of the Premises
                 for business within one hundredfifty (150) thirty(30)days after receipt of notice that the work for which Landlord is
                  responsible is substantially complete.

                  Section 16,2       Damage and Destruction of Center.
                            Notwithstanding anything to the contrary set forth herein, in the event(a)all or any portion of the Center shall
                  be damaged or destroyed by fire or other cause (notwithstanding that the Premises may be unaffected thereby), to the
                  extent the cost of restoration thereof would exceed fifteen percent(15%)of the amount it would have cost to replace the
                  Center in its entirety at the time such damage or destruction occurred, or(b) twenty-five percent(25%)or more ofeither
                  the leasable area of the Center or the area of the Common Areas shall be damaged, whether or not the Premises are
                  affected by such casualty; or (c) the estimated cost of repairing or rebuilding the damage, shall, by Landlords
                  reasonable estimate, exceed the proceeds of insurance available to landlord for the purpose; or(d) if any Major Tenant,
                  or their assignees, terminate their respective leases of premises in the Center due to such damage; or(e) if a Mortgagee
                  of the Center refuses to allow insurance proceeds recoverable in the event of such damage to be applied to the repair or
                  rebuilding of the Center; then Landlord may terminate this Lease by giving Tenant thirty (30) days prior notice of
                  Landlord's election to do so, which notice shall be given, if at all, within ninety (90) days following the date of such
                  occurrence, provided that Landlord may only exercise such right of termination if Landlord terminates all or
                  substantially all ofthe Leases ofthe tenants adjacent to Tenant as delineated on Exhibit "A-2". In the event of the
                  termination of this Lease as aforesaid, this Lease shall cease thirty (30)days after such notice is given, and the rent and
                  other charges hereunder shall be adjusted as of that date.

                          During any period of time that by reason of such damage or destruction, Tenant's operations in the
                  Premises are materially adversely impacted and Tenant Is unable to operate, there shall be a fair and equitable
                  abatement ofthe Gross Monthly Rent, and other charges payable hereunder, until such damage or destruction has
                  been repaired, there shall be afull abatement of Gross Monthly Rent and all other charges payable hereunder until
                  Landlord's completion ofthe restoration work

                           Notwithstanding anything to the contrary herein contained, if Landlord shall not commence, in goodfaith,
                  repair and restoration work: within one(I)year after any damage which Landlord is required to repair pursuant to
                  the terms hereof, or ifsuch restoration cannot be completed by Landlord within two (2) yearsfrom the date ofthe
                  casualty or Landlord shallfail with all due diligence to continue with such repair and restoration work to completion
                 (which completion shall in no event exceed two(2)yearsfrom the dale ofthe casualty), then Tenant shall have the
                  right to terminate this Lease by giving written notice of its election so to do to Landlord and the rent and other
                  charges hereunder shall be adjusted as ofthe date ofthe casualty.


                                                                            .26 -
21025173076t1     026767.000127 602929037.2
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 39 of 80




                    Section 16.3       Obligations of Landlord to Rebuild Conditional
                              The obligation of Landlord to repair and rebuild pursuant to this Article is conditional upon the damage arising
                    from a casualty 6:145i insured against by Landlord pursuant to Article XI, and for which Landlord folly recovers from its
                    insurers (subject to any deductible agreed to by Landlord), and upon Landlord obtaining all necessary permits and other
                    regulatory approvals required for such repairing and rebuilding. Landlord covenants to use reasonable commercial
                    efforts to obtain all such necessary permits and approvals. In the making of any such repairs and rebuilding Landlord
                    shall be entitled to make changes in the buildings and structures being repaired or rebuilt and shall be entitled not to
                    rebuild portions of the Center.

                                                                         ARTICLE XVII

                                                                      EMINENT DOMAIN

                    Section 17.1.     Condemnation.
                             If any portion of the Premises or fifteen percent(15%)or more of the Center shall be acquired or condemned
                    by right of eminent domain or transferred by agreement in lieu of condemnation for any public or quasi-public use or
                    purpose, or if an Operating Agreement is terminated as a result of such an acquisition or condemnation, then either
                    Landlord or Tenant at-its-iiketieR may terminate this Lease by giving notice to the other party T•Oliefit of its election,
                    and in such event rentals shall be apportioned and adjusted as of the date of termination, provided that Landlord may
                    only exercise such right oftermination ifLandlord terminates all or substantiality ofthe Leases ofthe tenants in the
                    Center adjacent to Tenant according to Exhibit "A-2". If the Lease shall not be terminated as aforesaid, then it shall
                    continue in full force and effect, and Landlord shall within a reasonable time after possession is physically taken
                   (subject to delays due to shortage of labor, materials or equipment, labor difficulties, breakdown of equipment,
                    government restrictions, fires, other casualties or other causes beyond the reasonable control of Landlord) repair or
                    rebuild what remains of the Premises for Tenants occupancy; and a just proportion of the Gross Miaioitim Annual Rent
                   shall be abated, according to the nature and extent of the injury to the Premises until such repairs and rebuilding are
                   completed, and thereafter for the balance of the Lease Term.

                             During any period of time that by reason ofsuch condemnation Tenant's operations in the Premises are
                    materially adversely impacted and Tenant is unable to operate, there shall be afair and equitable abatement ofthe
                    Gross Monthly Rent, and other charges payable hereunder, taking into account the extent w which Tenant's
                    operations may thereby, be materially interfered with; and, if it is impracticable for Tenant to remain open for
                    business and Tenant closes down until the Center has been restored or repaired, there shall be afull abatement of
                    Gross Monthly Rent and all other chargespayable hereunder until Landlord's completion ofthe restoration work If
                    twenty-five percent (25%) or more of the Premises or thirty-jive percent (35%) or more of the Center shall be
                    acquired or condemned by right of eminent domain or transferred by agreement in lieu of condemnation for any
                    public or quasi-public use or putpose, then Tenant, at its election, may terminate this Lease by giving notice to
                    Landlord ofits election, and in such event, all Minimum Rent and Additional Rent shall be apportioned and adjusted
                    asofthe date oftermination.

                    Section 17.2.     Damages.
                              Landlord reserves and shall be entitled to TogINHif•seeigns-te-Lawdlerd; all rights to damages on account of any
                    taking or condemnation or any act of any public or quasi-public authority for which damages are payable. Tenant shall
                    execute such instruments of assignment as Landlord requires, join with Landlord in any action for the recovery of
                    damages, if requested by Landlord, and turn over to Landlord any damages recovered in any proceeding. Tenant's
                    right to receive any amounts separately awarded to Tenant directlyfrom the condemning authorityfor the taking of
                    Itsfixtures, personal properly, relocation expenses and/or interests in other than the real property taken and/or the
                    leasehold interest shall not be affected in any manner by the provisions ofthis Section 17.2,provided Tenant's award
                    does not reduce Or affect Landlord's award




                                                                        ARTICLE XVIII

                                                                   DEFAULT BY TENANT

                    Section 18.1.      Right to Re-Enter.
                              The following shall be considered for all purposes to be defaults under and breaches of this Lease: (a) any
                    failure of Tenant to pay any rent or any other amount when due hereunder and whichfailure continuesfor a period of
                    ten (10) days after receipt of written notice ofsuch failure from Landlord to Tenant (but in no event shall such
                    notice be required more than two (2) times during any twelve-month period during the Term);(b) any failure by
                    Tenant to perform or observe any other of the terms, provisions, conditions and covenants of this Lease for more than
                    thirty (30)4eil-(44) days after written notice ofsuch failure (unless such failure is ofsuch a nature that it will require
                    more than thirty (30) days to cure, in which case such cure period shall be extended for so long as Tenant shall
                    promptly commence and diligently prosecute the cure ofsuch failure, and while doing so shall continue to perform
                    all of its monetary obligations hereunder);(c) failure to take possession of and open for business in the Premises as
                    required hereunder;(d)a reasonable determination by Landlord that Tenant has submitted any false report with respect
                    to a material matter required to be furnished hereunder and Landlord and Tenant cannot reasonably resolve such
                    dispute regarding anyfalse report within thirty (30) days;(e) anything done by Tenant upon or in connection with the
                    Premises or the construction of any part thereof which is the sole reason and direct reason for Elifeetloter-irmlifeetily.
                    iiiief4erva-irmeays-wey-wi4hrel-resiika-ia a work stoppage in connection with, construction of any part of the Center or
                    any other tenant's space;(f) the bankruptcy or insolvency of Tenant or the filing by or against Tenant of a petition in
                    bankruptcy or for reorganization or arrangement or for the appointment of a receiver or trustee of all or a portion of
                    Tenants property, or Tenant's assignment for the benefit of creditors and the same is not discharged within sixty (60)


                                                                             - 27 -
12102511/31768;     026767.000127602929037.2
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 40 of 80




                    days; (g) if Tenant abandons or vacates or does not do business in the Premises;(h) this Lease or Tenant's interest
                    herein or in the Premises or any improvements thereon or any property of Tenant are executed upon or attached;(i) the
                    Premises come into the hands of any person other than expressly permitted under this Lease; or (j) any claim or lien is
                    asserted or recorded against the interest of Landlord in the Premises or Center, or any portion thereof, on the account of,
                    or extending from any improvement or work done by or at the instance, or for the benefit of Tenant, or any person
                    claiming by, through or under Tenant or from any improvement or work the cost of which is the responsibility of Tenant
                    which lien or other claim Is not removed within thirty (30) days after notice to Tenant of the filing. In any such
                    event, after the expiration ofany applicable notice and cure 6044-yrit4etit-greee-pefietirEieFRO414.41i-nettee-(the.gerFie
                    beist-ilafalvi-weiwil-by4eRaii.t), Landlord, in addition to all other rights or remedies it may have, shall have the right,
                    thereupon or at any time thereafter, to terminate this Lease by giving notice to Tenant stating the date upon which such
                    termination shall be effective, and shall have the right, after any such termination, to re-enter and take possession of the
                    Premises, remove all persons and property from the Premises, store such property at Tenanes expense. Oli&seili tleil


                    44mweby, Nothing herein shall be construed to require Landlord to give any notice before exercising any of its rights and
                    remedies provided for in Section 3.3 ofthis Lease.




                    Section 18.2.      Rieht to Relet.
                             If Landlord re-enters the Premises as above provided, or if it takes possession pursuant to legal proceedings or
                    otherwise, it may either terminate this Lease, but Tenant shall remain liable for all obligations arising during the balance
                    of the original stated term as hereafter provided as if this Lease had remained in full force and effect, or it may, from
                    time to time, without terminating this Lease, make such alterations and repairs as it deems advisable to relet the
                    Premises, and relet the Premises or any part thereof for such term or terms (which may extend beyond the Lease Term)
                    and at such rentals and upon such other terms and conditions as Landlord in its sole discretion deems advisable; upon
                    each such reletting all rentals received by Landlord therefrom shall be applied, first, to any indebtedness other than rent
                    due hereunder from Tenant to Landlord; second, to pay any costs and expenses of reletting, including brokers and
                    attorneys fees and costs of alterations and repairs; third, to rent due hereunder, and the residue, if any, shall be held by
                    Landlord and applied in payment offuture rent as it becomes due hereunder.

                             If rentals received from such reletting during any month are less than that to be paid during that month by
                    Tenant hereunder, Tenant shall immediately pay any such deficiency to Landlord. No re-entry or taking possession of
                    the Premises by Landlord shall be construed as an election to terminate this Lease unless a written notice of such
                    termination is given by Landlord.

                             Notwithstanding any such reletting without termination, Landlord may at any time thereafter terminate this
                    Lease for any prior breach or default. Should 1 Landlord at any time terminate eemieetetto this Lease for any breach, or
                    otherwise takes any action on account of Tenants breach or default hereunder, in addition to any other remedies it may
                    have, it may recover from Tenant all damages incurred by reason of such breach or default, including the cost of
                    recovering the Premises, brokerage fees and expenses of placing the Premises in rentable condition, attorneys' fees, and
                    an amount equal to Ole-th4eFonee-Oetween the Gross Annual Rent and all items of additional rents reserved hereunder
                    for the period which otherwise would have constituted the balance of the Lease Term, all of which shall be due and
                    payable in equal monthly installments on the first day of each month which otherwise would have constituted the
                    balance ofthe Lease Term so long as such monthly payments are received by Landlord no later than thefirst day of
                    each calendar month during the period that would have otherwise constituted the remainder of the Lease Term. If
                    Tenant falls to timely pay any such monthly installment, Landlord, at Landlord's option, shall be entitled to
                    immediately recover the entire unpaid balance.




                    444ohratoel‘4amageo-ape4o-be-livoved,

                              Tenant's obligation to reimburse Landlord for reasonable attorneys' fees as referred to in this Lease shall
                   . include all reasonable legal costs, fees and expenses arising out of(i) Tenant's default in the performance or observance
                     of any of the terms, covenants, conditions or obligations contained in this Lease and Landlord places the enforcement of
                     all or any part of this Lease, the collection of any rent due or to become due or the recovery of possession of the
                     Premises in the hands of an attorney or (ii) Landlord's incurring any fees or out of pocket costs in any litigation,
                     negotiation or transaction in which Tenant causes Landlord to be involved or concerned, in either event regardless of
                     whether or not suit is actually filed.

                                                                              -28 -
11210251-32.68,     026767.000127 602929037.2
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 41 of 80




                           In the event either party hereto shall commence any legal action or proceeding against the other party by
                   reason ofthe allegedfailure ofthe other party to perform or keep any term, covenant, or condition ofthis Lease to be
                   performed or kept, the party prevailing in said action or proceeding shall be entitled to recover from the non-
                   prevailing party, in addition to its court costs, a reasonable attorney'sfee to befixed by the court.

                            In the event of any breach or threatened breach by Tenant of any of the terms and provisions of this Lease,
                    Landlord shall have the right to injunctive relief as if no other remedies were provided for herein for such breach.

                             Any rights and remedies reserved by, or granted to, Landlord under this Lease, at law or in equity, are distinct,
                    separate and cumulative, and the exercise of any one of them shall not be deemed to preclude, waive or prejudice
                    Landlord's right to exercise any or all others.

                           Tenant expressly waives any right to assert a defense based on merger and agrees that neither the
                   commencement of any action or proceeding, nor the settlement thereof, nor the entry of judgment therein, shall bar
                   Landlord from bringing any subsequent actions or proceedings from time to time.

                           Wherever in this Lease Landlord has reserved or is granted the right of "reentry" into the Premises, the use of
                   such word is not intended, nor shall it be construed, to be limited to its technical legal meaning.

                           Tenant waives and releases any claim arising out of or related to the payment of Percentage Rent by any
                   successor tenant in the Premises, to whom Landlord may relet the Premises, but nothing contained herein shall obligate
                   Landlord to relet if Tenant shall default hereunder.


                   foitteir•emerit.9,

                             Any action, suit or proceeding relating to, arising out of or in connection with the terms, conditions and
                   covenants of this Lease may be brought by Landlord or egaiftet Tenant in the District Court of Hennepin County,
                   Minnesota. Landlord and Tenant hereby waive vosimee any objection to jurisdiction or venue in any proceeding before
                   said Court. Nothing contained herein shall affect the right of Landlord or Tenant to bring any action, Suitor proceeding
                   against T-seegii the other party in the courts ofany other jurisdictions.

                   Section 18.3.        Default under Another Lease in Center. Intentionally Deleted




                   or parents.

                   Section 18.4.      Counterclaim.
                             If Landlord commences any proceedings for non-payment of rent (Gross Annual Rent, Percentage Rent or
                   additional rent), Tenant will interpose any compulsory or mandatory counterclaim required by the applicable procedural
                   rules of the Court. The covenants to pay rent and other amounts hereunder are independent covenants and Tenant shall
                   have no right to hold back, offset or fail to pay any such amounts for default by Landlord or any other reason
                   whatsoever.

                  Section 18.5.      Waiver of Rights of Redemption Consequential Damages.
                           To the extent permitted bylaw, Tenant waives any and all rights of redemption granted by or under any present
                  or future laws if Tenant is evicted or dispossessed for any cause, or if Landlord obtains possession of the Premises due
                  to Tenant's default hereunder or otherwise. Landlord and Tenant agree that as to the other, Landlord and Tenant
                  shall not have any right to suefor or collect, nor any liability whatsoeverfor, any punitive or consequential damages
                  (including lost profits) due to any default ofthe other under this Lease or any act, omission or negligence of Tenant
                  and/or Tenant's agents, contractors or employees or ofLandlord, Its agents, contractors or employees, as the case
                  may be, and Landlord and Tenant hereby waive any and all such rights. Landlord and Tenant acknowledge and'
                  agree that collection ofMinimum Rent and additional rents, acceleration ofsuch rents (if any), retelling expenses,
                  and cost ofincurringfees or out-of-pocket costs with respect to reconstruction or repair ofthe Premises shall not be
                  deemedpunitive or consequential damages

                   Section 18.6.     Waiver of Trial by Jury.
                            To the extent permitted by applicable law, Landlord and Tenant hereby waive woimee trial by jury in any
                   action, proceeding or counterclaim brought by either party against the other on any matter whatsoever arising out of or
                   in any way connected with this Lease, the relationship of Landlord and Tenant created hereby, Tenant's use or
                   occupancy of the Premises or any claim or injury or damage.

                   Section 18,7.    )3ankruptcv.
                            A.      Assumption of Lease. In the event Tenant shall become a Debtor under Chapter 7 of the Bankruptcy
                   Code ("Code") or a petition for reorganization or adjustment of debts is filed concerning Tenant under Chapters 11 or
                   13 of the Code, or a proceeding is filed under Chapter 7 and is transferred to Chapters 11 or 13, the Trustee or Tenant,

                                                                             - 29 -
11210251-33.68     026767.000127 602929037.2
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 42 of 80




                    as Debtor and as Debtor-In-Possession, may not elect to assume this Lease unless, at the time of such assumption, the
                    Trustee or Tenant has:

                             I.       Cured or provided Landlord "Adequate Assurance"(as defined below)that:

                                     (a)        Within ten (10) days from the date of such assumption the Trustee or Tenant will cure all
                                                monetary defaults under this Lease and compensate Landlord for any actual pecuniary loss
                                                resulting from any existing default, including without limitation, Landlord's reasonable costs,
                                                expenses, accrued interest and attorneys' fees incurred as a result of the default;

                                     (b)        Within thirty (30) days from the date of such assumption the Trustee or Tenant will cure all
                                                non-monetary defaults under this Lease; and

                                     (c)        The assumption will be subject to all of the provisions of this Lease.

                             2.       For purposes of this Section 18.7, Landlord and Tenant acknowledge that, in the context of a
                                      bankruptcy proceeding of Tenant, at a minimum "Adequate Assurance" shall mean:

                                     (a)        The Trustee or Tenant has and will continue to have sufficient unencumbered assets after the
                                                payment of all secured obligations and administrative expenses to assure Landlord that the
                                                Trustee or Tenant will have sufficient funds to fulfill the obligations of Tenant under this
                                                Lease, and to keep the Premises stocked with merchandise and properly staffed with
                                                sufficient employees to conduct a fully-operational, actively promoted business in the
                                                Premises;

                                     (3)        The Bankruptcy Court shall have entered an Order segregating sufficient cash payable to
                                                Landlord and/or the Trustee or Tenant shall have granted a valid and perfected first lien and
                                                security interest and/or mortgage in property of Trustee or Tenant acceptable as to value and
                                                kind to Landlord, to secure to Landlord the obligation of the Trustee or Tenant to cure the
                                                monetary and/or non-monetary defaults under this Lease within the time periods set forth
                                                above; and

                                    (c)         The Trustee or Tenant at the very least shall deposit a sum equal to one(I) month's rent to be
                                                held by Landlord (without any allowance for interest thereon) to secure Tenant's future
                                                performance under the Lease.

                             B.        Assignment of Lease. If the Trustee or Tenant has assumed the Lease pursuant to the provisions of
                    this Section 18.7 for the purpose ofassigning Tenant's interest hereunder to any other person or entity, such interest may
                    be assigned only after the Trustee, Tenant or the proposed assignee have complied with all of the terms, covenants and
                    conditions of Section 13.1 herein, including, without limitation, those with respect to additional rent and the use of the
                    Premises only as permitted in Article I herein; Landlord and Tenant acknowledging that such terms, covenants and
                    conditions are commercially reasonable in the context of a bankruptcy proceeding of Tenant Any person or entity to
                    which this Lease is assigned pursuant to the provisions of the Code shall be deemed without further act or deed to have
                    assumed all of the obligations arising under this Lease on and after the date of such assignment Any such assignee
                    shall upon request execute and deliver to Landlord an instrument confirming such assignment.

                             C.     Adequate Protection. Upon the filing of a petition by or against Tenant under the Code, Tenant, as
                    Debtor and as Debtor-in-Possession, and any Trustee who may be appointed agree to adequately protect Landlord as
                    follows:

                                     (I)        To perform each and every obligation of Tenant under this Lease until such time as this
                                                Lease is either rejected or assumed by Order of the Bankruptcy Court;

                                    (2)         To pay all monetary obligations required under this Lease, including without limitation,
                                                prorated from the date of filing until the date of rejection or assumption of the Lease or the
                                                payment of Gross Monthly Rent, and such other additional rent charges payable hereunder
                                                which is considered reasonable compensation for the use and occupancy of the Premises;

                                    (3)         Provide Landlord a minimum thirty (30) days prior written notice, unless a shorter period is
                                                agreed to in writing by the parties, of any proceeding relating to any assumption of this Lease
                                                or any intent to abandon the Premises, which abandonment shall be deemed a rejection of
                                                this Lease; and

                                    (4)         To perform to the benefit of Landlord otherwise required under the Code.

                            The failure of Tenant to comply with the above shall result in an automatic rejection of this Lease.

                            D.        Accumulative Rights. The rights, remedies and liabilities of Landlord and Tenant set forth in this
                    Section 18.7 shall be in addition to those which may now or hereafter be accorded, or imposed upon, Landlord and
                    Tenant by the Code.




                                                                              - 30 -
(1.210251A.4:6g     026767.000127 602929037.2
                   CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 43 of 80




                                                                          ARTICLE XDC

                                                                   DEFAULT BY LANDLORD

                     Section 19.1.      Default Defined, Notice.
                              Landlord shall in no event be charged with default in any of its obligations hereunder unless and until Landlord
                     shall have failed to perform such obligations within thirty(30)days(or such additional time as is reasonably required to
                     correct any such default provided that Landlord has commenced the cure and thereafter diligently prosecutes the
                     same to completion) after written notice to Landlord by Tenant, specifically describing such failure.

                     Section 19.2.     Notice to First Mortgagee.
                              If the holder of the first mortgage covering the Premises shall have given written notice to Tenant of the
                     address to which notices to such holder are to be sent, Tenant shall give such holder written notice simultaneously with
                     any notice given to Landlord of any default of Landlord, and if Landlord fails to cure any default asserted in said notice
                     within the time provided above, Tenant shall notify such holder in writing of the failure to cure, and said holder shall
                     have the right but not the obligation, within thirty (30) days after receipt of such second notice, to cure such default
                     before Tenant may take any action by reason of such default

                                                                          ARTICLE XX

                                                                     TENANT'S PROPERTY

                     Section 20.1.    Taxes on Leasehold.
                              Tenant shall be responsible for and shall pay before delinquent all municipal, county, federal or state taxes
                     coming due during or after the Lease Term against Tenant's interest in this Lease or against personal property of any
                     kind owned or placed in, upon or about the Premises by Tenant

                     Section 20.2.     Assets of Tenant Intentionally Deleted




                     Section 20.3.    Waiver ofLien.
                              Landlord hereby waives any liens, statutory or otherwise, now or hereafter created; and any rights of
                     distress with respect to the Tenant's business and trade fixtures, equipment, computers, furniture,
                     telecommunications equipment,signs, office equipment and other personal propertyfrom time to time located within
                     the Premises. This Lease does not grant a contractual lien or any other security interest to Landlord or in favor of
                     Landlord with respect to theforegoing. Landlordfurther agrees, without cost to Tenant, to review, and ifacceptable,
                     execute and deliver such instruments reasonably requested by Tenantfrom time to time to evidence the aforesaid
                     waiver ofLandlord

                                                                         ARTICLE XXI

                                                                   ACCESS BY LANDLORD

                     Section 21 .1 .   Right of Entry.
                              Landlord, its agents and employees shall have the right to enter the Premises upon two (2) days prior written
                     notice except in case of an emergency Ifewi-tiwoe48-time-et-Geasonebie-t.ifwes to examine the same, show them to
                     prospective purchasers isiii-o1i4ef-pe4son4, and make such repairs, alterations, improvements or additions as Landlord
                     deems desirable. Rent shall not abate while any such repairs, alterations, improvements, or additions are being made.
                     During the last six(6) months of the Lease Term, Landlord may exhibit the Premises to prospective tenants, provided
                     that Landlord shall not place or 8444 maintain upon or proximate to the Premises notices advertising the Premisesfor
                     lease desmed.iid     Ne-by-fwewitewil. In addition, during any apparent emergency, Landlord or its agents may enter the
                     Premises forcibly without liability therefor and without in any manner affecting Tenant's obligations under this Lease.
                     Nothing herein contained, however, shall be deemed to impose upon Landlord any obligation, responsibility or liability
                     whatsoever, for any care, maintenance or repair except as otherwise herein expressly provided.




                                                                              - 31 -
IL Z10251-35.68,     026767.009127 602929037.2
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 44 of 80




                                                                         ARTICLE XXII

                                                               HOLDING OVER.SUCCESSORS

                    Section 22.1.    ,Holding Over
                             If Tenant holds over or occupies the Premises beyond the Lease Term (it being agreed there shall be no such
                    holding over or occupancy without Landlords written consent), no tenancy or interest in the Premises shall result
                    therefrom but such holding over shall be subject to immediate eviction and removal, and Tenant shall pay Landlord for
                    each day of such holding over a sum equal to 150% ofthe-greeter-ef-(e)4wiee the Gross Monthly Rent prorated for the
                    number of days ofsuch holding over.



                    Section 22.2.      Successors.
                              All rights and liabilities herein given to or imposed upon the respective parties hereto shall bind and inure to
                    the several respective heirs, successors, administrators, executors and assigns of the parties and if such party ;efts* is
                    more than one (1) person, they shall be bound jointly and severally by this Lease except that no rights shall inure to the
                    benefit of any assignee or subtenant of Tenant unless the assignment or sublease was approved by Landlord in writing
                    as provided in Section 13.1 hereof. Landlord, at any time and from time to time, may make an assignment of its interest
                    in this Lease and, in the event of such assignment, Landlord and its successors and assigns (other than the assignee of
                    Landlords interest in this Lease) shall be released from any and all liability thereafter accruing hereunder, provided,
                    however, that Landlord shall in no event be released or relieved ofany obligations under this Lease existing prior to
                    the effective date ofsuch sale or assignment, and the limitation of liability shall not apply to any such obligations
                    which remain outstanding as ofthe effective date ofsuch sale or assignment.

                                                                        ARTICLE XXIII

                                                                     QUIET ENJOYMENT

                    Section 23.1.     Landlord's Covenant.
                             IfTenant pays the rents and other amounts herein provided, observes and performs all the covenants, terms and
                    conditions hereof, Tenant shall peaceably and quietly hold and enjoy the Premises for the Lease Term without
                    interruption by Landlord or any person or persons claiming by, through or under Landlord, subject, nevertheless, to the
                    terms and conditions of this Lease.

                                                                        ARTICLE XXIV

                                                                      MISCELLANEOUS

                    Section 24.1.     Waiver
                             No waiver by Landlord or Tenant of any breach of any term, covenant or condition hereof shall be deemed a
                    waiver of the same or any subsequent breach of the same or any other term, covenant or condition. The acceptance of
                    rent by Landlord shall not be deemed a waiver of any earlier breach by Tenant of any term, covenant or condition
                    hereof, regardless of Landlord's knowledge ofsuch breach when such rent is accepted. No covenant, term or condition
                    ofthis Lease shall be deemed waived by Landlord or Tenant unless waived in writing.

                    Section 24.2.      Accord and Satisfaction.
                             Landlord is entitled to accept, receive and cash or deposit any payment made by Tenant for any reason or
                    purpose or in any amount whatsoever, and apply the same at Landlord's option to any obligation of Tenant and the same
                    shall not constitute payment of any amount owed except that to which Landlord has applied the same. No endorsement
                    or statement on any check or letter of Tenant shall be deemed an accord and satisfaction or otherwise recognized for any
                    purpose whatsoever. The acceptance of any such check or payment shall be without prejudice to Landlord's right to
                    recover any and all amounts owed by Tenant hereunder and Landlord's right to pursue any other available remedy.

                    Section 24.3        Entire Aereement
                              There are no representations, covenants, warranties, promises, agreements, conditions or undertakings, oral or
                    written, between Landlord and Tenant other than herein set forth. Except as herein otherwise provided, no subsequent
                    alteration, amendment,change or addition to this Lease shall be binding upon Landlord or Tenant unless in writing and
                    signed by them. Tenant acknowledges that it has independently investigated the potential for the success of its
                    operations in the Center and has not relied upon any inducements or representations on the part of Landlord or
                    Landlord's representatives, other than those contained in the Lease. Tenant also acknowledges and agrees that, to the
                    extent any projections, materials or discussions have related to Tenant's projected or likely sales volume, customer
                    traffic or profitability, Tenant understands that any and all such projections, materials and discussions are based solely
                    upon Landlord's experiences at other properties or upon standardized marketing studies, and that such projections,
                    materials and discussions shall not be construed as a promise or guarantee that Tenant will realize the same or similar
                    results.

                    Section 24.4.    No Partnership.
                             Landlord does not, in any way or for any purpose, become a partner, employer, principal, master, agent or joint
                    venturer ofor with Tenant.

                    Section 24.5.      Force Majeure.
                             If either party hereto shall be delayed or hindered in or prevented from the performance of any act required
                    hereunder by reason of strikes, lockouts, labor troubles, inability to procure material, failure of power, restrictive
                    governmental laws or regulations, riots, insurrection, war, environmental remediation work whether ordered by any

                                                                              - 32 -
11210251-36.68,     026767.000127 602929037.2
              CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 45 of 80




                governmental body or voluntarily initiated or other reason of a like nature not the fault of the party delayed in
                performing work or doing acts required under this Lease, the period for the performance of any such act shall be
                extended for a period equivalent to the period of such delay. Notwithstanding the foregoing, the provisions of this
                Section 24.5 shall at no time operate to excuse Tenant from the et3oliiiia4iew-te-epen-fes-Wsisiess-en-the-GessisFielietwoligi
                Dots, s:cGpt in thc grout trfnn industry ride Mril:r. nor-sa'-e.WignIions for payment of Gross Annual Rent, Percentage
                Rent, additional rent or any other payments required by the terms of this Lease when the same are due, and all such
                amounts shall be paid when due.

                Section 24.6.     Submission of Lease.
                         Submission of this Lease to Tenant does not constitute an offer to lease; this Lease shall become effective only
                upon execution and delivery thereof by Landlord and Tenant. Upon execution of this Lease by Tenant, Landlord is
                granted an irrevocable option for sixty (60) days to execute this Lease within said period and thereafter return a fully
                executed copy to Tenant. The Effective Date of this Lease shall be the date filled in on Page 1 hereof by Landlord,
                which shall be the date of execution by the last of the parties to execute the Lease.

                Section 24.7.      Notices.
                         All notices to be given hereunder by either party shall be written and sent by registered or certified mail, return
                receipt requested, postage pre-paid or by an express mail delivery service or by an electronic transmission with original
                to follow by mail or express mail pursuant to the foregoing requirements, addressed to the party intended to be
                notified at the address set forth in Article I. Either party may, at any time, or from time to time, notify the other in
                writing of a substitute address for that above set forth, and thereafter notices shall be directed to such substitute address.
                Notice given as aforesaid shall be sufficient service thereof and shall be deemed given as of the date received or the date
                on which delivery is first refused, as evidenced by the return receipt of the registered or certified mail or the express
                mail delivery receipt, as the case may be. A duplicate copy of all notices from Tenant shall be sent to any mortgagee as
                provided for in Section 19.2.

                Section 24.8.    Captions and Section Numbers.
                         This Lease shall be construed without reference to titles of Articles and Sections, which are inserted only for
                convenience of reference.

                Section 24.9.       Number and Gender.
                         The use herein of a singular term shall include the plural and use of the masculine, feminine or neuter genders
                shall include all others.

                Section 24.10. Obiection to Statements.
                           Tenant's failure to object to any statement, invoice or billing rendered by Landlord within a period of one (1)
                year414ifty.-(34)414ityri after receipt thereof shall constitute Tenant's acquiescence with respect thereto.

                Section 24.11. Representations by Tenant and Landlord.
                         If Tenant is or will be a corporation, the persons executing this Lease on behalf of Tenant hereby covenant and
                warrant that Tenant is a duly qualified corporation authorized to do business in the State of Minnesota,414€444-ffeashise

                with-apiiii4444-lowe-will-be-feierl-wl4en-doer and the person signing this Lease on behalf of the corporation is an officer
                ofTenant, and is duly authorized to sign and execute this Lease.




                Section 24.12. Joint and Several Liability.
                          If Tenant is a partnership or other business organization the members of which are subject to personal liability,
                the liability ofeach such member shall be deemed to be joint and several.

                Section 24.13. Limitation of Liability.
                          Anything to the contrary herein notwithstanding, no general or limited partner of Landlord, or any general or
                limited partner of any partner of Landlord, or any shareholder of any corporate partner of any partner of Landlord, or
                any other holder of any equity interest in Landlord, or in any entity comprising Landlord or its partners, shall be
                personally liable with respect to any of the terms, covenants,conditions and provisions of this Lease, or the performance
                of Landlord's obligations under this Lease, nor shall Landlord or any of said constituent parties have any liability to
                Tenant for any consequential damages such as, but not limited to, lost profits. The liability of Landlord for Landlord's
                obligations under this Lease shall be limited to Landlord's interest in the Center, and Tenant shall look solely to the
                interest of Landlord, its successors and assigns, in the Center, for the satisfaction of each and every remedy of Tenant
                against Landlord. Tenant shall not look to any of Landlords other assets seeking either to enforce Landlords
                obligations under this Lease, or to satisfy any money or deficiency judgment for Landlords failure to perform such
                obligations, such exculpation of personal liability is and shall be absolute and without any exception whatsoever.


                                                                          .33 -
4:210251M64    026767.000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 46 of 80




                             The term "Landlord" shall mean only the owner at the time in question ofthe present Landlords interest in the
                   Center. In the event of a sale or transfer of the Center (by operation of law or otherwise) or in the event of the making
                   of a lease of all or substantially all of the Center, or in the event of a sale or transfer(by operation of law or otherwise)
                   ofthe leasehold estate under any such lease, the grantor, transferor or lessor, as the case may be, shall be and hereby is
                  (to the extent of the interest or portion of the Center or leasehold estate sold, transferred or leased) automatically and
                   entirely released and discharged, from and after the date of such sale, transfer or leasing of all liability with respect of
                   the performance of any of the terms of this Lease on the part of Landlord thereafter to be performed; provided that the
                   purchaser, transferee or lessee (collectively, "Transferee") shall be deemed to have assumed and agreed to perform,
                   subject to the limitations of this Section (and without further agreement between the other parties hereto, or among such
                   parties and the Transferee) and only during and in respect of the Transferee's period of ownership of Landlord's interest
                   under this Lease, all of the terms of this Lease on the part of Landlord to be performed during such period of ownership,
                   it being intended that Landlord's obligations hereunder shall, as limited by this Section, be binding on Landlord, its
                   successors and assigns only during and in respect of their respective, successive periods of ownership; provided,
                  however, that any such prior Landlord shall in no event be released or relieved ofany obligations under this Lease
                  existing prior to the effective dale ofsuch sale or assignment, and the limitation ofliability shall not apply to any
                  such obligations which remain outstanding as ofthe effective date ofsuch sale, transfer or assignment.

                   Section 24.14     Broker's Commission.
                             Landlord and Tenant hereby represent and warrant to each other that (ty other than those brokers andfees
                   disclosed below, each has not dealt with any other brokers or agents and that there are no other side letters, contracts
                   or agreements relating to, or entitling others to share or participate in, brokeragefees, commissions,finder'sfees or
                   other similar charges, (it) other than those brokers andfees disclosed below, no other brokeragefees, commissions,
                  finder'sfees or other similar charges are owed to any persons, entities or other parties in connection with the Lease,
                   and (Ili) thefollowing broker is the only broker involved and brokeragefees due and payable in connection with the
                  Lease (collectively, the "Brokers Fees"): Tenant Broker "Sequoia Restaurant and Entertainment Group". Landlord
                   agrees to pay the Brokers Fees according to a separate agreement between it and Sequoia Restaurant and
                  Entertainment Group and further agrees to defend, indemnity and hold Tenant harmless from any loss, claim,
                  liability or obligations with regard thereto. Tenant agrees to indemnity, defend and hold Landlord harmlessfrom all
                  damages, liability and expense (including reasonable attorneys'fees) arising from any claims or demands of any
                   brokers orfinders other than Sequoia Restaurant and Entertainment Group for any commission alleged to be due
                  such brokers orfinders in connection with their participation in the negotiation with Tenant ofthis Lease.




                  ees4-ef-844oroeysLfeett-44-eonaeotioa-thepe-voitt+

                  Section 24.15. Partial Invalidity.
                           If any provision of this Lease or the application thereof to any person or circumstance shall to any extent be
                  invalid or unenforceable, the remainder of this Lease, or the application of such provision to persons or circumstances
                  other than those as to which it is invalid or unenforceable, shall not be affected thereby and each provision of this Lease
                  shall be valid and enforceable to the fullest extent permitted by law. taceviikailrhei         f---lawefik-a41itioeifiti-te-pa5+



                  Itieeeaw-attii-owl-o&id-t144fty+34days-olleF•coid-potiee.

                  Section 24.16. Recording.
                           The parties agree not to place this Lease of record but each party shall, at the request of the other, execute and
                  acknowledge so that the same may be recorded a Short Form Lease or Memorandum of Lease, indicating the Lease
                  Term, but omitting rent and other terms, and an Agreement specifying the date of commencement and termination of
                  the Lease Term; provided, however, that the failure to record said Short Form Lease, Memorandum of Lease or
                  Agreement shall not affect or impair the validity and effectiveness of this Lease. The party requesting the recording of
                  such document;alma shall pay all costs and taxes feee-9144-ether-emitensee in connection with the emacereittoisite-te
                  recording.

                  Section 24.17. Applicable Law.
                           This Lease shall be construed under the laws of the State of Minnesota.

                  Section 24.18. Mortgagee's Approval.
                            If any mortgagee of the Center requires any modification of the terms and provisions of this Lease as a
                  condition to such financing as Landlord may desire, then Landlord shall have the right to cancel this Lease if Tenant
                  fails or refuses to approve and execute such modification(s) within thirty (30) days after Landlords request therefor,
                  provided said request is made at least thirty (30) days prior to delivery of possession. Upon such cancellation by
                  Landlord, this Lease shall be null and void and neither party shall have any liability either for damages or otherwise to
                  the other by reason ofsuch cancellation;provided, however,in the event ofany cancellation Landlord shall reimburse
                  Tenant for the costs incurred by Tenant in the preparation of its plansfor Tenant's Work, not to exceed thirty
                  thousand and 00/100 Dollars($.30,000.00). In no event, however,shall Tenant be required to agree, and Landlord shall
                  not have any right of cancellation for Tenant's refusal to agree, to any modification of the provisions of this Lease
                  relating to: the amount of rent or other charges reserved herein; the size and/or location of the Premises; the duration
                  and/or Commencement Date of the Lease Term; a material increase or decrease in Tenant's rights and obligations
                  under the Lease; or reducing the improvements to be made by Landlord to the Premises prior to delivery of possession.




                                                                              - 34 -
f1210251-38.0    026767.000127 602929037.2
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 47 of 80




                     Section 24.19. Reservation of Air Rights.
                               Except as expressly set forth herein, there T-liefe has been no representation or warranty by Landlord and
                     Tenant acknowledges that there is no inducement or reliance to lease the Premises on the basis that the existing access
                     to light, air and views from the Premises would continue unabated. Tenant acknowledges and understands that it shall
                     have no rights to the airspace above the Retail Space and those rights shall be the sole property of Landlord.

                    Section 24.20. Unrelated Business Taxable Income.
                              A.       If at any time and from time to time during the Lease Term, Landlord is advised by its counsel or
                    counsel to a tax exempt partner of the managing partner of Landlord that any provision of this Lease, including without
                    limitation the provisions relating to the payment of rent and additional rent, or the absence of any provision might give
                    rise to unrelated business taxable income within the meaning of section 512 of the Internal Revenue Code of 1986, as
                    amended, or the regulations issued thereunder, or may jeopardize the tax-exempt status of any partner in Landlord or
                    any partner in a partnership that is a partner in Landlord, or may prevent any such partner from obtaining such tax-
                    exempt status, then Landlord and Tenant shall enter into an amendment to this Lease which shall be mutually
                    acceptable to both parties to address Landlord's requirements, thie-Leage-          e-i141.4efally.fofientle€1.by-L-aggl•lefd-i44
                    suell-ffragner-as-sha44-nioei-Ao-Forrtaicement
                                                                                      , provided that no such amendment shall result on an
                    estimated basis in Tenant having to pay in the aggregate more on account of its occupancy of the Premises than it would
                    be required to pay under the terms of this Lease, Of having to receive fewer services or services of lesser quality than it
                    is presently entitled to receive under this Lease or change the characterization of'rent'paid by Tenant, which shall
                    continue to be characterized as `rent'for Tenant's accounting purposes.

                             B.        Any services which Landlord is required to furnish pursuant to the provisions of this Lease may, at
                    Landlord's option, be furnished from time to time, in whole or in part, by employees of Landlord or the managing agent
                    of the Center or its employees or by one or more third persons hired by Landlord or the managing agent of the Center,
                    provided that Landlord shall remain responsible for the performance of such items. Tenant agrees that upon
                    Landlord's written request it will enter into direct agreements with the managing agent of the Center or other parties
                    designated by Landlord for the furnishing of any such services required to be furnished by Landlord herein, in form and
                    content approved by Landlord and Tenant, provided, however, that no such contract shall result OR-011-es+ifneleil-13esie
                    in Tenant having to pay in the aggregate more money on account of its occupancy of the Premises under the terms of
                    this Lease, or having to receive fewer services or services of a lesser quality than it is presently entitled to receive under
                    this Lease.

                    Section 24.21.     Anti-Terrorism Law.
                             A.        Tenant represents and warrants to Landlord as follows:

                           (1) To Tenant's knowledge, neither Tenant, nor any person for whom Tenant is acting as agent or
                               nominee, nor any person providing funds to Tenant in connection with this Lease Neitiier-;enenc—ite
                                                                                             (collectively, the "Tenant Parties) is in
                               violation of any law relating to terrorism or money laundering, including, but not limited to, Executive
                               Order No. 13224 on Terrorist Financing, the U.S Bank Secrecy Act, as amended by the Patriot Act, the
                               Trading with the Enemy Act, the International Emergency Economic Powers Act and all regulations
                               promulgated thereunder, all as amended from time to time (collectively,"Anti-Terrorism Law").

                            (2) To Tenant's knowledge, no action, proceeding, investigation, charge, claim, report, or notice has been
                                filed, commenced, or threatened against any of the Tenant Parties alleging any violation of any Anti-
                                Terrorism Law.

                            (3) To Tenant's knowledge, none of the Tenant Parties has actual ofiev-doe-iwittlify  ;knowledge of any fact,
                                event, circumstance, situation or condition which could reasonably be expected to result in any action,
                                proceeding, investigation, charge, claim, report, notice or penalty being filed, commenced, threatened or
                                imposed against any of them relating to any violation of or failure to comply with any Anti-Terrorism
                                Law.

                           (4) To Tenant's knowledge, none of the Tenant Parties is a "Prohibited Person". A Prohibited Person means
                               any of the following:

                                      (a)       A person or entity that is "specially designated" on the most current list published by the U.S.
                                                Treasury Department Office of Foreign Asset Control or which is owned, controlled by or
                                                acting for or on behalfof any such person or entity;

                                     (b)        A person or entity with whom Landlord is prohibited from dealing by any Anti-Terrorism
                                                Law,

                                     (c)        A person or entity that commits, threatens, or conspires to commit or supports "terrorism", as
                                                defined in any Anti-Terrorism Law.

                           (5) To Tenant's knowledge, none of the Tenant Parties:

                                      (a)        Conducts any business or transactions or makes or receives any contribution of funds,
                                                 goods,or services in violation ofany Anti-Terrorism Law;

                                      (b)        Engages in or conspires to engage in any transaction that evades or avoids, has the purpose
                                                 ofevading or avoiding or attempts to violate any of the prohibitions of any Anti-Terrorism
                                                 Law.

                                                                                - 35 -
t1210251E39768,     026767.000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 48 of 80




                           B.       Tenant covenants that it shall:

                          (1)       Not knowingly conduct any business or transaction or make or receive any contribution of funds,
                                    goods, or services in violation ofany Anti-Terrorism Law;

                          (2)       Not knowingly engage in or conspire to engage in any transaction that evades or avoids, has the
                                    purpose of evading or avoiding or attempts to violate any of the prohibitions of any And-Terrorism
                                    Law.

                          (3)       Tenant agrees promptly to deliver to Landlord (but in any event within ten (10) days of Landlord's
                                    written request) any certification or other evidence requested from time to time by Landlord, in its
                                    reasonable discretion, confirming Tenant's compliance with the foregoing.

                  Section 24.22.    Certificates. Intentionally Deleted




                 (IHiC noananaly to onip1et—eny repairs, or no to -an; question—of-foot or opinion- co-rooming Iha nomputalion of
                  Perccntogo Rent,(ho proper amount of any poymen4 to Landlord 0noc0un1 of.'.dditionsl Ron and any odjustmcats
                  v#411-PeopeetAisse4e,

                  Section 24..23. Time of Essence.
                           Time shall be of the essence in this Lease.

                  Section 24.24. Parties To Have No Liability If Center Not Open.
                           If the Center is not open within two (2) years after the Effective Date of this Lease, this Lease shall thereupon
                  cease and terminate and the parties shall be released and discharged from any and all liability hereunder.

                  Section 24.25. Improvement Allowance.
                          In connection with Tenant's Work, Landlord agrees to pay to the Tenant the amount of One Hundred
                  Twenty Five and 00/100 Dollars ($125.00) per Store Floor Area (10,000 square feetfor purposes of this Section
                  24.25) ofthe Premises(the "Improvement Allowance"), which amount will be payable asfollows:

                          ( 1)fifty percent (50%) by way of a credit against Gross Rentfalling due under the Lease, such credit to
                  commence upon the later of:(a) completion of Tenant's Work pursuant to the terms and conditions ofthe Lease;(b)
                  receipt offinal lien waiversfrom Tenant's general contractor and subcontractors providing labor and/or materials
                  in an amount in excess of Thirty Thousand and 00/100 Dollars ($30,000.00) in connection with Tenant's Work;(c)
                  Certificate of Occupancy and other approvals required by local government; and (d) Tenant has fully openedfor
                  business in the Premises; and

                         ( 10 fifty percent (50%) to be paid to Tenant within Sixty (60) days after the later oft (a) completion of
                  Tenant's Work pursuant to the terms and conditions of the Lease;(b) receipt offinal lien waiversfrom Tenant's
                  general contractor and subcontractors providing labor and/or materials in an amount in excess of Thirty Thousand
                  and 00/100 Dollars ($30,000.00) in connection with Tenant's Work; (c) Certificate of Occupancy and other
                  approvals required by local government; and(d) Tenant hasfully openedfor business In the Premises.

                         It Is understood and agreed that the following items are specifically excludedfrom the Advance:(a) any
                  moveablefixtures;(b)Inventory; and(c) telephone, security and sound system5.

                          It Isfurther understood and agreed that if Tenant Is placed in default and the Lease is terminated during the
                  Lease Term,then the unamortized amounts advanced or credited to Tenant under this provision shall immediately be
                  repaid by Tenant to Landlord and may be collected as Rent due and owing.

                 Section 24.26. Operating Co-Tenancy.
                          Notwithstanding anything to the contrary in this Lease, and provided Tenant is not in default under the
                 terms ofthe Lease beyond any applicable notice and cure periods, iffollowing thefifth (.51h) Lease Year ofthe Term,
                 (i)fewer than sixty percent(60%) of the gross kissablefloor area of thefirst (1") level of the Center is open and
                 occupied with tenants open during regular business hours doing business in the Center (hereinafter referred to as
                 the "Co-Tenancy Condition'9, then Tenant may commencing with the month immediately after the occurrence ofthe
                 Co-Tenancy Condition and continuing during the Co-Tenancy Condition elect to pay "Alternate Rent"in an amount
                 equal to the lesser of(i) the applicable Gross Monthly Rent, or (ii)five percent (5%) of its Adjusted Gross Sales
                 monthly, twenty (20) days in arrears, in lieu of Gross Monthly Rent and Percentage Rent Despite Tenant's right to
                 pay Alternate Rent pursuant to this Sedion, Tenant shall continue to pay all Additional Rent charges payable
                 hereunder as and when due. If such Co-Tenancy Condition continues for an additional period of twelve (12)
                 consecutive months, then Tenant shall thereafter have the right to terminate this Lease by notice to Landlord given
                 no more than sixty (60) days after the expiration ofsaid twelve (12) consecutive month period, and this Lease shall
                 terminate as of the ninetieth (90th) day after Landlord's receipt of Tenant's termination notice. Despite any such
                 election to terminate this Lease pursuant to this Section, Tenant shall be and remain liablefor the performance of
                 each and every term, covenant, condition and provision of this Lease through and including the effective date of
                 termination except as otherwise herein specified If Tenant is entitled to so terminate this Lease pursuant to this
                 Section and fails to notify Landlord of its election to terminate this Lease within said sixty (60) day period, then

                                                                           - 36-
1210251-40.68     026767.000127 602929037.2
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 49 of 80




                   Tenant shall be deemed to have waived such right of terminations to such specific occurrence of the Co-Tenancy
                   Condition and Tenant's obligation to pay Grass Rent and Percentage Rent shall recommence on thefirst(1st) day of
                   thefirst(1st)full calendar month following the expiration ofsaid sixty (60) day period

                   Section 24.27. Option to Renew.
                            Landlord hereby grants to Tenant the option to renew this Lease for two (2) additional term(s) offive (5)
                   years each ("Renewal Terms"), which shall continence upon the expiration of the initial Lease Term or the first
                   Renewal Term as the case may be, provided Tenant is not in default under any provision of this Lease beyond any
                   applicable notice and cure period Such option, with respect to any Renewal Term,shall only be exercised by Tenant
                   mailing to Landlord (ATTN: Leasing Director), at Landlord's Notice Address, by nationally recognized overnight
                   courier or United States mall, postage prepaid certifkd or registered return receipt requested with a copy to the
                   attention of Corporate Counsel, notice ofthe exercise ofsuch option, not later than three hundred sixty five (365)
                   days prior to the expiration ofthe then current term. No exercise of any option herein granted shall be effective if
                   any default under or breach of this Lease, beyond applicable notice and cure periods, exists either at the time of
                   exercise or on the expiration of the term during which it was exercised In the event such notice is not received by
                   Landlord within the time period provided above, this option to renew shall be null and void

                           In the event any such option is effectively exercised with respect to any Renewal Term, all terms and
                   conditions of this Lease shall be applicable to such renewal term, including the Gross Annual Rent and the Sales
                   Breakpoints during the Renewal Term shall be shall be increased at Two and One-HalfPercent(2.5%)per annum
                   and shall continue to increase annually on a compounded basis at Two and One-Half Percent (2.5%) on each
                   subsequent anniversary thereafter throughout the Renewal Term.

                           Ifthis Lease is assigned to any individual or entity (a) unless pursuant to a permitted assignment under
                   Section 13.4 herein, or (b) unless consented to by Landlord to the contrary, the foregoing provision regarding this
                   option to renew this Lease shall be null and void Notwithstanding anything to the contrary in this Lease contained,
                   the term "Lease Term" whenever used in this Lease, shall be defined to include the original term and all renewals
                   and extensions thereof

                  Section 24.28. Exclusive Use
                            So long as Tenant is operating a Hard Rock Café in accordance with Me Permitted Use setforth in Section
                   I.1(o), and not in default ofits Lease Landlord agrees that it will not sell, lease, license or sublease space within the
                   theme park currently operated as "Nickelodeon Universe"and located on thefirst level ofthe Center to anotherfull-
                  service, sit-down restaurant whose primary use is a music-themed or music-rnemorabilla-themed restaurant. This
                  Section 24.28 shall not apply if Tenant is not operating as a typical Hard Rock Café, unless Tenant is not operating
                  as permitted herein (such casualty, remodel, etc.). Furthermore, the foregoing shall not apply to (1) restaurant
                   tenants located in the Center and outside of the theme park currently operated as "Nickelodeon Universe"; or (h)
                  existing tenants with fully-executed leases as ofthe date ofthis Lease where such leases currently expressly provide
                  for such use, provided to the extent that Landlord has the right to withhold its consent based on the below use by the
                  sublessee or assignee, it will not consent to an assignment or sublease ofspace within the theme park to a music-
                  themed or music-memorabilia-themed restaurant. For purposes ofthis Section, Landlord shall include, but shall not
                   be limited to, any other person, corporation, partnership, or legal entity in which Landlord has, or subsequently
                  acquires, an interest.

                            I
                            fat any time there is a violation ofthe Tenant Exclusive, beginning with the month in which such violation
                   began, Tenant shall be permitted to pay, in lieu ofthe in lieu ofGross Monthly Rent and Percentage Rent setforth
                   herein, a monthly rental equal to the lesser of(i)five percent(5%)ofAdjusted Gross Salesfor such month, or (it) the
                   applicable Gross Monthly Rent. Ifsuch violation is not cured within ninety (90) daysfrom the date Tenant notified
                   Landlord ofthe violation, then at any time thereafter upon at least thirty (30) days written notice, Tenant shall have
                   the right to terminate this Lease (provided such violation is not cured within such thirty (30)day period). Unless this
                   Lease has been sooner terminated ifany violation ofthe Tenant Exclusive has been cured by Landlord, beginning
                   with the next month following such cure. Tenant shall return to paying Gross Monthly Rent in the full amount
                   required hereunder. Notwithstanding any contrary provision herein, Tenant shall not be permitted to pay such
                   reduced Monthly Gross Rentfor more than twelve (12) consecutive months, and thereafter if Tenant has not elected
                   any termination rightprovided herein, Tenantshall return to paying thefull amount of Gross Monthly Rent.




                                                                            - 37 -
ft21025174168;     026767.000127 602929037.2
              CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 50 of 80




                        IN WITNESS WHEREOF, Landlord and Tenant have signed and sealed this Lease as of the day and year first
                above written.

                (LANDLORD)

                MOAC MALL HOLDINGS LLC,
                a Delaware limited liability compa


                By:

                Its:        VP occ-ieW Azam's
                (TENANT)

                HARD ROCK CAFE INTERNATIONAL(USA), INC.,
                a Florida corporation
                d/b/a: ard Rock Café


                By:
                               o   SZ-c-7-0_14—
                Its:                c-C

                At     t:




                                                                    -38 -
1121425142A     026767000127602929037.2
                              CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 51 of 80




                                                                                                                                                                                                       51.5"




                            iliciim
                       kil.911R111
                         0,    u-s




                  LEVEL 1 PLAN
                                                             The information in this document Is confidential and a proprietary trade.secret of the Landlord and may not be copied. distributed. published or disclosed wilhoul prior written
                                                             permission. Landlord retains he right to design, change, alter or modify (without prior written notice) the size and configuration of any or all of the Center or arty of Ike buildings,
                                                             premises, hallways, malls, corridors, kiosks, tenant spaces or common areas contained therein, including, but not limited to, the identity, size, configuration, location or arrengemont
                                                             of eny of the foregoing. This document does not constitute any contract or obligation by the Landlord. Landlord makes no representations or warranties regarding the Center, any
                                                             premises contained therein, or the accuracy of the Information contained In this document. It Is the responsibility of Tenant or Tenant's contractor to field verily existing site
                                                             conditions and dimensions.                                                                            •           •                       .

                                                              DBA Name: HARD ROCK CAFE                                                           Requested by: HB
                                      - 60 EAST BROADWAY
                                                              Unit No.  5115, LEVEL 1                                                            Phone:
(MO   5,1-43 68                      BLOOMINGTON, MN 55425    Scale:    1:30      •                                                              Date:       2- 1 8- 14
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 52 of 80




            LEVEL 2 PLAN
                                             The information In this documentjs confidential and a proprietary trade secret of the Landlord and may not be copied, distributed, published or disclosed without prior written
                                             permission. Landlord retains the right to design, change, alter or modify (without prior written notice) the size and configuration of any or all of the Center or any of the buildings,
                                             premises, hallways, malls, corridors, kiosks, tenant spaces or common areas contained therein, including, but not limited to, the identity, size, configuration, location or arrangement
                                             of any of the foregoing. This document does not constitute any contract or obligation by the Landlord. Landlord makes no representations or warranties regarding the Center, any
                                             premises contained therein, or the accuracy of the information contained in this document. It Is the responsibility of Tenant or Tenant's contractor to field verily existing site
                                             conditions and dimensions.

                                              DBA Name: HARD ROCK CAFE                                                           Requested by: HB
                      60 EAST BROADWAY
                                              Unit No.  5115, LEVEL 2                                                            Phone:
12.02512.            BLOOMINGTON, MN 55425    Scale:    1:20                                                                     Date:       2-18-2014
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 53 of 80


                                                                                                   EXHIBIT "A-1"

                                                                                   LOCATION OF TRASH CHUTE




                                                                             —„•                             60 EAST BROADWAY
                                                                   M ALL ,
                                                                         .,F Ar41F ,-.
                                                                    ,                                        BLOOMINGTON,MN 55425
                                                                 .
                                                                 ., .




                                NORD57ROIA
                                                          /                               a.                 a
                                                               - I 1         0a .             VT        Mt   Eli   .
                                                                                                                                       .1/71   I ... •ll
                                                                                                                                               0IS
                                                                                                                                                      .
                                                                                                                                                    0 th.
                                                                                                                                                           -


                                                 AA_ t'            m       em                                      CZI .
                                                                                                                       • 1

                                               l'
                                                i'llaP
                                                   Mg V.•
                                                                       Ail•gt, El - • iiCitaki.—
                                                       :' • ,:...'...-.•
                                                                 s            :7‘..                                               " t'?.$ la
                                                    q
                                                   Lila ••• ,,••!.      ••-.tViC.;P:4
                                                                            .                                                 ..—
                                                                                                                                " "'gri    ti
                                           —       Mr. [IL -, '       •''       a !.:,:h.                              3. j                                                  •
                                                                   .,..7                                           -                   -...
                                                      0          DI4. Ji'                 -
                                                                                               ....,                )7 •
                                                                                                                                                               b         -•
                                                          -      tal.4 -             or                                ,
                                                                                                                       .
                                                                                                                           .- ';.=                    :.                         e
                                                                                                                                                                                 J
                                     .., i•a              la      kJ, .e.•           .             '
                                                                                                   .
                                                                                                                                                       CP
                                 •
                                                    -
                                                         t(4.-.:,:-,?
                                                        * ."
                                                          49-;• L.••'#'
                                                                                                              wil,.4             al
                                                                                                                                         •

                                                                                                                                                  1ELI
                                                                                                                                                               :



                                                                                                        ,
                                                                                                                   ,

                                  • •          • • • EN a ,     1E111-..i..;.

                                                                                                                                 •..1r._ili
                                                                                                                                               6
                                                                                                                                                a-
                                                                                                                                                .
                                                                                                                                                '4 • 1.01      A


                                         .
                                        7:„.. ....1,
                                                     ri-Akcivi-i:.7 •
                                               .. . s. ,                                                                       .,,-d. . . .
                                                                                                                             ii.A.,4
                                                                                                                            .• .; „.. 0   , ci
                                                                                                                                        :6.____
                                                    . al§m-1 .    et 99 Ol
                                                                         .         ai IN M         II   '0
                                                                                                                           I!Mill -47' .. •- •a - \
                                                                                                                                 i   •..a. .
                                                                                                                                                               \         •           •
                                                                                                                                                                                     ,
                                                                                                                                                                     •       • /,


                                mi.:.-;Cy'',.
                                                ,                      1   i I                     •    i .                    - •   • . .            . .
                                                                                                        !
                                                                  .                                                                                                   . ..
                                                                                                                                                                      .•. .•.
                     ks.                                                                                                                                           • •• • • •

                                                                PROPOSED HARD ROCK CAFE FIRST FLOOR LOCATION
                                                  [_            LANDLORD PROVIDED TRASH CHUTE LOCATION




                                                                                                                                                                                 ,
                    lb blasts.a aiacne.,a ad../tewl a gaerlaan lob...a ova Lama,    / lai     ..........i.ftrod...ww.a...swh...i........m.i. ......4.0..,tor two,..1.1"
                   sly a MU"plied aim maw alla).dm all aprIcaas../....Whit Meant..a gen ol Me %Mara paaiaa lialays,ay mak.liaa Mal way a 1.110NO am welaal tirma.acad..,lul
                   al *sal ta In asatr,al.laailaaa Inaba a etaermod at en e t1.11nple.        oth.
                                                                                          Oeuvre In.al math& so .ated et 4.1.a. A la taaat. Lna.Ire.re rantarara es wart.* nea.
                                                                                                                                                                              , 1
                   IN Cs.,ay arum earland alma wile ataaq •I lts atm..mobbed In fl .*. II•as mamba 4I Meal orTotalla cad.,to IA gall, Willa iassulfa. ma ..........


                    DBA 14ame:                   HARD ROCK CA.FE                                                                                  i, Date: 01.15.2014
                    Unit No.                     5115 Center Court .                                        Exhibit "A-1                               Scale: NTS




                                                                                                   EXHIBIT "A-1"
11210251F4568,                                                                                        Page-I-
             026767.000127 602929037.2
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 54 of 80


                                                                                                                                                                    C
                                                                                                  EXHIBIT "A-2"

                                               DAMAGE AND DESTRUCTION - FLOOR PLAN OF ADJACENT AREAS




                                                           ..           1.1. OF Ao.4.        1. A
                                                                                                            60 EAST BROADWAY
                                                                                                            BLOOMINGTON:MN 55425
                                                                 •            -




                     7             NoRD5TROm                            ..-
                                                                                     - i ...."        .;
                                                                                                            .
                                                                                                            ..Ir.                 IF -•         "          -=.•-•
                                                                                                                                                                                  SEARS\

                                                                                                                                            .       eititi il                 ,
                                                                 I      1
                                                    ....
                                                                .wi Ila 0
                                                                                                                       g4
                                                                                                                       '
                                                                                                                                                                         .

                                                                                                                                       ''                 A   ....Lj
                                                   Ill      tzw
                                                              - ..t
                                                                 t.• •                    .1----
                                                                                               ‘
                                                                                               :7"i
                                                                                                 ''''-•'.4
                                         tea                        j•••• '             •••      •(.".:1,.....1 ••-. ,
                                                                                                                     1 11                                 •       W
                                         Ai                                                                                                                                        •   •   •   -
                                                            1.,.. —...1 /I" '           '''' .=
                                                                                             .-- .,'..- '''        \
                                                                                                                   .
                                                            •—;   r.',   ..:                                                      •                   lie
                                                                                                                             ,.                                                                    i
                                                                                                                                                                                   . -
                                                                                        ;      ..1




                            010
                                                    u       gill
                                                               '


                                                                                             al       ...   er•   •''“i7t;            Ft        S
                                                    O
                                                    P ..                      .,..                                                                            -
                               IiI             .           4 .-1 ,70....i
                                                                     . ( .....                                                     .
                                                                                                                                                                                   '
                                                                                                                                                                                   t= I
                             ;.'                                                                                                                    recili:
                                                                                                                                                         •;  lir
                                                                                                                                                            _,Ir              LC                   4
                                     .                                                                                  .71.                           -.7 -                           s

                                      U ... .
                                      '                    131PL- ti...ml .
                                                                          I • tifilia-A.,1   :T
                                                                                              t_       .
                                                                                               , ..
                                         . .                 •                - bLigrE0111111- .,. .• - ,.......: ...
                                                           '    El a at            la al la El a                             01           44          SI        =     •,...
                                                                   i ,            .....
                                                                                      . .. ir .
                                                                                              A 1                                                                                                      ..:
                                                                                                                                                                    '
                                                                                                                                                                    _                  • ,,,• (41\
                                                                                                                                            •   •
                                                                                                                                                                                           IIP     •
                                                                                         _        -
                                   rrCeCy1Z;                    .




                                     11111 DAMAGE AND DESTRUCTION - FLOOR PLAN OF ADJACENT AREAS




                   T Mese.a 1.Cad S1 1,srd•pursexa Mb WOO e.t.d.sm.,
                   .                                                                  .       me.....4.pd....ad.      ••••nsb,utu.totem MM.••••••OM badmen:,
                   sin Is aft behst Ma s•be OM)tas an lb/ ottmeto Shea 111.11r.12ala.a. say a betualm smam baMs...•...ft.,.....1....faun or =am mn swab.Mum.bastatdsi
                   ea..
                     .  I.   M dad..saa mit....imia  .    tam*e/ 1st st Os hupta. hs.Ilsoma Ma m smite. m mud old/Wks W bs Lasitse Lugsbl'Ms•Wu...M.     •smatas•Ils,a.)
                   to OM,m swum mambo/ Mb,5?b mum 55.laustam umbel b OS Maul I hi.vmarablt, st Us.a Imestreembe le OW mit MM.S.cuttass sof Awain


                    DBA Name:                  HARD ROCK CAFE                                                                                        i,           Date: 01.15.2014
                    Unit No.                   5115 Center Court                                      Exhibit "A-2                                                Scale: NTS




                                                                                                  EXHIBIT "A-2"
1210251-46.68,                                                                                       Page -1-
             026767 000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 55 of 80




                                01
                                                                      EXHIBIT"B"

                                                        DESCRIPTION OF TENANT'S WORK

                  I.      TENANTS WORK - Unless otherwise specifically identified as Landlord's Work, Tenant shall complete
                          all work required to place the Premises in a finished condition ready to open for business at Tenant's own
                          expense. Tenant's Work includes, but is not limited to, the following:

                          A.         GENERAL PROVISIONS: All work done by Tenant shall be governed in all respects by, and be
                                     subject to the following:

                                     I.       Payment aoit-Rar-for414apee-Bori4s.
                                              fefeisli—paymewt--eli Vegefffillffee--kwiils—or—other—oeerity—igi--fofai—rtisfactery740



                                              eowioae44ero,A444444148141:&4434,Tenant's Work shall at all times be conducted consistent
                                              with the Project Labor Agreement for the Center and in such manner so that Tenant shall
                                              not be in violation of Section 18.1 ofthe Lease.

                                     2.       Tenant's Work Standards. All Tenant's Work shall conform to the more stringent of
                                              applicable statutes, ordinances, regulations, codes, all requirements of Landlord's
                                              insurance carrier, aR-Fatiffe-Wreetai, and the Tenant Information Package (Exhibit "13-1")
                                              which contains the basic architectural, electrical and mechanical information necessary
                                              for the preparation of Tenant's Plans, and which by this reference is incorporated into and
                                              made a part of this Lease. Landlord reserves the right to require changes in Tenant's
                                              Work when necessary by reason of the aforementioned standards. No approval by
                                              Landlord shall be deemed valid unless in writing and signed by Landlord. In the event of
                                              a conflict between the Lease and the Landlord approved Tenant's Plans, the Landlord
                                              approved Tenant's Plans shall prevaiL

                                     3.       Insurance Requirements. Prior to commencement of Tenant's Work and until completion
                                              thereof, or commencement of the Lease Term, whichever is the last to occur, Tenant
                                              shall effect Builder's Risk Insurance covering Landlord, Landlord's general contractor,
                                              Tenant, Tenant's contractors and Tenant's subcontractors, as their interest may appear
                                              against loss or damage by fire, vandalism and malicious mischief and such other risks as
                                              are customarily covered by a standard All Risk" policy of insurance protecting against
                                              all risk of physical loss or damage to all Tenant's Work in place and all materials stored
                                              at the site of Tenant's Work, and all materials, equipment, supplies and temporary
                                              structures of all kinds incidental to Tenant's Work, and equipment, all while forming a
                                              part of or contained in such improvements or temporary structures, or while on the
                                              Premises or within the Center, all to the aat+rol-replesemer44;434 insurable value thereof
                                              84-144444486-644-a-eiwiyietati-.oakoe-Im&is. In addition, Tenant agrees to indemnify and hold
                                              Landlord harmless against any and all claims for injury to persons or damage to property
                                              by reason of the use of the Premises for the performance of Tenant's Work, and claims,
                                              fines, and penalties arising out of any failure of Tenant or its agents, 04/144404,969-13+4
                                              employees acting al the direction of Tenant to comply with any law, ordinance, code
                                              requirement, regulations or other requirement applicable to Tenant's Work and Tenant
                                              agrees to require all contractors and subcontractors engaged in the performance of
                                              Tenant's Work to effect and maintain and deliver to Tenant and Landlord, certificates
                                              evidencing the existence of, and covering Landlord, MOA Management LLC, MOAC
                                              Mall Holdings LLC, MOA Entertainment Company LLC, MOA Marketing, Inc.,
                                              Landlord's mortgage company, City of Bloomington, Minnesota, Port Authority of the
                                              City of Bloomington, Tenant and Tenant's contractors, prior to commencement of
                                              Tenant's Work and until completion thereof, the following insurance coverages:

                                              a.       Workmen's Compensation and Occupational Disease insurance in accordance
                                                       with laws of the State of Minnesota and Employer's Liability Insurance with
                                                       limits of not less than $1,000,000.00 per occurrence.

                                              b.       Commercial General Liability Insurance affording protection for bodily injury,
                                                       death, personal injury and property damage, and including coverage for
                                                       contractual liability, independent contractors, completed operations and
                                                       products liability with limits of not less than $3,000,000.00 combined single
                                                       limit per occurrence.

                                              c.       Comprehensive Automobile Liability Insurance, including coverage for "non-
                                                       owned" automobiles, for property damage, bodily injury, including death
                                                       resulting therefrom with limits of not less than $1,000,000.00 for any one
                                                       occurrence combined single limit.

                                              d.       Owners and contractors protective liability coverage for an amount not less than
                                                       $3,000,000.00.


                                                                        Exhibit "B"
                                                                         Page -I-
210251-47.68:     026767.000127 602929037.2
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 56 of 80




                                    4.         Reasonable Easement. Landlord specifically reserves the right(and Tenant shall permit
                                               Landlord or its employees, agents or contractors reasonable access to the Premises for
                                               the purpose of exercising such rights) as provided andfurther described in Section 2.2
                                               ofthe Lease. ,




                                    5.         Tenant agrees that the contract ef—e.mer-ifr-aoritFati4ors—fioboork4RieeorT-ifooe4aoiel

                                               er-rofFoisiiii4g-wiete4946-9c-egaiimieff4-lertiie-P+awli5e6 with Tenant's general contractor
                                               in connection with Tenant's Work shall contain the following provision:

                                               "Contractor acknowledges that this provision is required under Tenant's lease of the
                                               premises to be improved under this Contract ("Premises") from MOAC Mall Holdings
                                               LLC (Lease). In consideration of Tenant's engagement of Contractor to perform the
                                               work hereunder, and as an inducement to Tenant to enter into this Contract with
                                               Contractor, Contractor acknowledges, covenants and agrees that any mechanic's lien
                                               which it may hereafter file, claim, hold or assert with respect to the work hereunder (i)
                                               shall attach only to Tenant's interest in the Premises under the Lease and (ii) shall be
                                               subject, subordinate and inferior to the lien of any mortgage(s) now or hereafter held
                                               upon and against the Mall of America by any lender(s) now or hereafter providing funds
                                               for the financing for the Mall of America, notwithstanding that any such mortgage(s)
                                               may be recorded after the commencement of the work hereunder and that Contractor's
                                               mechanic's lien otherwise might be entitled to priority over any such mortgage(s). For
                                               such purposes, Contractor also shall execute, acknowledge and deliver a separate
                                               subordination agreement upon request by Tenant, MOAC Mall Holdings LLC, or any
                                               such lender(s), prior to making any application or request for payment hereunder and as a
                                               condition precedent to Contractor's right to receive any payment hereunder. Contractor
                                               likewise shall cause the liens and lien rights of all subcontractors, sub-subcontractors,
                                               materialmen, suppliers, laborers and all other persons furnishing work, labor, materials,
                                               equipment and services on or in connection with the Premises to be limited to Tenant's
                                               interest in the Premises under the Lease and to be subordinated to such mortgage(s), and
                                               Contractor shall obtain and deliver to Tenant a similar subordination agreement duly
                                               executed and acknowledged by each such subcontractor, sub-subcontractor, materialman,
                                               supplier, laborer and other person prior to making any application or request for payment
                                               hereunder and as a condition precedent to Contractor's right to receive any payment
                                               hereunder. Contractor shall indemnifih defend and hold harmless Tenant, MOAC Mall
                                               Holdings LLC, and such lender(s) from and against any and all loss, costs, damage,
                                               expense (including, without limitation, reasonable attorney fees), liability, suits, actions
                                               and judgments arising or resulting from Contractor's failure to cause all such mechanic's
                                               and materialmen's liens to be limited to Tenant's interest in the Premises under the Lease
                                               and to be subordinated to said mortgage(s) as herein provided, in addition to all other
                                               indemnities contained herein with respect to such liens."

                                               Tenant shall indemnify, defend and hold harmless Landlord and such lender(s) from and
                                               against any and all loss, costs, damage, expense (including, without limitation,
                                               reasonable attorney fees), liability, suits, action and judgments arising or resulting from
                                               Tenant's failure to cause all such mechanic's and materialmen's liens to be limited to
                                               Tenant's interest in the Premises under this Lease and to be subordinated to said
                                               mortgage(s) as herein provided, in addition to all other indemnities contained herein with
                                               respect to such liens.




                                               4-8-.4-44414a-6ease

                           B.       TENANT'S PLANS. Tenant shall, at Tenant's expense, prepare and submit to Landlord for
                                    Landlord's approval, not to be unreasonably withheld or delayed, all drawings required
                                   (including signage) for the completion of the Premises as provided for herein ("Tenant's Plans").
                                    Tenant's Plans shall indicate all proposed demolition, modification or reuse of existing
                                    improvements or equipment (if applicable), delineate all proposed new improvements or
                                    equipment, delineate a minimum of one (1) toilet room if required by applicable building codes,
                                    be to scale, be prepared, stamped and signed by an architect or engineer licensed to do business in
                                    the state in which the Center is located and be in accordance with: the Federal Occupational
                                    Safety and Health Act(OSHA)and regulations promulgated thereunder; all laws, ordinances and
                                    regulations of governing authorities having jurisdiction over the premises and utility companies;
                                    the overall design and construction standards of the Center contained in Exhibit "B-1"; and the
                                    requirements of Landlord's fire and casualty insurer,(Tenant is required to use the subcontractor

                                                                        Exhibit "B"
                                                                         Page -2-
1121025148.68,     026767.000127 602929037.2
              CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 57 of 80




                                 Simpler Grinnel which shall ensure compliance with the fire and casualty insurer
                                 requirements), and/or the criteria of this Exhibit, whichever is more stringent.

                                 Tenant shall not submit plans, shop drawings or specifications which have been prepared by
                                 contractors, subcontractors or suppliers (unless otherwise specifically required in Exhibit "B-1")
                                 as such plans, shop drawings or specifications shall not be given consideration by Landlord and
                                 shall not serve to satisfy the obligations of Tenant provided for herein.

                                 1.         Landlord's Am:a-oval of Tenant's Plans.
                                            a. Approval of plans and specifications by Landlord shall not constitute the assumption
                                                of any responsibility by Landlord for their accuracy or sufficiency or conformity
                                                with applicable laws (including but not limited to the Americans with Disabilities
                                                Act of 1990 and the Williams-Steiger Occupational Safety and Health Act), and
                                                Tenant shall be solely responsible for such plans and specifications. T•epeot—ehell:



                                                                                                  Landlord shall not be liable
                                                for any loss to Tenants property or the property of any other person during
                                                construction.

                                            b. Should any conflict arise between any of Tenant's Plans and the Lease such that, in
                                               Landlord's foie reasonable opinion, the integrity or code compliance of any existing
                                               Landlord or adjacent tenant improvements and construction is jeopardized, the
                                               applicable portion(s) of the Lease shall be determinative. Any modification of such
                                               existing improvements or construction must receive the prior written approval of
                                               Landlord and all work shall be specifically stated in writing. Landlord's approval of
                                               Tenants Plans will in no way alter, amend or waive the requirements or criteria of
                                               this Exhibit.

                                 2.         Existing Conditions.
                                            a. Prior to the preparation of Tenant's Plans, Tenant shall visit the Premises to verify
                                                existing conditions and construction to ensure that none of Tenant's Work shall be in
                                                conflict with any existing Landlord or adjacent tenant improvements and
                                                construction.




                                            b. In the event Tenant's store design requires revisions to Landlord's building,
                                               mechanical, electrical or HVAC system(s), Tenant shall request, in writing, approval
                                               for such revision(s) and, if approved by Landlord, Landlord shall perform the
                                               necessary work to accommodate Tenant's request. Tenant shall reimburse Landlord
                                               for the cost ofsuch work as provided herein.

                                 3.         Utility Services. All utility services are subject to the limitation and capacities of
                                            existing Center facilities and equipment and the availability of service from the local
                                            serving utilities. Tenant shall, at Tenants expense and subject to Landlord's prior written
                                            approval, provide and install any equipment necessary to adapt such existing services to
                                            Tenant's requirements.

                                 4.         Roof. Tenant shall provide any required supports, blocking, temporary flashing,
                                            counterflashing or other work necessary to complete installation of Tenant's equipment
                                            on Landlord's roof. Cant strips and weatherproofing'shall be done only by contractor
                                            designated by Landlord. Tenant will be required to supplement existing construction to
                                            achieve assembly ratings, thermal values or additional criteria as required by Tenant's
                                            Work.

                                 5.         Fire Protection. Modifications to Tenant's automatic fire sprinkler system shall be
                                            performed by a contractor designated by Landlord. The work shall conform to
                                            Landlord's requirements and may include, but not be limited to, the cost of preparing
                                            engineered sprinkler shop drawings and the submission of such drawings to Landlord's
                                            fire insurance underwriter for approval, the relocating, re-sizing, and adding sprinkler
                                            piping or heads, draining the system and fire watch during system down-time.

                                6.          BVAC Criteria.
                                            a. Restaurants, food service, pet shops, beauty salons, barber shops and any other
                                               occupancies which, in the reasonable sole opinion of Landlord, produce odors or
                                               produce a high level of humidity, shall provide an exhaust system which will
                                               prevent such odors or moisture from entering the enclosed mall, other tenant spaces
                                               or any other portion of the Center. If, in the sole opinion of Landlord, any of
                                               Tenant's roof mounted equipment accumulates grease, Tenant shall, at Tenant's
                                               expense, furnish and install grease collection and elimination facilities in accordance
                                               with Landlord's requirements (which may include the use of a Grease Guard
                                               collection pan).
                                                                     Exhibit"B"
                                                                      Page -3-
210251-6/aa     026767.000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 58 of 80




                                              b. In the event that Tenant elects to reuse all or a portion of any existing HI/AC
                                                 system(s), Tenant shall indicate same on Tenant's drawings for Landlord's review.
                                                 In the event Landlord permits Tenant to reuse said systems, Tenant shall employ a
                                                 qualified contractor to verify, by written confirmation to Landlord, that such HVAC
                                                 system(s) is fully operable and in conformance with Landlord's design criteria as
                                                 provided in Landlord's drawings (said written confirmation shall include, but not be
                                                 limited to, an air balance report completed by an AABC certified air balance
                                                 contractor and shall indicate, at a minimum, any discrepancies between design
                                                 quantities and tested quantities). If any portion of Tenant's HI/AC system(s) is not
                                                 fully operable or does not conform to Landlord's design criteria, Tenant shall, at
                                                 Tenant's expense, have its contractor repair or replace same to comply therewith and
                                                 thereafter provide Landlord with written confirmation thereof.

                                   7.        Construction Deposit. Prior to commencement of construction in the Premises, Tenant's
                                             contractor shall deliver a damage deposit in the form of a cashier's check in the amount
                                             of $2,000.00 made payable to Landlord. Landlord shall have the right to use all or any
                                             part of said damage deposit as reimbursement for any debris clean-up or damage caused
                                             by Tenant's contractor(s) to any Common Areas.

                                  8.         Materials and Services: Prior to commencement of construction in the Premises,
                                             Tenant's contractor shall deliver a cashier's check, made payable to Landlord, as payment
                                             for materials issued to or services provided for Tenant's contractor by Landlord or for
                                             work performed by Landlord for Tenant's contractor at the request of Tenant's contractor.
                                             Such items are itemized in the Tenant Information Package and may include (but not be
                                             limited to): temporary utilities; temporary sprinkler system (standard existing grid);
                                             temporary toilets; dumpster and trash removal; dock usage; housekeeping; security;
                                             facility maintenance; and testing of Landlord's fire system.

                                  9.         Construction Rules. Tenant will abide by and cause its contractors, subcontractors,
                                             agents and employees to abide by reasonable rules and regulations published by
                                             Landlord from time to time, including, but not limited to, those pertaining to parking,
                                             toilet facilities, safety conduct, delivery of materials and supplies, employee egress to the
                                             Center, trash storage or collection or removal, and cooperation with Landlord's architect,
                                             general contractor and subcontractors or other agents.

                                   10.       Storefront Barricade. If, in the sole opinion of Landlord, a temporary storefront
                                             barricade is required for the Premises, Landlord shall install same at Tenant's expense.

                                             Signage. Tenant shall provide and install a storefront identification sign for the Premises
                                             which may include, at Landlord's discretion, multiple signs (depending upon Tenant's
                                             storefront configuration) and Tenant's established national logo or insignia, if any.
                                             Storefront identification signs shall be limited to Tenant's Trade Name as approved in
                                             this Lease or as otherwise approved in writing by Landlord. The storefront sign shall be
                                             illuminated (unless otherwise specifically approved, in writing, by Landlord). Landlord's
                                             approval of Tenant's storefront signage shall be based on the size and style of the sign
                                             and lettering, the location of the sign within the storefront, and the cohesive integration
                                             of the sign into the overall storefront design. Prohibited storefront signage includes, but
                                             is not limited to, signage which advertises or describes products, services, vendors, or
                                             departments or is informational or directional in nature, regardless if such signage is
                                             attached as a tagline to, or is included as part of, Tenant's Trade Name.

                                  12.        Waterproofing. If the Premises' concrete slab is not on grade (compacted soil), Tenant
                                             shall install a waterproofing barrier membrane, in accordance with Landlord's
                                             specifications, in all areas that may be exposed to fluids or liquids including, but not
                                             limited to, restrooms, food preparation and service areas; shampoo and wash areas,
                                             laundry and dry cleaning areas, and photo processing areas.

                          C.      CLOSE-OUT REQUIREMENTS. Tenant's Work shall be deemed completed at such time as
                                  Tenant, at its sole expense and without cost to Landlord, shall provide:

                                  1.         Proof of Payment. Furnish evidence satisfactory to Landlord that all of Tenant's Work
                                             has been completed and paid for in full (and that such work has been accepted by
                                             Landlord), including the costs for Tenant's Work that may have been done by Landlord
                                             and the costs for any other work done by Landlord which Landlord may be entitled to
                                             payment in accordance with the provisions of this Exhibit "B", the Tenant Information
                                             Package, or elsewhere in the Lease, that any and all liens therefor that have been or
                                             might be filed have been discharged of record or waived, and that no security interests
                                             relating thereto are outstanding.

                                  2.         Tenant's Affidavit. Furnish an affidavit from Tenant listing all contractors and any
                                             material suppliers in the employ of said Tenant who have provided goods or services for
                                             the completion of Tenant's Work in the Premises.


                                                                       Exhibit "B"
                                                                        Page -4-
210251-50.68:     026767.000127602929037.2
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 59 of 80


                                                                                                                   C
                                     3.         Tenant Contractor's Affidavit. Furnish an affidavit from Tenant's general contractor
                                                listing all parties who have furnished materials or labor or services to that contractor for
                                                completion of Tenant's Work in the Premises.

                                     4.         Certificate of Occupancy. Furnish all certificates and other approvals with respect to
                                                Tenant's Work that may be required from any governmental authority and any board of
                                                fire underwriter's or similar body for the use and occupancy of the Premises.

                                     5.         ,Record Drawings. Furnish Landlord with one set of reproducible record drawings of the
                                                Premises showing any changes made during construction.

                                     6.


                             D.      CONSTRUCTION ACTIVITIES

                                     1.         During Premises interior construction, Tenant shall use rear opening to Premises for
                                                moving in/out of materials, for those premises that contain a rear door.

                                     2.         If any roof cuts or penetrations are required by Tenant, all curbs, supports, blocking,
                                                temporary flashing, counterflashing or other work necessary for installation shall be
                                                provided and installed by Tenant at its expense. Tenant shall promptly notify Landlord,
                                                in advance, of the need for such cuts or penetrations and shall utilize Landlord's
                                                designated roofing contractor for this work. Tenant's contractor shall be responsible for
                                                contracting with Landlord's roofing contractor to perforrn this work.

                                     3.         During construction, Tenant's use of the service elevators shall be at Tenant's expense.

                                     4.         Tenant acknowledges that its construction activities in the Premises and the Center are
                                                subject to a certain Project Labor Agreement for Construction of the Mall of America
                                                executed on or about the 19th day of November, 1985, by and among Triple Five
                                                Corporation, P.C.L. Construction Services, Inc., and The Minneapolis Building and
                                                Construction Trades Council. Such Project Labor Agreement is fully incorporated
                                                herein by reference. As a material consideration of Landlord entering into and executing
                                                this Lease with Tenant, Tenant agrees to abide by the terms, conditions and provisions of
                                                the Project Labor Agreement as such Project Labor Agreement affects Tenant's
                                                construction activities in the Premises and the Center. Tenant's failure to abide by the
                                                same may be deemed a default of this Lease if such failure directly resultsreither-direetlyi
                                                or—in€14Fooily; in a work stoppage or interference or the threat of the same in the
                                                construction activities in the Center or any other tenant's space. Landlord or Landlord's
                                                authorized representative may take such action as Landlord or its authorized
                                                representative deems necessary in order to immediately enforce the terms of the Project
                                                Labor Agreement and in order to prevent, avoid or terminate any interference or work
                                                stoppage (or the threat thereof) in connection with the construction of any part of the
                                                Center or any other tenant's space. Such action may include, but shall not be limited to,
                                                the issuance of a cease and desist directive to Tenant. T-eftei44-aha41-Peicrilmicso-1.eof14er4


                                                etwopiy-kwit.14414o4fejoE4-1..ther-oktfoecoont?




                                                                           Exhibit "B"
                                                                            Page -5-
12102511511:68,     026767.000127 602929037.2
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 60 of 80




                                                                      EXHIBIT "B-3"

                                                                  LANDLORD'S WORK
                    General

                           1. Landlord acknowledges the national market theme of rock'n'roll music and entertainment played and
                              promoted in and through "Hard Rock Cafes" throughout the country and the world. Landlord further
                              acknowledges and agrees that Landlord shall not prohibit Tenants use of the Premises in furtherance of
                              its rock'n'roll music and entertainment theme provided Tenants playing and promotion of its rock'n'roll
                              music and entertainment theme complies with applicable laws, and provided further that the restaurant's
                              environment and operations shall still be required to be consistent with the Center's family friendly
                              environment. To this end, Tenant shall be permitted to broadcast music audible from the exterior
                              of the Premises in areas adjacent to the main entrances of the Premises (subject to compliance
                              with applicable code requirements, if any) provided (i) the sound systems are independent zones,
                              and when required can be turned down on a zone basis; (ii)Tenant maintains the volume thereof
                              at a level not to exceed eighty(80)decibels outside of a ten foot(10') radius from the boundaries of
                              the main entrances so as not to disturb other tenants or occupants or customers of the Center,
                              including the guests to the theme park and the adjacent Lego Land; and (iii) Tenant agrees to
                              reduce the volume of such music or sound to a reasonable level upon Landlord's commercially
                              reasonable request if Landlord or Landlord's Center Manager receives reasonable complaints
                              with respect to Tenant's music or sound in the Premises. Further, upon Landlord's request,
                              Tenant agrees to cease playing music audible from the entrances of the Premises during the
                              nightly theme park light show, special events or other promotional events then being conducted at
                              the Center or in the Theme Park.

                          2. Landlord shall provide a lease area that is free from any hazardous substances or materials. Landlord
                             shall provide any and all certificates that may be required by the local jurisdiction or any other
                             governing agency. Landlord represents and warrants that the Leased Premises win be delivered to
                             Tenant free of all hazardous materials. In the event of the discovery of hazardous materials in the
                             Leased Premises not installed by Tenant, then Landlord at Landlord's sole expense shall cause the
                             removal, abatement, encapsulation or other remediation thereof as is required by law. In
                             addition, the Commencement Date shall be delayed on a day-for-day basis, or if discovered after
                             the Commencement Date, there shall be a full abatement of all rent and charges pending full
                             removal and restoration.

                          3. Landlord shall provide access to all adjacent and remote spaces as required for the completion of the
                             Hard Rock Café tenant build out.

                          4. Landlord shall deliver concrete floor slab in as is condition. Tenant responsible for any and all
                             modifications per Tenant's design.

                          5. Tenant has the responsibility within its own premise regarding adhering to requirements of local
                             jurisdiction. Landlord has a shared loading dock facility for Tenant's use for delivery.

                          6. Landlord shall provide adequate refuse disposal facilities for the removal of all trash and waste
                             generated by the Hard Rock Café. However, Tenant is responsible to porter from the premise to the
                             central facility.

                          7. Landlord shall provide every available assistance in obtaining all required local jurisdiction and any
                             other governing agency approvals necessary for the construction and operation of the Hard Rock Café.

                          8. Mall exterior signage will not be allowed.

                          9. N/A. Construction within an enclosed shopping center.

                    Shell Specification

                          I. N/A. Construction within an enclosed shopping center.

                          2. Landlord to provide all fire separations between the Hard Rock Café and all adjacent areas as required_
                             by the local jurisdiction and any other governing agency. Tenant shall maintain fire separation
                             throughout construction process.

                          3. N/A. It is the Tenant's responsibility to design.

                          4. N/A.

                          5. N/A.

                          6. N/A. Tenant to design its own exit study within the premise to connect to. Landlord to provide exit
                             passage way.

                          7. Landlord shall have a structural engineer registered in the state in which the project is located certify that
                             the existing floor's structural system is adequate to support a live load of 100 lbs. per square foot and an
                             additional dead load of20 lbs. per square foot
                                                                        Exhibit 13-3"
                                                                          Page -1-
f1210251-52.68,     026767.000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 61 of 80


                                             C.
                         8.   For new construction, a full investigation into the existing ground conditions is to be undertaken by
                              Landlord, a copy of which shall be supplied to Hard Rock Cafe Intl.

                         9. To the extent that the Project is located in a multi-tenant or multi-purpose development, Landlord shall,
                            at its expense, include Hard Rock Café signage in all public tenant directories located within the Mall
                            interior.

                         10. Tenant is responsible as utilities specifications serve the space.

                         1 1. N/A. As is.

                  Services

                         I. Landlord shall provide as is potable water supply at adequate PSI in compliance with the local
                            jurisdiction's requirements or any other governing agency to the Hard Rock Café leased premises.

                        2. Landlord shall provide an as is metered natural gas supply within the premises at a location coordinated
                           with Hard Rock's design. All work shall be in compliance with the local jurisdiction's requirements or
                           any other governing agency. The gas supply shall be accurate per Tenant's design needs.

                        3. Landlord to provide an as is sanitary sewer line in compliance with the local jurisdiction's requirements
                           or any other governing agency.

                        4. Landlord has central grease system with collection.

                        5. Landlord shall provide fire protection service to the Hard Rock Café lease space. Service shall be sized
                           in accordance with NFPA 13 and Factory Mutual Standards for proper flow at required pressure to
                           accommodate total fire protection coverage of the Hard Rock Café leased space. Hard Rock to make
                           adjustments to the fire protection system as required coordinating with its design.

                        6. Landlord shall provide an as is rooftop or central HVAC equipment to meet Hard Rock's specifications
                           and all required structural supports and ducting to the Premises. Landlord shall provide refrigeration
                           equipment and exhaust fans. Tenant is responsible to modify per their design.

                        7. Based on a premise area of 8,000 NSF,Landlord shall provide.

                        8. Landlord shall provide conduit for phone cables and fiber optic to the premises.

                        9. Grease, Thermatand Dishwasher Exhaust Systems
                           Landlord agrees to transfer ownership of these systems to the Tenant as is. Tenant at its sole cost and
                           expense shall make all necessary mechanical modifications of these systems per Tenant's design, Tenant
                           shall also make electrical modifications to ensure power feeds are relocated to Tenant's electrical gear.
                           Tenant will be responsible for the on-going operation, maintenance, necessary scheduled cleaning, repair
                           and replacement of mechanical system ICN3 (grease exhaust) and KN2(therrnal exhaust). These costs
                           shall include scheduled quarterly grease cleaning of hoods, and vertical/horizontal duct and exhaust fans
                           from Tenant's Premises to the Landlord's roof. If through the design process it is determined that there is
                           a system that needs to remain connected for the Landlord's use, the Landlord will compensate Tenant
                           based on a percentage of balanced exhaust volume between LandlorcVTenant as per the mechanical
                           design.

                        10. Existing Mechanical and Kitchen Equipment
                            Landlord agrees to transfer the ownership of all existing mechanical refrigeration and kitchen equipment
                            to the Tenant as Is. Tenant will be responsible for all future costs associated with ownership of this
                            equipment.

                  Landlord shall allow for the installation of a satellite dish (complete with all necessary planning consents) at a
                  technically suitable location at roof level. A dedicated and fully accessible cable riser shall be provided to link
                  between the roof mounted dish and the electrical switch room.




                                                                      Exhibit "B-3"
                                                                        Page -2-
1210251-53.68    026767.000127 602929037.2
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 62 of 80




                                                                         EXHIBIT "C-1"

                                                                INTENTIONALLY DELETED

                                                         F-14444C-04FIT---444.1.64F.,444-61;1464

                                                                     4:4106wingte*rMifloes.444




                                        LANDLORD'S WORE AT LANDLORD'S EXPENSE In addition to, or in lieu of, on)4
                                        ethet' work which Landlord-io-eli;otcd to perform under thie- eo endlord-ohu?l
                                        reFEafrn-die-rellowing-wocir-nt-its-s‘olZenpenno+




                                 I.     COST AND-EXPENSE OF FOOD COURT




                                               Fieed-Geoft.Sealifig-A4no,




                                               alieen1e4-or-oltfibuted-,04144-arrel    ont,




                                                  pie4aFe-of-enell=monn-nern-on it-e      eerdrand-nwpveniation        onemi=foorn-thin


                                                                                                           ''           ,
                                                  kinr11446-prinF-v4itten-appfe.oal-Of-YAirelt-iff-L-andioc4-s-torlfrnont—olo-no$-Ineei




                                                  ams-PfooffftP11-




                                                  W-enontza-no4e4isorinion,
                                                                         EXHIBIT "C-1"
                                                                            Page -I-
4210251-54.68,     026767.000127 602929037.2
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 63 of 80




                                               e+1414eNeed-a•gem4-er-empleyee-



                                               app4ie4thle-geveromeata4-eatitecit.fr




                                               egeot-awl-attiting-aie4offil6414iffEWCP




                                               449o444.,+-Ptem-eltse.44eFettpdet:




                                                                     EXHIBIT "C-I"
                                                                        Page -2-
R210251-55.68,     026767.000127 602929037.2
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 64 of 80
                  is



                                             EXHIBIT "C-2"

                                         INTENTIONALLY DELETED

                                            APPROVED MENU




                                              EXHIBIT "C-2"
121015,115e6g,                                   Page -1-
             026767.000127 602929037.2
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 65 of 80




                                                      EXHIBIT "D"

                                                 INTENTIONALLY DELETED

                                             FORM OF TENANT ESTOPPEL LETTER




                                                      EXHIBIT "D"
                                                        Page-I-
00251t5,7(68,    026767.000127 602929037.2
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 66 of 80




                                                   EXHIBIT "E"

                                             LICENSE AGREEMENT

                 This License Agreement (the "Agreement") is made and entered into as of the    day
         of                   , 2014 (the "Effective Date") by and between MOAC Mall Holdings LLC,
         a Delaware limited liability company (the "LICENSOR") and HARD ROCK CAFE
         1NTERNATIONAL (USA), INC., a Florida corporation (the "LICENSEE"). LICENSOR and
         LICENSEE are sometimes referred to individually herein as a "Party" and collectively as the
         "Parties".

                 WHEREAS, LICENSOR is the owner of certain trademarks, designs and copyrights
          associated with "Mall of America", also known as "MOA", that it uses in connection with
          apparel, accessories and other products offered by it to the public; and

                 WHEREAS, LICENSEE is engaged in business of the operation of a Hard Rock Café,
          which includes a retail component, and is also engaged in the custom manufacture, marketing,
          advertising and promoting, distribution and sale of LICENSEE'S accessories, apparel and
          product for sale; and

                 WHEREAS, LICENSEE desires to manufacture and distribute various certain items of
          clothing such as t-shirts, sweatshirts, coffee mugs, caps, hats, glassware, jewelry, and other
          items ("LICENSED PRODUCTS") and to use in connection therewith certain of LICENSOR's
          trademarks, designs and copyrights; and

                  WHEREAS, LICENSOR will receive promotional exposure, advertising or other
          benefits from LICENSEE distribution ofsuch LICENSED PRODUCTS;and

                 WHEREAS, LICENSOR is willing to license LICENSEE to use certain trademarks,
         designs and copyrights on or in connection with the manufacturing, marketing, advertising,
         promoting, selling and distributing of its LICENSED PRODUCTS and LICENSEE is desirous of
         obtaining such a license, on the terms and conditions hereinafter set forth.

                 NOW,THEREFORE,for and in consideration of the mutual agreements and covenants
         contained herein and other good and valuable consideration, the sufficiency and receipt of which
         is hereby acknowledged, the Parties agree as follows:

                   1. License.   Subject to the provisions ofthis Agreement:

               (a)     LICENSOR hereby grants to LICENSEE during the term a non-exclusive
         worldwide license on a royalty-free basis to use its trademarks, designs, trade names, copyrights
         and logos shown on the attached Exhibit A and incorporated herein by this reference, as the
         same may be modified in writing by the Parties from time-to-time ("LICENSED PROPERTY")
         in conjunction with the custom manufacture, marketing, advertising and promoting, distribution
         and sale of LICENSEE's LICENSED PRODUCTS for sale only at its Mall of America retail
         store (hereinafter collectively referred to as the "MOA/HARD ROCK CAFE
         MERCHANDISE"). Such use shall be consistent with the terms herein. Other than the
         authorized use of the LICENSED PROPERTY by and through the license granted to
         LICENSEE,LICENSOR will not use the LICENSED PROPERTY.

                                                    EXHIBIT "E"
11210251-58.68,                                       Page -1-
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 67 of 80
        •        ‘1.




                (b)      LICENSEE acknowledges and agrees that, in addition to LICENSOR's own use
         of its LICENSED PROPERTY on t-shirts, coffee mugs, caps or hats, LICENSOR licenses the
         LICENSED PROPERTY to other entities and/or persons for use in connection with t-shirts,
         coffee mugs, caps or hats worldwide during the term of this Agreement, and there shall be no
         exclusivity as to merchandise or product using the LICENSED PROPERTY.
               (c)        LICENSEE has the right to authorize third party manufacturers, wherever
         located, to use the LICENSED PROPERTY in the manufacture and creation of the MOA/HARD
         ROCK CAFE MERCHANDISE and components and packaging therefore provided such
         authorization is limited to producing the MOA/HARD ROCK CAFE MERCHANDISE for
         LICENSEE for LICENSEE's permitted uses under this Agreement.
              (d)      LICENSEE and LICENSOR may not assign this Agreement or each Party's rights
        or obligations under this Agreement to any person or entity without first obtaining the other
        Party's written permission. LICENSEE may not grant any sub-license of its rights under this
        agreement without first obtaining LICENSOR's written permission.
                 2.     Ownership.

               (a)      LICENSEE acknowledges that LICENSOR is the owner of the LICENSED
        PROPERTY. LICENSEE agrees that nothing in this Agreement and no use ofthe LICENSED
        PROPERTY by LICENSEE pursuant to this Agreement shall vest in LICENSEE, or shall be
        construed to vest in LICENSEE, any right, ownership or interest in or to the LICENSED
        PROPERTY, other than the right to use the LICENSED PROPERTY for the MOA/ HARD
        ROCK CAFE MERCHANDISE in accordance with this Agreement. All intellectual property
        rights (including trademarks and copyrights) that come into existence in connection with the
        MOA/ HARD ROCK CAFE MERCHANDISE and the LICENSED PROPERTY to the extent
        they continue to use or derive from the LICENSED PROPERTY, shall be owned by
        LICENSOR, except for any trademarks and copyrights theretofore owned by LICENSEE or any
        third party in a licensing agreement with LICENSEE or as hereinafter provided. This Section
        shall survive the termination or expiration ofthis Agreement.

               (b)       LICENSOR understands, acknowledges and agrees that LICENSEE owns, and
        shall continue to own, all right, title and interest in, to and under any and all designs, discoveries,
        innovations, product designs, product configuration, design patents, trade secrets, copyrights,
        copyright registrations, derivative works, business information, technical information and the
        like, developed, generated, created, acquired or otherwise produced by and/or for LICENSEE
        relating to the design, manufacturing, marketing, distribution and sale of Hard Rock Café
        clothing and accessories ("LICENSEE's Intellectual Property"), some of which may be used in
        the manufacturing, marketing, distribution and offer for sale of MOA/ HARD ROCK CAFE
        MERCHANDISE containing the LICENSED PROPERTY. LICENSOR shall acquire no rights,
        title or interest of any kind or nature, in or to any of LICENSEE's Intellectual Property. This
        Section shall survive the termination or expiration ofthis Agreement.

              (c)     In using the LICENSED PROPERTY in accordance with the limited license
        granted herein, LICENSEE shall include in any and all uses and depictions of the LICENSED
        PROPERTY, adequate trademark/service marks/copyright notices, as may reasonably be
        specified by LICENSOR, which identify LICENSOR or any of its affiliates or properties as the
        owner of the LICENSED PROPERTY. In the event that any of the parties hereto becomes

                                                     EXHIBIT "E"
11210251-59:R                                          Page -2-
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 68 of 80


                                   CT

         aware of any improper use ofthe LICENSED PROPERTY by LICENSEE, its employees, agents
         or contractors, LICENSEE agrees, as a material obligation of this Agreement, to take all
         reasonable necessary steps to stop all improper uses, promptly after becoming aware of such
         improper uses, which may include, but not limited to, destruction of any and all materials with
         improper uses of the LICENSED PROPERTY if alternative methods of correction are not
         available.
                3.     Maintaining the LICENSED PROPERTY. LICENSOR will maintain and
         renew any registrations ofthe LICENSED PROPERTY at LICENSOR's expense.
                4.      Quality Control. In order to preserve the inherent value of the LICENSED
         PROPERTY, LICENSEE agrees to use its best efforts to ensure that all aspects of the
         LICENSED PROPERTY, sale, promotion and distribution of the products sold bearing the
         LICENSED PROPERTY pursuant to this Agreement shall be at least of a standard of quality
         substantially equal to the quality of other goods or services currently provided by LICENSEE
         which LICENSOR recognizes as being of a high standard of quality as of the date of this
         Agreement.

                5.       Approval Rights/Inspection. In connection with the limited license granted
        herein, neither LICENSEE nor its agents shall make any use of the LICENSED PROPERTY
        without the prior, express written approval of LICENSOR, which approval shall not be
        unreasonably withheld. In this regard, LICENSEE's obligations shall include, but not be limited
        to: obtaining the prior written approval of LICENSOR for all advertising material, including all
        copy (such as television and radio commercials, print advertising, direct mail, brochures, press
        releases, sales materials and press events) to the extent such materials use or are derived from the
        LICENSED PROPERTY; providing LICENSOR with samples of all final artwork, advertising,
        etc. to the extent the artwork uses or is derived from the LICENSED PROPERTY; and
        submitting to LICENSOR all proposed uses of the LICENSED PROPERTY for LICENSEE's
        public relations purposes. Any and all MOA/ HARD ROCK CAFE MERCHANDISE proposed
        by LICENSEE shall be subject to LICENSOR's prior written approval, which approval shall not
        be unreasonably withheld, in advance of any development or manufacture thereof, as well as
        LICENSOR's prior written approval of the proposed design of any and all such proposed MOA/
        HARD ROCK CAFE MERCHANDISE, which approval shall not be unreasonably withheld.
        LICENSOR agrees to use commercially reasonable efforts to exercise its right of approval in this
        regard within ten (10) calendar days of its receipt of such item and in the case of any
        disapproval, agrees to provide LICENSEE with detailed reasons for its disapproval, but in no
        event shall its failure to respond to a request by LICENSEE for approval of LICENSEE's use of
        any and all of the LICENSED PROPERTY be deemed to constitute LICENSOR's approval of
        such proposed uses by LICENSEE. Upon the written request of LICENSOR, which request
        shall not be made more than once quarterly, LICENSEE shall submit to LICENSOR
        representative samples of any merchandise, signage, promotional materials, advertisements and
        other materials bearing or used in connection with the LICENSED PROPERTY.

               6.      Term. This Agreement and the license granted herein shall commence on the
        Effective Date and, unless extended or terminated as provided herein, shall continue for ten (10)
        years. In the event LICENSEE exercises its option to extend the lease agreement dated
                        between LICENSOR and LICENSEE, this Agreement shall also be extended for
        a corresponding five (5) year renewal period. Either Party may terminate this Agreement if the


                                                   EXHIBIT "E"
2T0-2-51Y6076$                                       Page -3-
              CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 69 of 80




       other Party breaches a material term of this Agreement and the breach continue unabated for a
       period of thirty (30) calendar days after the non-breaching Party provides written notice of the
       breach to the other Party. Upon the termination of this Agreement for any cause, neither Party
       shall have any further obligation to the other except for obligations that by their terms are to be
       performed after termination of this Agreement, and any obligations or liabilities arising prior to
      or in connection with such termination, including the right to damages for breach. Upon
       expiration or earlier termination of this Agreement, LICENSEE agrees to discontinue all use of
      the LICENSED PROPERTY,except that LICENSEE shall have the right, for a period of twelve
      (12) months thereafter, to sell of the existing inventory bearing the LICENSED PROPERTY,
       whether completed or in the process of manufacture.
               7.      Compliance with Standards and Laws. LICENSEE shall comply and shall
       cause its contractors and manufacturers to comply with all applicable laws, statutes, regulations,
       codes, ordinances and orders in connection with its obligation under this Agreement and
       involving the use of the LICENSED PROPERTY as permitted hereunder and the conduct of
       LICENSEE's business in connection therewith, including but not limited to applicable health and
       safety standards and labor laws.
               8.      Indemnification.     LICENSEE shall be solely responsible for and hereby
       agrees to indemnify, defend LICENSOR, its affiliates, respective officers, directors,
       shareholders, employees and agents, and to hold each ofthem harmless from any and all claims,
       demands, causes of action, or damages, including reasonable attorney's fees, arising out of or in
       connection with any breach of this agreement by LICENSEE, including without limitation,
       claims relating to or based upon: (i) unauthorized use of any patent, trademark, design,
       copyright or other proprietary right of any third party by LICENSEE; (ii) defects in any
       component of the custom MOA/ HARD ROCK CAFE MERCHANDISE, it being further
       understood and agreed that any governmental order of recall or injunction against distribution
       and/or sale shall be deemed conclusive proof of such defect; and (iii) breach of any agreements
       or alleged agreements made or entered into by LICENSEE to effectuate the terms of this
       Agreement. LICENSEE shall give LICENSOR prompt written notice of the institution of any
       action or the making of any claim alleging a breach hereunder.

             LICENSOR shall be solely responsible for and hereby agrees to indemnify, defend
      LICENSEE, its affiliates, respective officers, directors, shareholders, employees and agents, and
      to hold each of them harmless from any and all claims, demands, causes of action, or damages,
      including reasonable attorney's fees, arising out of or in connection with any breach of this
      agreement by LICENSOR.

               This Section shall survive the termination or expiration of this Agreement.

              9.     Insurance. LICENSEE shall obtain and maintain throughout the Term, at its
      sole expense, standard Personal Injury Insurance, Product Liability Insurance and Advertiser's
      Liability Insurance from a reputable insurance company, qualified to do business in the United
      States, naming LICENSOR, and its respective officers, directors, employees, agents and
      representatives as additional insureds. Coverage under each policy will be a minimum of One
      Million Dollars ($1,000,000) for each instance and Two Million Dollars ($2,000,000) in the
      aggregate. Each such policy shall require that LICENSOR receives at least thirty (30) days
      written notice of the cancellation, amendment or endorsement thereof. LICENSEE shall furnish


                                                  EXHIBIT "E"
210251161 8                                         Page -4-
               CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 70 of 80




         LICENSOR upon execution of this Agreement with certificates of insurance evidencing that the
         insurance coverage is in full force and effect.
                 10.     Representations. LICENSOR represents and warrants to LICENSEE that: (a) it
         has the right to license the LICENSED PROPERTY to LICENSEE in accordance with the terms
         and provisions of this Agreement, and (b) it has the full power and authority to enter into this
         Agreement, and (c) to LICENSOR's knowledge, the use and/or employment of any of the
         LICENSED PROPERTY in the design, manufacture, advertising, marketing, distribution, offer
         for sale, sale and promotion of MOA/ HARD ROCK CAFE MERCHANDISE with the
         LICENSED PROPERTY will not violate and/or infringe any intellectual property or any other
         rights of any other third parties. LICENSEE represents and warrants to LICENSOR that: (a) it
         has the full power and authority to enter into this Agreement, and (b) to LICENSEE's
         knowledge, the use and/or employment of any of the LICENSED PROPERTY in the design,
         manufacture, advertising, marketing, distribution, offer for sale, sale and promotion of MOA/
         HARD ROCK CAFE MERCHANDISE with the LICENSED PROPERTY will not violate
         and/or infringe any intellectual property or any other rights of any other third parties.
                 1 1.   Artwork. Pursuant to the provisions of Section 5 above, LICENSOR agrees to
         timely furnish LICENSEE with a reasonable number of samples and camera ready artwork via
         email, with PMS or other color call-outs, embroidery designs and other materials LICENSEE
         may reasonably request to ensure accurate reproduction of the LICENSED PROPERTY,samples
         of which are attached hereto as Exhibit A-1. LICENSOR recognizes that LICENSEE may need
         to alter certain aspects of the designs in order for the design to fit and work with certain
         LICENSED PRODUCTS or if necessary, LICENSEE may need to use other colors or decoration
         schemes for LICENSEE other production runs, provided however, that all of the foregoing shall
         be subject to the prior consent of LICENSOR, not to be unreasonably withheld, conditioned or
         delayed, and the provisions of Section 5. LICENSEE shall comply with the trademark
         guidelines established by LICENSOR.
                 12.    General.        The following provisions shall apply to this Agreement:
                (a)     This Agreement constitutes the entire agreement between the Parties concerning
         the subject matter hereof. This Agreement may not be modified or amended except by a written
         instrument executed by duly authorized officers of both Parties.
              (b) This Agreement and the license granted hereunder shall be governed by and
        controlled as to validity, enforcement, interpretation, construction, effect and in all other respects
        by the internal laws of the State of Minnesota applicable to contracts made in that state, without
        giving effect to any choice of law or conflict of law provision or rule that would cause the
        application of the laws of any jurisdiction other than the State of Minnesota and the federal
        trademark laws.
               (c)      Intentionally Deleted.
              (d)      The prevailing Party of any dispute shall be entitled to recover all reasonable
        attorneys' fees from the other Party, regardless of whether the payment of such fees have been
        ordered.
                (e)       Whenever possible, each provision of this Agreement shall be interpreted in such
         manner as to be effective and valid under applicable law, but if any provision of this Agreement
         is held to be invalid, illegal or unenforceable in any respect under any applicable law, such
         invalidity, illegality or unenforceability shall not affect any other provision and such provision or

                                                     EXHIBIT "E"
PTOZ.
    5.fr621$                                           Page -5-
                     CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 71 of 80




            portion thereof shall be struck from the remainder of this Agreement, which shall remain in full
            force and effect. This Agreement shall be reformed, construed and enforced in such jurisdiction
            so as to best give effect to the intent of the Parties.
                   (0       All notices required or permitted to be given hereunder shall be in writing and
            may be delivered by hand, by facsimile, by nationally recognized private courier, or by United
            States mail. Notices delivered by mail shall be deemed duly given (i) when delivered in person,
           (ii) upon receipt of electronic confirmation when dispatched by electronic facsimile transfer,(iii)
           three (3) Business Days after being deposited in the United States mail, postage prepaid,
            registered or certified mail, return receipt requested with proof of acceptance or refusal by the
            addressee or (iv) one (1) Business Day after having been deposited with a recognized overnight
            courier service with proof ofreceipt or refusal. All notices shall be addressed as follows:

                      Ifto LICENSEE:      HARD ROCK CAFÉ INTERNATIONAL(USA),INC.
                                          6100 Old Park Lane
                                          Orlando, Florida 32835
                                          Attn: Jay A. Wolszczak, Esq.

                      With a Copy To:     Baker & Hostetler LLP
                                          200 South Orange Avenue
                                          Suite 2300
                                          Orlando, Florida 33801
                                          Attn: Michael C. Wilde, Esq.

                      Ifto LICENSOR:      MOAC Mall Holdings LLC
                                          Attention: Legal Department
                                          60 East Broadway
                                          Bloomington, MN 55425

                      With a Copy to:     MOAC Mall Holdings LLC
                                          Attention: Maureen Bausch — EVP Business Development
                                          60 East Broadway
                                          Bloomington, MN 55425

            or to such other addresses as may be designated by notice given in accordance with the
            provisions hereof.

                   (g)     The headings of each section contained herein are provided only for convenience
            of reference only and shall not affect the meaning or interpretation ofthis Agreement.

                  (h)      The failure in any one or more instances of a Party to insist upon performance of
            any of the terms, covenants or conditions of this Agreement, to exercise any right or privilege in
            this Agreement conferred, or the waiver by said Party of any breach of any of the terms or
            covenants of this Agreement, shall not be construed as a subsequent waiver of any such terms or
            covenants, rights or privileges, but the same shall continue and remain in full force and effect as
            if no such forbearance or waiver had occurred. No waiver shall be effective unless it is in
            writing and signed by an authorized representative ofthe waiving Party.


                                                       EXHIBIT "E"
• ff24:0251n3,r68,                                       Page -6-
                  CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 72 of 80




               (i) This Agreement may be executed in multiple counterparts, each of which will be
         deemed an original, but which together will constitute one and the same instrument.

               (j) Each Party hereto, its affiliates and their respective directors, officers, employees and
         agents agrees to keep confidential and not disclose to any third party the terms of negotiation,
         terms of this Agreement and all proprietary confidential information it receives from the other
         Party. Neither Party will have an obligation with respect to any information furnished by the
         other party which the Party can establish:

                       (i)     was in the Party's possession prior to any disclosure by the other Party;
                       (ii)    is or becomes public knowledge through no fault of the receiving Party or
                               was public knowledge;
                       (iii)   the information becomes available to a Party directly or indirectly from a
                               source (who is under no legal or fiduciary obligation to withhold such
                               information) other than from the other Party;
                       (iv)    the information is independently developed by a Party without access to
                               confidential information received from the other Party; or
                       (v)     the confidential information is required by a court, government authority,
                               statute or law to be disclosed, provided that the disclosing party gives the
                               other Party at least thirty (30) calendar days' notice (unless prohibited by
                               law, in which case notice must be given for the maximum time permitted by
                               law) so the other Party has the opportunity to intervene or otherwise protect
                               the confidential information.

                (k)      Nothing herein shall be construed to constitute a partnership or joint venture
         between the Parties hereto and neither LICENSOR and LICENSEE shall become bound by any
         representation, act or omission ofthe other.

                 IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
         date first set forth above.


         LICENSOR:                                           LICENSEE:

         MOAC MALL HOLDINGS LLC                              HARD ROCK CAFÉ
                                                                      INTERNATIONAL(USA),INC.,
         a Delaware limited liability company                a Florida corporation

        By:                                                  By:

         Name:                                               Name:

         Title:                                              Title:




                                                   EXHIBIT "E"
1210251='64:68                                       Page -7-
                   CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 73 of 80
         •




                                               Exhibit A

                                           Mall of America

                                         MALL OF AMERICA




                                                           '
                                            A 4t OF .Aml
                                           ,




                                             EXHIBIT"E"
1121.0251r65r68;                               Page -8-
                 CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 74 of 80
        A




                                                                                                  Exhibit "A-1"


                 Mall of America                                 Mall of America Water(Snow)Globe - OPTION 2
                 Prodixt 602tro War(Snow'Gabe                    Work Order; S413943
                                                                 °Ca 6/29/13
                                                                 Nome Drop: MLInesoi3




                                             EOM Soo.Obbo




                                                                                                                                              Sato 1.7' d:amerr
                                                                                                              The cow bone is to round*Warm mode& globe wit,IF. earebbon logo c
                                                                                                                     Ailof Ameosoo s paved on tie sork owlroman!for.,a bad.




                                                                                     1.25",ci




                                        3"den** 0,6r bow




                                   MINNESOTA

                       1-,,,cmcrieccpplear   b? ACE USA b erry    ncraiv.c1 ot60.1 es;.11.   vart crd epereni ef ACE USA




                                                                                                   EXHIBIT "E"
                                                                                                       Page -1-
f1210251-66.68        026767.000127 602929037.2
                   CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 75 of 80
        •




                                                               ART FOR APPROVAL                                 MOA Cure           10950
                      i             This digital representation is or content image and spelling :approve only.
                           Actual garment, ink and thread colors may vary Graphic size and placement are approximate,




                                                                                                                       H Ba:k Screen Pmt




                                                                                                                 W a.31 Ba,See'Print

                                                                RI N        WALK.




                          6'W c 7.375' H Center Crlest Screen Print                                        12' W a1,F" 14 Pock Screen Prant




                                                                      AP
                                                                      nwc    cittaclu.   043COM   IROFIC
                                                                      TUE                 W.,UF    3UE




11.210251i:67,6g                                                            EXHIBIT "E"
                                                                              Page -2-
                CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 76 of 80
                •




                cave
                  . ylWavf).vi.kKA                         De*:                        'COV,2 X:11.107.8.32
            '             hth,gati•13ft                    astNa•r.
                   'l att      '                           2es
              :toastfIOW                                   Kaitr./    II)7.11
            • 'Ektionfaitt 1 ftr114.1 Zpi!
                 4rittArl Ir




                      CSI:
                        CRIME SCENE INVESTIGATION
                                       , -       ,•   •   tn t




                                         MALL OF AMERICA.




                    _
            (a Li*start%       etwai.        W..avert caartA           taTicat trJarat,lett    .




210251-68.68,                                                                    EXHIBIT "E"
                                                                                   Page -3-
     CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 77 of 80
41   A




                                                      ASSIGNMENT OF LEASE

                THIS ASSIGNMENT OF LEASE is made. on this atity of July, 2014 (the "Effective
         Hate"). by and between MOAC MALL HOLDINGS LLC, a Delaware limited liability company, having a
         business address of 60 East Broadway, Blomnington. MN 55425-5550 (the "Assignor"), and MOA
         ENTERTAINMENT COMPANY Lie, a Delaware limited liability company, having a business address
         of60 East Broadway, Bloomington, MN 55425-5550(the "Assignee").

                                                           W ITNESS ETH:

                  WHEREAS, by a Lease dated February 19, 2014, as amended by the Lease Amendment Agreement dated
         April 24. 2014 (hereinafter collectively referred to as the "Lease"), by and between MOAC Mall Holdings LLC as
         Assignor and Landlord, and Hard Rock Cafe International (USA), Inc.. as Tenant. Assignor leased to Tenant certain
         premises being identified in said Lease as Space No. 5115 (the "Premises"). located in the Mall of America.
         Bloomington, Minnesota;

                   WHEREAS, Assignor desires to assign its interest as Landlord in the Lease to Assignee, and Assignee is
         willing to accept an assignment of said Lease.

                  NOW.THEREFORE, in consideration of the mutual covenants contained herein and Other good and valuable
         consideration received by Assignor from Assignee, the receipt and sufficiency of which is hereby acknowledged.
         Assignor does hereby assign, transfer and convey to Assignee all of its right, title and interest as Landlord in and to the
         Lease as hercinabove. described.

                   Commencing upon the Effective Date, Assignee hereby expressly assumes and agrees to be liable for all
         financial obligations of Landlord as required by the terms of the Lease. and to the perform all other terms. covenants and
         con lions stated in said Lease to be performed by Landlord for the remainder of the term in the same manner as if
         Ass et had been designated as Landlord therein.

                    IN WITNESS WHEREOF. the narti s hcrcto have signed and scaled this Assignment as of the day and year
         first I bore written

                  LORD/ASSIGNOR:

                       ALL HOLDINGS LLC.
                          led liability company

         By.
         Na        Don Ghermezinn
         Tit         sident




         ASSI

         MOA              TAINMENT COMPANY LUC,
         a Dela            ed liability company

         B y:
         Name:     i       hermezian
         Title:          dent
            CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 78 of 80



MALL OF AMERICA.

                                      NOTICE OF ANTICIPATORY DEFAULT

                                                                                                          June 8, 2020
                                                                                                          Via UPS and
                                                                                                          Via Email

     Hard Rock Café International(USA),Inc.                Baker & Hostetler LLP
     Attn: Vice President Business Affairs                 Attn: Michael C. Wilde, Esq.
     5701 Stirling Road                                    200 S. Orange Ave., Suite 2300
     Davie, FL 33314                                       Orlando, FL 32801-3432
                                                           mwilde@bakerlaw.com

     RE:      Hard Rock Café — Space No. 5115
              Mall of America, Bloomington, Minnesota

     Dear Sir or Madam and Mr. Wilde:

    Reference is made to that certain Lease dated February 19, 2014, by and between MOA ENTERTAINMENT
    COMPANY LLC,a Delaware limited liability company,as successor-in-interest to MOAC MALL HOLDINGS
    LLC,as Landlord,and HARD ROCK CAFE INTERNATIONAL(USA),INC.,a Florida corporation, as Tenant,
    as amended by the Lease Amendment Agreement dated April 24,2014,the Assignment of Lease dated July 28,
    2014 and the Tenant Change of Address Letter dated April 24, 2018 (hereinafter collectively referred to as the
    "Lease"), and specifically to Article XVIII therein which outlines the remedies available to Landlord in the event
    of default by Tenant.

    Inasmuch as your rental account is presently delinquent in the aggregate sum of$236,140.52, please be advised
    this letter shall serve as notice that you may be placed in default of your Lease. Your failure to pay the above
    stated sum including any and all late fees within ten(10)days of your receipt of this letter shall force Landlord
    to take such steps deemed necessary to protect its interest when Tenant has been placed in default. These steps
    may include but are not limited to a suit for collection of unpaid rents, together with interest therein, attorneys'
    fees and court costs incurred in any such action. These actions shall not be construed as an election to terminate
    the Lease. Further, you are hereby put on notice that Landlord does not accept surrender of the Premises and
    intends to hold Tenant responsible for all obligations under the lease.

     To avoid further legal recourse by the Landlord, remit full payment of all delinquent sums to the undersigned
     within said demand period.

     Sincerely,


                ,/
      athleen J. All
    Corporate Ct5nsel
    kath Ieen 1 1en@m oa.net
    952-883-8815

    KJA:alg

    cc:       Heather Brechbill Swilley
              Al Hines                                                                             EXHIBIT
              Nate Klutz
                                                                                                                   171
              Dan Spa



                       Management Office's •;2131 Lindau Lane; Suite 500 • Bloomington, Minnesota 5425.
                           •
            CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 79 of 80


M ALL OF AMERICA.


                                         NOTICE OF CONTINUING DEFAULT

                                                                                                          July 21, 2020
                                                                                                          Via UPS and
                                                                                                          Via Email

     Ms. Candice Pinares-Baez
     Attn: Director of Business Affairs
     Hard Rock Café International(USA),Inc.
     5701 Stirling Road
     Davie, FL 33314
     Candice.Pinares-Baez@hardrock.com

     RE:      Hard Rock Café — Space No. 5115
              Mall of America, Bloomington, Minnesota

     Ms. Pinares-Baez:

     Reference is made to that certain Lease dated February 19, 2014, by and between MOA ENTERTAINMENT
     COMPANY LLC ("Landlord") and HARD ROCK CAFE INTERNATIONAL (USA), INC. ("Tenant"), as
     amended (collectively the "Lease"), and specifically to the default letter dated June 8, 2020 and Tenant's
     response letter dated June 25, 2020.

     A Notice of Default was sent to you on June 8, 2020, at which time your rental account was delinquent in the
     aggregate sum of $236,140.52. Tenant failed to pay the outstanding amounts as requested by Landlord and
     required by the Lease. This letter shall serve as notice that your rental account remains continually delinquent
     in the aggregate sum of$318,172.51.

     In addition, this letter shall serve as notice that Tenant is in default for failure to open and operate in the Premises
     as required by the Lease. Mall of America ("MOA") reopened to the public on June 10, 2020. Restaurants,
     including Hard Rock Café, were permitted to open and operate as of June 10, 2020. All restaurant openings are
     subject to Covid Preparedness Plans ("Plans"), which Plans help ensure safety precautions are in place for
     Tenant's employees and guests and help facilitate procedures. Despite these openings and guidelines, Tenant
     has failed to reopen its business and resume operations in Mall of America.

     Tenant's continuing failure to timely pay rent and reopen for business will not be tolerated by Landlord. The
     time, effort and commitment of Landlord's resources in attempting to timely collect rent and work with Tenant
     to reopen is also unacceptable. As a result, we are providing you notice that this matter is being referred to our
     outside counsel for collection and to enforce the operating and rent obligations of Tenant under the Lease.

     In response to Tenant's letter dated June 25, 2020, Landlord rejects Tenant's assertion that they are excused
     from the payment of Rent on the basis that the temporary closure and operating requirements constitute a
     condemnation. This argument is without legal merit. There has not been a taking - Mall of America is open for
     business,there is not a government requirement that Tenant remain closed, and Tenant can operate in its premises
     subject to the temporary capacity requirements. Restaurants within and outside of Mall of America are operating
     daily under these requirements and they do not prohibit Tenant from operating a restaurant in the Premises.

     Nor is Tenant excused from payment of its rental obligations due to force majeure and the government-ordered
     temporary closure. Pursuant to the terms ofthe Lease, Section 24.5 states:

                                                                                                   EXHIBIT
                                                                                                                                110
                         Management Offices        Lindau Lane,Suite 500 Bloomington, Minnesota 55425
       CASE 0:20-cv-02225-MJD-TNL Doc. 1-1 Filed 10/26/20 Page 80 of 80




       Notwithstanding the foregoing, Fhe provisions of this—Section 24.5 shall at no time operate td
       excuse Tenant from the obligation to open for business on the Commencement Date, except in
                                                                   payment of Minimum Annual Re-nil
       Percentage Rent, additional rent or any other payments required by the terms ofthis Lease when.
       the same are due, and all such amounts shall be paid when due./
       '

In order to avoid the commencement ofa collections action and additional steps by Landlord in conjunction with
our outside counsel, please pay the delinquent amount of $318,172.51 immediately upon receipt of this letter
and notify Landlord of your intended opening date, which should be a date in the immediate future. A failure to
comply will result in Landlord taking the steps deemed necessary to protect its interest. These steps will include,
but are not limited to, a suit for collection of unpaid rents, together with interest and late fees therein, attorneys'
fees and court costs incurred in any such action. Further, you are hereby put on notice that Landlord does not
accept surrender ofthe Premises and intends to hold Tenant responsible for all obligations under the lease.

To avoid further legal recourse by the Landlord, remit full payment of all delinquent sums to the undersigned
within said demand period.

Sincerely,


          ,/
  athleen
Corporate C6unse1
kathleen.allen@moa.net
952-883-8815

CC:      Heather Brechbill Swilley
         Al Hines
         Brad Hauswirth / Aaron Ferguson Law,PLLC
